Exhibit 10.3


 
Confidential treatment has been requested for the redacted portions.  The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.









 
Enriched Product Transitional Supply
Contract


dated March 23, 2011


between


Joint Stock Company “Techsnabexport”, hereinafter referred to as "TENEX"


and


United States Enrichment Corporation, hereinafter referred to as "USEC"


concerning the supply of enriched uranium hexafluoride.


TENEX CONTRACT NO. 08843672/110033-051
USEC CONTRACT NO. EC-SC01-11-UE-03127







 
 

--------------------------------------------------------------------------------

 



Table of Contents


Article 1:  Definitions 
Article 2:  Scope, Term and Entry into Force 
Article 3:  Purchase and Sale Commitments 
Article 4:  Orders for Enriched Product 
Article 5:  Delivery of Enriched Product 
Article 6:  Pricing of Enriched Product and Pecuniary Payments ***** 
Article 7:  Pricing and Payment for Feed Component of Enriched Product 
Article 8:  Use of U.S. Import and Export Quotas 
Article 9:  Compliance with Russian Uranium Suspension Agreement 
Article 10:  Nuclear Liability 
Article 11:  Liability and Limitations of Liability; Warranties 
Article 12:  Environmental and Other Risks 
Article 13:  Force Majeure 
Article 14:  Applicable Law 
Article 15:  Assignment of Rights and Obligations 
Article 16:  Correspondence 
Article 17:  Confidentiality
Article 18:  Dispute Resolution 
Article 19:  Suspension and Termination 
Article 20:  General Provisions 
Article 21:  Assurances 
Article 22:  Safeguards and End Use 
Appendix A:  Schedule for Agreement on Enriched Product Containing Mutual Option
SWU A-
Appendix B:  Information for Delivery Schedules and for Orders B-
Appendix C:  Calculation of Quantities C-
Appendix D1:  Cylinders for Enriched Product D1-
Appendix D2:  Cylinders, ***** for Natural Uranium D2-
Appendix E1:  Sampling, Acceptance and Disagreements of Enriched Product E1-
Appendix E2:  Acceptance and Disagreements of Natural Uranium E2-
Appendix F1:  Certificates of Quality and Quantity F1-
Appendix F2:  Certificate of Quality and Quantity F2-
Appendix G1:  Delivery Receipts G1-
Appendix G2:  Delivery Receipts G2-
Appendix H:  Pricing H-
Appendix I:  ***** I-
Appendix J:  ***** J-
Appendix K:  Nuclear Liability Clauses K-
Appendix L:  Book Transfer Facilities L-
Appendix M:  North American Facilities M-
Appendix N:  ***** N-



 
 
 

--------------------------------------------------------------------------------

 


This Enriched Product Transitional Supply Contract is executed as of this 23rd
day of March 2011 (the "Execution Date") by and between USEC and TENEX and shall
enter into full force and effect as of the first date (the “Effective Date”) by
which the terms of Section 2.02 and Section 2.03 have been met.


WITNESSETH:


WHEREAS, for almost two decades, TENEX and USEC have collaborated, on behalf of
their respective countries, in implementing the Russian HEU Agreement (as
defined in Section 3102(11) of the USEC Privatization Act, 42 U.S.C. §
2297h-10(b));


WHEREAS, their contract implementing the Russian HEU Agreement has reliably
provided low enriched uranium to USEC for delivery to its customers during this
period;


WHEREAS, their collaborative project under the contract implementing the Russian
HEU Agreement is expected to be completed on time at the end of 2013;


WHEREAS, the Parties wish to continue to collaborate to provide a reliable
supply of low enriched uranium to USEC customers;


WHEREAS, by continuing their commercial relationship through this CONTRACT, the
Parties will have a basis to consider other areas of potential collaboration in
the future to supply the nuclear fuel industry with reliable supplies of fuel;
and


WHEREAS, in any event, all collaboration by the Parties will be implemented in
strict compliance with applicable treaties and legislation, including those
governing the relationships between competitors and those governing the import
of low enriched uranium into the United States and other markets supplied by the
Parties.


 
NOW, THEREFORE, in light of the foregoing, the Parties hereby agree as follows:



 
ARTICLE 1:  Definitions



For purposes of this CONTRACT and all documents incorporated by reference
herein, the following terms and expressions shall have the meanings assigned to
them hereunder and cognate expressions shall have corresponding meanings.


These definitions are intended to supplement and not replace any definitions
contained in any of the documents incorporated by reference herein, but in case
of any conflict or inconsistencies, the definitions appearing herein below shall
prevail.


Where any capitalized term appears in the CONTRACT that is not defined herein,
that term shall have the meaning commonly used in the nuclear industry as of the
Execution Date.


Unless the context suggests a different meaning, use of the capitalized word
“Section” refers to a provision of the Articles in the main body of the CONTRACT
and use of the capitalized word “Paragraph” refers to a provision in the
Appendices of this CONTRACT. Thus, Section 2.03 can be found in Article 2 in the
main body of the CONTRACT and Paragraph D2-2 can be found in Appendix D2 to the
CONTRACT.


 
1.01
Accept, Acceptance or Accepted:

as defined in Appendix E1 with respect to EUP Delivered by TENEX, and as defined
in Appendix E2 with respect to Natural Uranium ***** Delivered by USEC.  For the
avoidance of doubt, the act of signing a delivery receipt shall not be
considered Acceptance of Material under this CONTRACT.


 
1.02
Act:

the U.S. Atomic Energy Act of 1954, as amended.


 
1.03
Affiliate:

 
with respect to a Party, an entity that is owned or controlled, through one or
more intermediaries, by such Party, or that, through one or more intermediaries,
owns or controls such Party or that is owned or controlled by an entity that
also, through one or more intermediaries, owns or controls such Party.



 
1.04
Agreed Location:

 
a location for Delivery of an item (empty or filled Cylinder, Overpack or other
equipment).



 
1.05
Assay:

the total weight of U-235 isotope per kilogram of Material divided by the total
weight of all uranium isotopes per kilogram of Material, the quotient of which
is multiplied by 100 and expressed as a weight percent.


 
1.06
Bank Holiday:

a day on which commercial banks in New York, New York, U.S.A. or Moscow, Russia
are closed and in the case of a pecuniary payment in which an account at an
intermediary bank(s) of either Party’s commercial bank is involved, also in
other city(ies) or country(ies) in which the accounts at such intermediary
bank(s) are located, as the case may be, are closed.


 
1.07
Book Transfer:

the transfer of a given quantity of Feed Material or EUP (or its SWU and Feed
Components (all as defined below)), and title thereto, from one Party to the
other Party between accounts within the nuclear material accounting system at a
Book Transfer Facility.


 
1.08
Book Transfer Facility:

***** An agreed list of Book Transfer Facilities is attached as Appendix L, and
such list may be amended from time to time if agreed in writing between the
Parties.


 
1.09
Business Day:

 
a day that is not a Saturday, Sunday or Bank Holiday.  Unless qualified by the
term “Business”, references in this CONTRACT to “day” or “days” refer to a
calendar day or calendar days, respectively.



 
1.10
Certificate of Quality and Quantity (CQQ):

as defined in Appendices E1 and E2 for EUP and Natural Uranium, respectively.


 
1.11
*****



 
1.12
Conforming Material:

 
(a)
in the case of Natural Uranium Delivered by USEC:



 
(i)
UF6 that conforms to the provisions of the *****Specification ***** or such
other ***** specification as the Parties may agree in writing in the future
*****



 
(b)
in the case of EUP Delivered by TENEX, EUP that conforms to the provisions of
***** specification***** or such other ***** specification as the Parties may
agree in writing in the future.



If an expected change in one of the ***** specifications referred to above will
adversely impact, as may be reasonably expected by either Party, the ability of
a Party to supply Conforming Material in compliance with another of the
foregoing ***** specifications, the Parties shall discuss the situation and
amend the CONTRACT to ensure that both Parties can supply Conforming Material
under the terms of this CONTRACT.


 
1.13
*****



 
1.14
CONTRACT:

this document, including the appendices hereto, any and all exhibits or
attachments hereto, and any documents incorporated by specific reference.


 
1.15
Customer:

a party other than USEC or TENEX to which USEC or its Affiliate or TENEX or its
Affiliate has agreed to supply EUP, SWU or Natural Uranium under a separate
contract with such Customer.


 
1.16
Cylinder:

in the case of EUP, a container of the 30B type for the transportation of EUP
and in the case of Natural Uranium in the form of UF6, a container of the 48Y
type for the transportation of Natural Uranium in the form of UF6.  *****.)


 
1.17
Delivered Duty Paid Agreed Location or DDP Agreed Location:

the Incoterms 2000 term applicable to the Delivery by TENEX to USEC or a USEC
nominee of empty Cylinders for Natural Uranium as UF6.  *****


 
1.18
Deliver, Delivery or Delivered:

 
Book Transfer Delivery or Physical Delivery, as indicated by the context in
which these terms are used.



 
1.19
Delivery Date:

a day during a Delivery Month on which EUP is Delivered by TENEX to USEC. The
Delivery Date will be confirmed in the Shipping Documents referred to in
Paragraph E1-1(b).


 
1.20
Delivery Month:

 
a calendar month during which a Shipment of EUP is expected to be Delivered.



 
1.21
Delivery Schedule:

the non-binding schedules submitted by USEC pursuant to Section 4.02 for
Delivery of EUP to be ordered by USEC pursuant to Section 4.03.


 
1.22
Delivery Year:

a calendar year in Column 1 of Table 1.


 
1.23
Depleted Uranium:

Uranium Hexafluoride (UF6) with an Assay less than the Assay of Natural Uranium.


 
1.24
DES USEC’s Vessel St. Petersburg:

the Incoterms 2000 term applicable to the Delivery to TENEX under the terms of
this CONTRACT of (a) empty Cylinders for EUP, (b) Sample Containers, (c)
Overpacks, and (d) supplies that the Parties agree pursuant to Appendix D1 are
necessary for the implementation of EUP Deliveries under the CONTRACT, e.g.
seals, wires, ball-lock pins, etc.


 
1.25
*****.



 
1.26
Enriched Product or EUP:

uranium in the form of Uranium Hexafluoride (UF6) with an Assay higher than the
Assay of Natural Uranium that has been produced through the enrichment of
non-irradiated uranium.


 
1.27
EUP Delivery Date:

same definition as Delivery Date.


 
1.28
Execution Date:

as defined on page 1 of this CONTRACT


 
1.29
EXW Facility or Ex Works North American Facility or EXW North American Facility:

***** the physical return to TENEX under the terms of this CONTRACT of rejected
EUP located in North America. (Rejected EUP located outside of North America
shall be Physically Delivered, EXW, at the facility where the EUP is located,
under terms to be agreed pursuant to Appendix E1.) *****


 
1.30
Feed Component:

the amount of Natural Uranium deemed to be used in the production of a given
quantity of EUP with a given Assay and a stipulated Tails Assay, as calculated
using SWUCalc.


 
1.31
Feed Material:

 
same definition as “Natural Uranium”.



 
1.32
Free on Board USEC’s Vessel St. Petersburg, Russia, or FOB USEC’s Vessel St.
Petersburg or FOB USEC’s Vessel St. Petersburg, Russia:

the Incoterms 2000 term applicable to (a) the Delivery of EUP to USEC at the
port of St. Petersburg, Russia under the terms of this CONTRACT; or (b) the
physical return to USEC under the terms of this CONTRACT of (i) rejected Natural
Uranium, Cylinders or Overpacks; or (ii) equipment or supplies previously
Delivered by USEC to TENEX.


 
1.33
***** Incoterms 2000 Term:

the Incoterms 2000 term applicable to the Delivery of *****


 
1.34
Material:

as the context requires, *****.


 
1.35
MOU:

the Memorandum of Understanding by and between USEC Inc. and Joint Stock Company
“Techsnabexport” dated January 12, 2010 as amended.


 
1.36
Natural Uranium or Natural UF6:

natural Uranium Hexafluoride (UF6). *****


 
1.38
North American Facility:

***** An agreed list of North American Facilities expected to be in operation in
and after 2013 is attached as Appendix M, and such list shall be amended from
time to time.


 
1.39
Obligation Code:

 
the code assigned by a government with jurisdiction over Material to indicate
the obligation(s) applicable to such Material under applicable international
agreements. An Obligation Code includes, for example, the code assigned to
Material under the U.S. Nuclear Material Management & Safeguards System.



 
1.40
Order:

 
an order placed by USEC conforming to the requirements of Article 4 and Appendix
B.



 
1.41
Overpack:

the prescribed casing for international transportation of a Cylinder filled with
EUP or a Sample Container of EUP.


 
1.42
Party or Parties:

TENEX or USEC or both, as the context requires.


 
1.43
Payment in Kind:

 
a Delivery by USEC to TENEX of Natural Uranium for the Feed Component of EUP
Delivered by TENEX to USEC under the terms and conditions hereof, which shall be
treated, in substance and for U.S. income tax purposes, as a substitution of a
fungible component of a product for the same, or a deemed equivalent, component
of such product.



 
1.44
Physical Delivery, Physically Deliver or Physically Delivered:



 
(a)
with respect to the Delivery of an item (e.g., EUP, rejected Natural Uranium,
rejected Cylinders or Overpacks or the return of other items of equipment or
supplies previously Delivered by USEC) by TENEX, FOB USEC’s Vessel St.
Petersburg, these terms mean the loading by TENEX of such item onto the vessel
provided by or on behalf of USEC to transport the item from Russia (“USEC’s
Vessel”);



 
(b)
with respect to the Delivery of an item (e.g., an empty Cylinder or an Overpack)
DES USEC’s Vessel St. Petersburg, these terms mean delivery as described in DES
A4 in Incoterms 2000;



 
(c)
*****, these terms mean delivery as described in the ***** Incoterms 2000 Term
to be agreed by the Parties (subject to the terms of Paragraph D2-2(d));



 
(d)
with respect to ***** the return of rejected EUP under Appendix E1, these terms
mean delivery as described in EXW A4 in Incoterms 2000; and



 
(e)
with respect to the Delivery of empty Cylinders to USEC ***** these terms mean
delivery as described in DDP A4 in Incoterms 2000.



With respect to (a), Physical Delivery shall be deemed completed when:


 
(i)
the item is physically loaded by or on behalf of TENEX on USEC’s Vessel; and



 
(ii)
the loading equipment, if any, of the Party conducting the loading is detached
from the item.



*****.


The reference to item A4 in each of the foregoing references to any of the
Incoterms shall not be interpreted as excluding the application of any other
item in such Incoterms.


 
1.45
Physical Delivery Facility:

a ***** facility mutually agreed by the Parties or designated by USEC as a
Delivery point for the Delivery *****.


 
1.46
Receiver:

the Party to which an item (e.g., Material or a Cylinder) is Physically
Delivered by the other Party.


 
1.47
Related Enriched Product or Related EUP:

a quantity of EUP Delivered under this CONTRACT for which USEC Delivers a
quantity of Natural Uranium (*****) as Payment in Kind for the Feed Component of
such EUP.


 
1.48
Related Natural Uranium:

a quantity of Natural Uranium under this CONTRACT Delivered as Payment in Kind
for the Feed Component of Related EUP.


 
1.49
Russian Uranium Suspension Agreement or RSA:

 
the Agreement Suspending the Antidumping Investigation on Uranium from the
Russian Federation entered into in October 16, 1992 by the U.S. Department of
Commerce pursuant to section 734(l) of the Tariff Act of 1930, as amended (19
U.S. Code section 1673c), with agencies or entities of the government of the
Russian Federation and thereafter amended and supplemented by agreement of the
parties thereto.



 
1.50
Sample Container:

 
(a) a model 1S cylinder or type P-10 tube (as more fully described in the
USEC-651) or (b) another container agreed in writing by the Parties for use in
holding and transporting samples of Material.



 
1.51
Separative Work Units or SWU:

the standard measure of enrichment in the uranium enrichment industry,
representing the effort required to transform a given amount of Natural Uranium
into two streams of uranium, one enriched in the U235 isotope and the other
depleted in the U235 isotope, as measured by SWUCalc.


 
1.52
Shipment:

an individual group of Cylinders filled with Material.  Depending upon the
Delivery Schedule or Orders submitted by USEC, there may be more than one
Shipment in a Delivery Month.


 
1.53
Shipper:

the Party which Physically Delivers an item (e.g., Material or a Cylinder) to
the other Party.


 
1.54
Shipping Standards:

the applicable requirements of international and national competent bodies
during transport of radioactive and nuclear materials, including applicable
requirements of International Atomic Energy Agency (IAEA) Safety Standards
Series No. TS-R-1 (ST-1, Revised) “Regulations for the Safe Transport of
Radioactive Material”, provisions of the USEC-651 and ANSI N14.1 latest revision
and applicable regulations for use of transport containers and pressure
vessels.  In connection with the negotiation of procedures contemplated by
Paragraph E2-1, the Parties shall agree in writing upon any specific procedures
and documentation that will apply in order to ensure compliance with the
Shipping Standards.


 
1.55
SWUCalc:

the formula in Appendix C.


 
1.56
SWU Component:

the amount of SWU deemed to be used in the production of a given quantity of EUP
with a given Assay and a stipulated Tails Assay, as calculated using SWUCalc.


 
1.57
Tails Assay:

the Assay of Depleted Uranium *****.


 
1.58
Tails Material or Tails:

same definition as Depleted Uranium.


 
1.59
Uranium Hexafluoride or UF6

a chemical compound of uranium and fluorine.


 
1.60
USEC-651 Manual:

USEC-651(Rev.9) (The UF6 Manual: Good Handling Practices for Uranium
Hexafluoride) or any successor publication or revision thereof that USEC has
provided to TENEX.


 
1.61
U.S. Consumption Quota Allocation:

a confirmation from the U.S. Department of Commerce (issued, as of the Execution
Date, under Section IV.B. of the RSA) that a quantity of Russian Uranium
Products (as defined in the RSA as of the Execution Date) can be imported and
delivered for consumption in the United States.  This includes approvals at all
stages of the process under the RSA. References in this CONTRACT with the
authority to “import” with respect to a U.S. Consumption Quota Allocation
includes all related transactions, including sale, export from the Russian
Federation, import into the United States and delivery in the United States.


 
1.62
U.S. Consumption Quota Amount:

an amount of Russian Uranium Products (as defined in the RSA) that, as of a
specific date, is still available to be unconditionally approved by the U.S.
Commerce Department for a U.S. Consumption Quota Allocation.


 
1.63
U.S. Reexport Quota Allocation:

the issuance by the responsible Russian governmental agencies ***** of a
reexport certificate and other documentation (as required by the Department of
Commerce in accordance with the RSA) for export to the United States of a
quantity of Russian Uranium Products (as defined in the RSA) for processing in
the United States and reexport from the United States pursuant to the terms of
applicable U.S. law and the RSA.  As of the Execution Date, the authority for,
and quantitative limits applicable to, such imports are found in Section IV.H.
of the RSA.  References in this CONTRACT to the authority to “export” Russian
Uranium Products with respect to a U.S. Reexport Quota Allocation also includes
the corresponding authority to import such Russian Uranium Products into,
deliver such Russian Uranium Products in, and reexport them from, the United
States, and any sales related to these transactions.


 
1.64
U.S. Reexport Quota Amount:

an amount of Russian Uranium Products (as defined in the RSA) for which, as of
the date that it is to be imported into the United States for the purpose of
processing and reexport and at all times while it remains in the territory of
the United States, there is a sufficient amount of quota available under the
Russian Uranium Suspension Agreement to permit such amount to remain in the
United States for such purpose.


 
1.65
U.S.-Russian Cooperation Agreement:

the Agreement Between the Government of the United States of America and the
Government of the Russian Federation for Cooperation in the Field of Peaceful
Uses of Nuclear Energy, done in Moscow on May 6, 2008, which entered into force
on January 11, 2011.


 
1.66
U.S.-Russian Cooperation Agreement Administrative Procedures:

 
the necessary agreements or arrangements required to be reached between the
governments of the Russian Federation and the United States of America pursuant
to the U.S.-Russian Cooperation Agreement in order to establish the procedure
described in paragraphs 4 and 5 of Article 13, and the agreement referred to in
paragraph 2 of Article 8 of the U.S.-Russian Cooperation Agreement, with respect
to Material.  The foregoing does not include the arrangements agreed in March
1999 with respect to the implementation of the Feed Contracts (as that term is
defined in Paragraph E2-1) and the return of Natural Uranium pursuant to Section
3102 of the USEC Privatization Act, 42 U.S. Code, section 2297h, except to the
extent the Russian and U.S. governments decide to apply such arrangements to
imports and exports of Natural Uranium under the U.S.-Russian Cooperation
Agreement.



 
1.67
USEC’s Vessel:

 
as defined in Section 1.44.



 
ARTICLE 2:  Scope, Term and Entry into Force



 
2.01
The purpose of this CONTRACT is to set mutually acceptable terms for, inter
alia:



 
(a)
establishing fixed long-term obligations of USEC and TENEX to timely order and
supply, respectively, EUP for the period 2013-22, and for USEC to make timely
pecuniary payments and Payments in Kind for such EUP;



 
(b)
timely ordering by USEC, and timely Delivery by TENEX, of such EUP, including
the timely supply by USEC of Cylinders, Overpacks, Sample Containers and
mutually agreed supplies to TENEX to effect such Deliveries;



 
(c)
sampling and weighing of EUP by TENEX, including resolution of disputes over
conformance with specifications and timely Delivery;



 
(d)
timely pecuniary payment and Payment in Kind for EUP by USEC to TENEX according
to the prices and terms set forth herein;



 
(e)
where applicable, timely Delivery by TENEX of the Cylinders to be filled with
UF6 that will be used by USEC to make a Payment in Kind to TENEX for the Feed
Component of the Related EUP;



 
(f)
in cases where the Natural Uranium will be Physically Delivered to TENEX,
Acceptance of such Natural Uranium, including resolution of disputes over
conformance with specifications; and



 
(g)
a continued amicable commercial supply relationship between the Parties to
ensure a long-term reliable supply of EUP to Customers worldwide, including, in
the case of the United States, in full compliance with the Russian Uranium
Suspension Agreement and the Domenici Amendment (as defined in Article 8).



 
2.02  
This CONTRACT shall take effect upon its signature by the Parties and the
approval of this CONTRACT by the State Atomic Energy Corporation "Rosatom"
(“ROSATOM”).  TENEX shall use its reasonable efforts to obtain the approval of
ROSATOM as soon as possible.  TENEX shall promptly notify USEC in writing upon
receipt of the approval of this CONTRACT by ROSATOM.



2.03  
Notwithstanding that the CONTRACT has taken effect for the purposes described in
Section 2.01, the CONTRACT shall not be implemented (meaning that USEC shall not
be obligated to take Delivery of  EUP, effect pecuniary payment for SWU
contained in such EUP and Deliver Related Natural Uranium as Payment in Kind for
the Feed Component of such EUP, under this CONTRACT and TENEX shall not be
obligated to Deliver such EUP under this CONTRACT) and shall not come into full
force and effect, until the date of the exchange of Notices from each Party to
the other that the U.S.-Russian Cooperation Agreement Administrative Procedures
have entered into force, and neither Party shall delay providing its Notice once
it is reasonably evident that the U.S.-Russian Cooperation Agreement
Administrative Procedures have entered into force.  For the avoidance of doubt,
only the following provisions of this CONTRACT shall apply, and shall be binding
on the Parties, immediately upon this CONTRACT taking effect under Section 2.02:
Articles 1, 2, 8, 9, 11, 13, 14, 15, 16, 17, 18, 19 and 20, Appendix A, Appendix
I and Paragraphs E1-11 and E2-1 of Appendices E1 and E2, respectively (but only
with respect to the negotiation of the procedures referred to in those
Paragraphs). By the written agreement of the Parties, the requirements of the
first sentence of this Section 2.03 may be waived, and if waived, the CONTRACT
shall be implemented and shall come into full force and effect as of the date of
such waiver.



2.04  
After the Execution Date, the Parties shall use their reasonable efforts, and
work cooperatively, to support the coming into force of the U.S.-Russian
Cooperation Agreement Administrative Procedures as soon as possible.



 
2.05
Once in full force and effect, this CONTRACT shall remain in force and effect
until all purchase and Delivery obligations of USEC and all sale and Delivery
obligations of TENEX, are fulfilled.

 
 
ARTICLE 3:  Purchase and Sale Commitments



3.01  
TENEX shall supply to USEC, and USEC shall procure from TENEX, EUP containing
the following fixed quantities of SWU (“Firm Commitment SWU”) shown in column 2
of Table 1 below.  Under the terms described herein, TENEX shall sell to USEC,
and USEC shall purchase from TENEX, such Firm Commitment SWU contained in EUP.



 
Table 1: Firm and Optional SWU Purchase Quantities



Calendar year of Delivery
(column 1)
Firm Commitment SWU
(column 2)
Mutual Option SWU
(column 3)
2013
500,000
0
2014
1,000,000
1,000,000
2015
2,300,000
3,200,000
2016
2,500,000
3,000,000
2017
2,500,000
3,000,000
2018
2,500,000
3,000,000
2019
2,500,000
3,000,000
2020
2,500,000
3,000,000
2021
2,500,000
3,000,000
2022
2,500,000
3,000,000



3.02  
In placing its Orders for a Delivery Year, USEC shall have the option to
increase or decrease the amount of the Firm Commitment SWU to be purchased for
such Delivery Year by up to a total of plus or minus five percent (+/-
5%).   For the avoidance of doubt, and assuming no further change in the
Parties’ Firm Commitment SWU obligations under other provisions of this
CONTRACT, (a) the total Firm Commitment SWU purchased for Delivery Year 2013
shall be between 475,000 SWU and 525,000 SWU, both inclusive, (b) the total Firm
Commitment SWU purchased for Delivery Year 2014 shall be between 950,000 SWU and
1,050,000 SWU, both inclusive, (c) the total Firm Commitment SWU purchased for
Delivery Year 2015 shall be between 2,185,000 SWU and 2,415,000 SWU, both
inclusive; and (d) the total Firm Commitment SWU purchased for any other
Delivery Year shall be between 2,375,000 SWU and 2,625,000 SWU, both inclusive.
Taken together, items (a) – (d) in the preceding sentence mean that, in the
aggregate, the total amount of Firm Commitment SWU purchased by USEC and sold by
TENEX during the term of this CONTRACT shall be between 20,235,000 SWU and
22,365,000 SWU, both inclusive.



(a)  
Furthermore, USEC shall have the option to decrease the amount of the Firm
Commitment SWU to be purchased for Delivery Years 2015 through 2019 (inclusive)
by up to an additional five percent (5%).  Therefore, the total decrease in the
Firm Commitment SWU for Delivery Years 2015 through 2019 that USEC can elect
under this Section 3.02 for these Delivery Years shall  be up to minus ten
percent (-10%).  For the avoidance doubt, (i) the total Firm Commitment SWU
purchased for Delivery Year 2015 shall be between 2,070,000 SWU and 2,415,000
SWU and (ii) the total annual Firm Commitment SWU purchased for Delivery Years
2016 through 2019 (inclusive) shall be between 2,250,000 SWU and 2,625,000 SWU.



(b)  
If USEC has elected to decrease the SWU quantities in Column 2 in Table 1 above
by more than 5% for any Delivery Year from (and including) Delivery Year 2015
through and including Delivery Year 2019 (the portion above 5% being referred to
herein as the “Additional Decreased Portion”), USEC shall defer the Additional
Decreased Portion accumulated during the period from (and including) Delivery
Years 2015 through and including 2019 to the period of Delivery Years 2020
through (and including) Delivery Year 2022 by adding this deferred Additional
Decreased Portion to the Firm Commitment SWU that USEC is obligated to purchase
for the period from (and including) Delivery Year 2020 through (and including)
Delivery Year 2022.  USEC may allocate this Additional Decreased Portion among
two (2) or more of the Delivery Years in this latter period and in any amount it
wishes in each such Delivery Year, provided that, in no event shall USEC shall
add more than 250,000 SWU of the accumulated Additional Decreased Portion to its
Firm SWU Commitment for any one Delivery Year during the period from (and
including) Delivery Year 2020 through (and including) Delivery Year 2022.



(c)  
*****



3.03  
Subject to mutual agreement, USEC also shall have the option to order, and TENEX
shall have the option to supply, EUP containing up to the additional optional
quantities of SWU contained in EUP (“Mutual Option SWU”) shown in column 3 of
Table 1 above, which shall be purchased under the terms of this CONTRACT.  The
deadline by which agreement on Mutual Option SWU may be reached shall be
determined by the amount of Mutual Option SWU requested by USEC and the notice
periods set forth in Appendix A.  For the avoidance of doubt, under the “mutual
option” in this Section 3.03, USEC is not obligated to purchase, and TENEX is
not obligated to sell, a quantity of Mutual Option SWU unless and until both
Parties agree in writing to the purchase and sale of such quantity pursuant to
this CONTRACT.



3.04  
The SWU, contained in EUP, ordered by USEC pursuant to Section 3.01, Section
3.02 or Section 3.03 shall be Delivered pursuant to Orders submitted by USEC
under Article 4 and Delivered by TENEX under Article 5.  The pricing for all
such EUP shall be determined by the applicable provisions of Articles 6 and 7
and Appendices H and N.



3.05  
If by the end of 2011, the U.S.-Russian Cooperation Agreement Administrative
Procedures have not entered into force and the Parties have not otherwise agreed
to waive the conditions of Section 2.03 necessary for the CONTRACT to be
implemented and to come into full force and effect, USEC shall have the right to
reduce the quantity of Firm Commitment SWU to be purchased for 2013.  In such a
case, USEC may propose to move such quantity, in whole or in part, to a later
Delivery Year(s), but if TENEX does not agree to such proposal, then the Parties
shall have no further rights or obligation with respect to the quantity that
USEC proposed to move.



(a)  
If, at any time in 2012, it appears that the U.S.-Russian Cooperation Agreement
Administrative Procedures will be delayed beyond August 1, 2012, the Parties
shall discuss possible amendments to their purchase and sale obligations under
the CONTRACT for 2014 and beyond to account for such delay, including possibly
waiving the application of Section 2.03, but absent agreement on such amendments
or waiver, the purchase and sale obligations for 2014 and beyond shall remain in
effect, subject to Section 2.03 and compliance with Section 7.08 and Section
20.03 regarding the origin and Obligation Code of Related Natural Uranium and
EUP, respectively, unless the Parties agree in writing to terminate the
CONTRACT.



 
(b) 
If, by June 1 of the calendar year ending immediately before any Delivery Year
after 2013 (an “Affected Delivery Year”), the CONTRACT has not taken full force
and effect under Section 2.03, the Parties’ purchase and sales obligations
pursuant to Article 3 for the Affected Delivery Year (the “Affected
Obligations”) shall be suspended for the Affected Delivery Year and the Parties
shall instead agree upon an appropriate adjustment to the CONTRACT to take
account of the Affected Obligations under one of the following alternatives:



 
(i)
the Affected Obligations shall be added to the purchase and sale commitment of
one or more of the Delivery Years under the CONTRACT falling after the Affected
Delivery Year;



 
(ii)
the Affected Obligations shall become a purchase and sale commitment of the
Parties for calendar year 2023, with such calendar year added to the term of the
CONTRACT for purposes of Section 2.05;



 
(iii)
the Parties shall be relieved of any further obligation with respect to the
Affected Obligations; or



(iv)  
a combination of (i) – (iii).



Absent agreement on another alternative by August 1 of the calendar year prior
to the Affected Delivery Year, alternative (ii) shall apply with respect to the
Affected Obligations.


ARTICLE 4:  Orders for Enriched Product


4.01  
For each Delivery Year, USEC shall give TENEX:



 
(a)
a preliminary, non-binding estimate of ***** not later than ***** prior to the
first day of such Delivery Year; and



 
(b)
an updated preliminary, non-binding estimate of ***** not later than ***** prior
to the first day of such Delivery Year.



4.02  
In addition, for each Delivery Year, USEC shall give TENEX the following
preliminary, non-binding Delivery Schedules in accordance with Paragraph B-1 of
Appendix B:



 
(a)
a preliminary, non-binding Delivery Schedule covering ***** prior to the first
day of such Delivery Year;



 
(b)
a preliminary, non-binding Delivery Schedule covering ***** prior to the first
day of such Delivery Year;



 
(c)
a preliminary, non-binding Delivery Schedule covering ***** such Delivery Year;
and



 
(d)
a preliminary, non-binding Delivery Schedule covering ***** such Delivery Year.



TENEX shall not be obligated to accept an Order for Delivery in a Delivery Month
that falls in a calendar quarter for which all Delivery Schedules required by
this Section 4.02 have not been provided.  In cases where a Delivery Schedule is
delayed, the Parties shall discuss the situation and resolve it by mutual
agreement.


 
4.03
USEC shall place binding Orders with TENEX for Deliveries during the Delivery
Year of EUP containing, in the aggregate, a nominal amount of SWU sufficient to
satisfy USEC’s purchase obligations pursuant to Article 3 for such Delivery Year
(subject to the annual variations permitted by Section 3.02 and including any
mutual optional purchases that USEC and TENEX have agreed pursuant to Section
3.03), subject to all of the following:



 
(a)
Each Order shall be submitted to TENEX not later than *****.



 
(b)
Each Order shall include the information described in Paragraph B-2 of Appendix
B.



 
(c)
In placing each Order, *****.



 
(d)
In addition:



 
(i)
absent consent of TENEX (not to be unreasonably withheld or delayed), the SWU
Component of EUP to be Physically Delivered in a Delivery Month under any Order
may not differ:



 
(A)
by *****; and



 
(B)
***** by *****.



*****


 
(ii)
the quantities of Natural Uranium (*****) to be Delivered in a Delivery Month
under any Order may not *****; and



 
(iii)
the quantities of ***** by more than:



 
(A)
***** and



 
(B)
*****



 
(e)
In placing its Orders, USEC shall ensure that each Shipment of EUP ordered shall
consist of *****.



 
(f)
The quantities of ***** and the Assays, stipulated in each Delivery Schedule and
Order shall be nominal quantities and Assays, meaning that they shall be subject
to the permitted variations in Appendix E1 (and if applicable, Appendix E2) of
this CONTRACT.  In addition, the nominal quantities of SWU stipulated in USEC’s
Delivery Schedules and its Orders may differ as a result of USEC’s exercise of
its option in Section 3.02 to increase or decrease its purchases of SWU.



 
4.04
USEC may select, as the Assays for EUP to be Delivered pursuant to each Order
submitted under Section 4.03, *****.  Upon USEC’s request to meet the
requirements of a specific Customer, or of USEC or its Affiliate, *****.



 
4.05
*****.



4.06  
The Parties hereby expressly agree that in case USEC submits an Order to TENEX
with less notice than is required under Section 4.03(a), TENEX shall have the
right to postpone the requested Delivery of EUP for a period equal to the period
of USEC’s delay in submitting the Order. Further to the above, if, at any time
prior to July 31st of a Delivery Year, it becomes evident to TENEX that USEC has
not submitted Orders, or has delayed submission of Orders, for the quantities of
EUP required to meet USEC’s purchase obligations for Firm Commitment SWU for
such Delivery Year (*****), TENEX shall have the right to demand, and USEC shall
provide, reasonable assurances of due performance of its purchase obligations
for the Delivery Year, and shall promptly submit the Orders required to fulfill
such purchase obligations.  If for any reason, USEC has not placed all required
Orders by close of business on ***** to provide for Delivery in that Delivery
Year of EUP containing all SWU that USEC must purchase to meet USEC’s minimum
purchase obligation under Article 3 for the Delivery Year (and, if applicable,
to ensure USEC’s fulfillment of its obligations under Section 4.03(d)(iii)(B)
for the Delivery Year) (assuming, for this purpose, that USEC would exercise the
option in Section 3.02 to reduce its purchase obligation by 5% for the SWU
Component of all EUP ordered or to be ordered for such Delivery Year), TENEX
shall have the right, with prior Notice to USEC, to terminate its obligation to
sell to USEC the SWU Component of such unordered EUP (the quantity of SWU in the
SWU Component of such unordered EUP being referred to herein as the “SWU
Shortfall”) (and if applicable, ***** of the unordered EUP that USEC would have
to purchase in order to meet its obligation under Section 4.03(d)(iii)(B) (the
quantity of ***** of such unordered EUP being referred to as *****”)) for such
Delivery Year and sell such SWU Shortfall (and if applicable, such *****) to a
third party.



In addition, if the reason USEC did not place such Orders is not excused under
Article 13, the following shall apply:


(a)  
USEC shall pay to TENEX, *****, plus the amount provided for in (b) or (c)
below, as applicable. USEC also shall reimburse TENEX for its actual, reasonable
and verifiable costs of shipping empty Cylinders ***** to USEC for the Natural
Uranium that USEC did not Deliver to TENEX as a result of USEC’s failure to
submit all required Orders to TENEX and, unless TENEX requests USEC to maintain
possession of *****.

 
 
(b)  
If TENEX contracts to sell all or part of the SWU Shortfall ***** to a third
party or third parties on or before ***** in which USEC failed to submit all
required Orders, TENEX shall have the right to invoice USEC for the amount of
SWU in the SWU Shortfall sold to such third party(ies) multiplied by the
difference between the SWU Price under Appendix H for such SWU Shortfall and the
price per SWU to be paid by the third party(ies) for such SWU Shortfall but only
if the price per SWU to be paid by the third party(ies) is less than the SWU
Price ***** and the ***** under Appendix H).



Notwithstanding the foregoing, (i) if the third party is a TENEX Affiliate, the
price paid or to be paid by such TENEX Affiliate under TENEX’s contract to sell
to such TENEX Affiliate shall not be used if it is unreasonably less than the
prevailing international market price as demonstrated by use of widely known and
used published indexes, and (ii) if the third party is not a TENEX Affiliate,
the price paid or to be paid by such non-affiliated third party shall not be
used if USEC proves that a price unreasonably below the prevailing market price
was agreed in order to increase the amounts that could be collected from USEC
under this Section 4.06 or other similar remedies in this CONTRACT.  In the
cases described in the preceding sentence, the amount that TENEX can invoice
USEC instead shall be determined under Section 4.06(c).


(c)  
If TENEX does not contract to sell all the SWU Shortfall ***** by such ***** of
the ***** in which USEC failed to submit all required Orders (the “*****
Delivery Year”), or if the sale price of all or part of the SWU Shortfall *****
(the “Ineligible Quantity”) cannot be used under the terms of the penultimate
sentence of Section 4.06(b), TENEX shall have the right to invoice USEC, in
***** of the above mentioned ***** Delivery Year, with respect to the unsold SWU
Shortfall or the Ineligible Quantity, for an amount equal to *****



(d)  
*****



(e)  
For the avoidance of doubt, nothing herein shall require TENEX to sell the SWU
in the SWU Shortfall ***** to the same third party.



TENEX shall inform USEC of the steps initiated by TENEX as far as these steps
concern USEC, and shall use its reasonable efforts to minimize the amounts owed
by USEC pursuant to the foregoing provisions of this Section 4.06.  To the
extent permitted by applicable law and subject to Section 18.09, the foregoing
shall be TENEX’s exclusive remedy for USEC’s failure to submit Orders with
respect to a Delivery Year, but is without prejudice to any rights or remedies
that TENEX may have under this CONTRACT or applicable law with respect to future
Delivery Years if USEC does not provide adequate, in TENEX’s reasonable
judgment, assurances that the failure to submit sufficient Orders will not recur
in such future Delivery Years.


For the avoidance of doubt, if USEC fails to provide such assurances, TENEX may
pursue its rights and remedies under applicable law and this CONTRACT with
respect to an anticipated breach of USEC’s obligation to place Orders in future
Delivery Years under the Dispute resolution procedure in Article 18 and any
resulting damage award shall be subject to the limitations in Article 11.


 
ARTICLE 5:  Delivery of Enriched Product



5.01  
Unless otherwise agreed by the Parties, the EUP ordered by USEC pursuant to
Article 4 shall be Physically Delivered FOB USEC’s Vessel St. Petersburg and
each Shipment of the EUP shall be accompanied by samples of the EUP in Sample
Containers in the quantity and type indicated in USEC’s Order.  Pursuant to
Appendix D1, USEC shall supply the Cylinders, Overpacks and Sample Containers
needed for Physical Delivery of EUP under this CONTRACT.  Pursuant to terms to
be agreed under Paragraph E1-11, USEC also shall provide seals, wires, ball-lock
pins and other similar agreed supplies for Delivery of EUP. At USEC’s request,
Sample Containers may be sent to USEC by air, at USEC’s risk and expense, FCA
airport St. Petersburg Russia.



5.02  
At the time of Physical Delivery, the Parties or their representatives shall
execute or cause to be executed standard shipping documentation, including, but
not limited to, a Delivery Receipt in the form set out in Appendix G1, and a
Bill of Lading or Air Bill, as applicable. Upon Delivery, TENEX shall submit to
USEC the Notice of Delivery required by FOB A7, by electronic mail to the
electronic mail address in Section 16.01(a) and such other electronic mail
addresses as USEC may reasonably stipulate by Notice to TENEX.



5.03  
The provisions of Appendix E1 shall apply to the sampling and Acceptance of EUP
Physically Delivered to USEC.  A CQQ shall accompany each Cylinder and Sample
Container Delivered to USEC.  Terms regarding the rejection of EUP that is not
Conforming Material can be found in Appendix E1.



5.04  
Title to, and risk of loss of, EUP shall transfer to USEC upon completion of
Physical Delivery of such EUP.



5.05  
TENEX shall Deliver EUP that is free and clear of any and all liens, pledges,
encumbrances, security interests or other claims.



5.06  
Terms regarding delays in Delivery or failures to Deliver, including as a result
of the Delivery of EUP that is not Conforming Material, can be found in Appendix
E1.



 
ARTICLE 6:  Pricing of Enriched Product and Pecuniary Payments *****



 
6.01
USEC shall pay the purchase price for all EUP Delivered to USEC pursuant to this
CONTRACT as follows:



 
(a)
For the SWU Component, USEC shall pay in U.S. dollars (a “pecuniary payment”)
the price per SWU (the “SWU Price”) determined by the respective pricing in
Appendix H.  The total amount invoiced for the SWU Component of EUP, as
determined using the SWU Price, is referred to in this CONTRACT as the “Total
SWU Price” of such EUP, and is determined by multiplying the SWU Price by the
total quantity of SWU in such SWU Component.  For the avoidance of doubt,
references in any Article of this CONTRACT to the SWU Price or the respective
SWU pricing under Appendix H shall be deemed to include the impact on pricing
and invoicing of the provisions of Appendix N, where applicable.



 
(b)
For Payment in Kind for the Feed Component, the following shall apply:



 
(i)
USEC shall make a Payment in Kind in the form of Natural Uranium as UF6 for the
Feed Component contained in EUP Delivered to USEC pursuant to this
CONTRACT.  The price per KgU of such Feed Component (the “Feed Price”) shall be
determined by the respective pricing in Appendix H and the total price of such
Feed Component (the “Total Feed Price”) shall be determined by multiplying the
Feed Price by the total quantity of Natural Uranium in the Feed
Component.  *****



 
All Natural Uranium as UF6 Delivered pursuant to Article 7 shall be deemed to
have the same Feed Price per KgU of UF6 as the Feed Price per KgU of UF6 of the
Feed Component.



 
(ii)
***** USEC also may:



 
(A)
*****



 
(B)
*****.



*****


 
6.02
The SWU Component of the EUP in any Sample Containers provided to USEC pursuant
to Appendix E1 shall be paid for by USEC at the unit SWU Price applicable to the
sampled EUP multiplied by the quantity of SWU in the sample, including
fractional SWU, and USEC shall make a pecuniary payment for the Feed Component
of the EUP in any Sample Containers provided to USEC pursuant to Appendix E2 at
the unit Feed Price (as defined in Section 6.01(b)(i) and Paragraph H-5)
multiplied by the quantity of Natural Uranium in the sample, including
fractional quantities of Natural Uranium.  USEC shall not be obligated to pay
for the EUP contained in Official Samples not Delivered to USEC.



 
6.03
*****

 
 

 
6.04
Not later than *****, the Parties shall execute a letter setting forth the unit
prices of ***** and, if agreed, shall include the basis for calculation of each
unit price; provided, however, that (i) such letter shall confirm that
calculation of the unit prices described in the letter is correct; and (ii)
failure to execute such letter on time or at all shall not excuse timely
performance by either Party of its obligations hereunder.  The letter shall be
subject to Paragraph N-7.  The Parties shall work cooperatively to implement
this Section 6.04 and neither Party shall unreasonably withhold or delay its
agreement to the non-binding letters described in this Section 6.04.



 
6.05
All amounts invoiced by either Party, and all payments by either Party, under
this CONTRACT shall be expressed and paid in United States dollars.



 
6.06
TENEX shall submit its invoice for the value (as determined by the prices of
components in this CONTRACT) of the quantity of EUP covered by the invoice, for
each Delivery of EUP, with itemization of the prices ***** for which USEC is to
make a pecuniary payment in connection with a Delivery of EUP and a separate
statement of the quantities of Natural Uranium (*****) to be provided as Payment
in Kind *****, not later than *****.  TENEX shall issue an invoice for any *****
Related Natural Uranium not later than *****.



 
(a)
USEC shall effect a pecuniary payment for (i) the Total SWU Price of the EUP
actually Delivered to USEC, ***** by wire transfer of immediately available
funds in accordance with TENEX’s invoice instructions no later than (A) in the
case of an invoice for the pecuniary payments owed to TENEX for the Total SWU
Price ***** of such Enriched Product (such ***** being referred to as the
“Payment Due Date”), and (B) in the case of an invoice for the ***** owed to
TENEX, ***** of USEC’s receipt of a duly executed original invoice for the
*****, including documentation of the calculation of the ***** covered by such
invoice.



 
(b)
The following shall apply with respect to the Feed Component of such Enriched
Product:



 
(i)
*****; and



 
(ii)
*****



Any other pecuniary payments due to TENEX under this CONTRACT (for example,
under Section 6.09) and any payments due to USEC under this CONTRACT (for
example, under Section 6.13) shall be paid in U.S. dollars by wire transfer of
immediately available funds not later than *****.


 
(c)
To the extent required by applicable Russian law or regulation, TENEX shall
secure any authorizations that must be obtained from a government agency of the
Russian Federation or its political subdivisions, in order for USEC to make
pecuniary payment to TENEX pursuant to this Article.



6.07  
It is the Parties’ expectation that the pecuniary payment for a component of EUP
shall arrive in TENEX’s account with its bank in Russia not later than ***** as
result of due fulfillment by USEC of its obligation to effect payment, including
without limitation to comply with payment instructions on TENEX’s
invoice.  Nevertheless, the pecuniary payment obligations of USEC under Section
6.06 with respect to an invoice shall be deemed fulfilled *****.



 
With respect to pecuniary payment by USEC of an invoice under Section 6.06 or
for interest payments due to TENEX under Section 6.09:



*****


 
6.08
If a pecuniary payment due under Section 6.06(a)(i) and Section 6.06(a)(ii) with
respect to a Delivery of EUP is not received *****, the Parties shall determine
why such payment was not received.  If the reason the payment was not received
is attributable to (a) an act or omission of USEC, of USEC’s bank, or of
intermediaries designated by USEC’s bank (collectively, the “USEC Payment
Parties”) that is not excused under Article 13 or (b) a breach by USEC of its
obligations under this CONTRACT that is not excused under Article 13, USEC shall
apply all its efforts to effect the payment immediately and, if the payment has
not been made in full *****, TENEX shall have the right to delay any Deliveries
of EUP not yet made to USEC until (i) it has received the delayed payment, plus
all interest owed on such payment pursuant to Section 6.09, and (ii) it has
received adequate, in TENEX’s reasonable judgment, assurances from USEC that
such delay will not recur.  If ***** recurs for a reason attributable to an
unexcused act or omission of the USEC Payment Parties, or an unexcused breach by
USEC, TENEX shall have the right to terminate this CONTRACT by giving Notice of
such termination to USEC unless, in lieu of termination, the Parties agree on
new payment terms that provide greater assurance of timely payment for
TENEX.  (TENEX shall not unreasonably withhold or delay its consent to such
terms.)



 
The termination rights in this Section 6.08 shall not apply in the case of:



 
(a)
a delay by USEC, for any reason, in effecting a pecuniary payment of less than
***** of the pecuniary payment due for a single Delivery of EUP or in effecting
a pecuniary payment for EUP in Sample Containers under Section 6.02; provided
that such payment is effected by USEC within ***** after such payment is due and
all other payments then due are effected on time; or



 
(b)
any delay by USEC that is due to an act or omission of TENEX or a breach of
TENEX’s obligations under this CONTRACT or other separate agreement between the
Parties that in each case is not excused under Article 13; or



 
(c)
a delay that is excused under Article 13; or



 
(d)
a delay by USEC, for any reason, in effecting a pecuniary payment for an invoice
for a charge, fee or expense that USEC is obligated to pay, that is not related
to a Delivery of EUP, including, but not limited to, a ***** in Paragraph H-9.



 
6.09
For late pecuniary payments not excused under Article 13, USEC shall pay TENEX
interest ***** equal to *****, such interest to commence to accrue on *****.



 
The Parties shall work cooperatively to minimize or prevent the imposition of
fines by Russian governmental authorities as a result of a late pecuniary
payment by USEC, but to the extent that the reason the payment was not received
on time in accordance with this Article 6 is attributable (a) to an act or
omission of any of the USEC Payment Parties (as defined in Section 6.08) that is
not excused under Article 13 or (b) to a breach of USEC’s obligations under this
CONTRACT that is not excused under Article 13, USEC shall reimburse TENEX for
fines actually imposed on TENEX by Russian governmental authorities, as a result
of the late pecuniary payment, pursuant to Russian laws or regulations
applicable as of the Payment Due Date, but in no event shall USEC pay as
reimbursement more than the amount of the late pecuniary payment.



 
6.10
Without limiting TENEX’s right to charge interest for late pecuniary payments
under Section 6.09 or its other rights under this CONTRACT with respect to
USEC’s non-payment, if, for any reason not excused under Article 13, USEC has
not paid in full, *****, all unpaid pecuniary payments due under outstanding
invoices issued with respect to such EUP, TENEX may suspend performance of this
CONTRACT by giving Notice of suspension to USEC, until TENEX has received all
such pecuniary payments in full.  Absent termination of the CONTRACT under other
provisions of this CONTRACT, the suspension shall terminate upon USEC’s
fulfillment of its pecuniary payment obligations in accordance with Section
6.06, including, without limitation, USEC pecuniary payment obligations under
Sections 6.01, 6.02 and 6.09.  In cases where TENEX elects to suspend under this
Section 6.10, neither Party shall be liable to the other in respect of
Deliveries of EUP not made during the suspension period as a result of the
suspension, but instead the Parties shall discuss fulfilling such Deliveries
after the suspension has terminated.



 
6.11
In the event the Payment Due Date falls on a day which is not a Business Day,
the applicable pecuniary payment shall be due on the immediately preceding
Business Day.



 
6.12
If pursuant to Appendix E1, USEC claims that EUP Delivered by TENEX is not
Conforming Material and TENEX disputes such claim by USEC, USEC shall, pending
resolution of the dispute, make pecuniary payment for the SWU Component, *****,
in accordance with Section 6.06 by the applicable Payment Due Date for the
portion of the EUP Delivered by TENEX with respect to which there is no
disagreement and withhold the portion of the Total SWU Price, *****, for the
portion of the EUP that USEC claims is not Conforming Material, pending
resolution of the dispute.  If, as a result of the resolution of such dispute,
it is determined that the EUP was Conforming Material, then USEC shall, *****,
pay to TENEX the amounts for SWU *****, that were not paid pending resolution of
the dispute (“Underpayment”).  At the same time, interest shall be paid on any
Underpayment from the date that such Underpayment was originally due, to the
date of payment in full of the Underpayment, with interest calculated using the
***** interest rate used for calculating late payment charges under Section
6.09.



 
6.13
In the event of a dispute between the Parties concerning any amounts to be paid
by USEC for an EUP Delivery under this CONTRACT, other than in the event of a
dispute covered by Section 6.12, USEC shall make a pecuniary payment to TENEX
for the Total SWU Price for such EUP ***** in accordance with Section 6.06 by
the applicable Payment Due Date.  If such dispute is resolved in USEC’s favor,
TENEX shall promptly pay to USEC any overpayment by USEC. At such time, interest
shall be paid on such overpayment from the date that such overpayment was paid
by USEC to TENEX, to the date of payment in full by TENEX to USEC of the
overpayment, with interest calculated using the ***** interest rate used for
calculating late payment charges under Section 6.09.



 
6.14
Notwithstanding any other provision of this CONTRACT, TENEX’s failure to issue
an invoice in accordance with this Article 6 shall not be deemed to be a waiver
by TENEX of its right under this CONTRACT to receive pecuniary payment for the
SWU Component ***** of EUP furnished to USEC pursuant to this
CONTRACT.  Similarly, notwithstanding any other provision of this CONTRACT,
USEC’s failure to issue an invoice in accordance with this Article 6 shall not
be deemed to be a waiver by USEC of its right under this CONTRACT to receive a
pecuniary payment to which it is entitled pursuant to this CONTRACT.



 
6.15
In case of a delay in Delivery of EUP for reasons attributable to TENEX, whether
or not excused, the prices applicable to such EUP if and when it is actually
Delivered to USEC, shall be the prices as of the Delivery Month in which
Delivery was supposed to occur but was missed because of the delay.



 
6.16
Except as provided in the second to last sentence of this Section 6.16,
*****  The foregoing shall apply notwithstanding any contrary provision of
Incoterms 2000.



 
6.17
Except as provided in the second to last sentence of this Section 6.17,
*****  The foregoing shall apply notwithstanding any contrary provision of
Incoterms 2000.



 
6.18
Except as provided in the second to last sentence of this Section 6.18,
*****  The foregoing shall apply notwithstanding any contrary provision of
Incoterms 2000.



 
6.19
Each Party shall take any reasonable measures requested by the other Party to
lawfully minimize or obtain exemption from taxes or duties imposed on the
requesting Party.  In no event shall a Party be liable for taxes imposed by any
jurisdiction on the income of the other Party.



 
ARTICLE 7:  Pricing and Payment for Feed Component of Enriched Product



 
7.01
USEC shall make a Payment in Kind for the Feed Component contained in all
Related EUP Delivered to USEC pursuant to this CONTRACT by Delivery of a
quantity of Related Natural Uranium, which, pursuant to Section 6.01 and
Appendix H, shall be considered to have equal value to the Natural Uranium in
the Feed Component and shall be of equal quantity with the Natural Uranium in
the Feed Component.



 
***** USEC shall make a Payment in Kind for the Feed Component by Delivering a
quantity of Related Natural Uranium *****



 
7.02
USEC shall Deliver Related Natural Uranium under this CONTRACT, as follows:



 
(a)
Up to ***** in a Delivery Year of Related Natural Uranium (or such greater
amount as the Parties may agree in writing from time to time) may be Delivered
*****, subject to the following:



(i)  
Unless otherwise agreed, *****



(ii)  
If agreed by the Parties, the *****



(iii)  
*****



 
(iv)
USEC shall notify TENEX in its Order under Section 4.03, of its intention to
Deliver Related Natural Uranium under this Section 7.02(a), including an
estimate of the quantity to be Delivered.



 
(v)
*****



 
(b)
*****



(i)  
*****



(ii)  
*****



***** USEC shall not unreasonably withhold or delay its consent to a request by
TENEX that Related Natural Uranium be Delivered under Section 7.02(c) rather
than this Section 7.02(b).


 
(c)
All Related Natural Uranium not Delivered under Section 7.02(a) or 7.02(b) shall
be Delivered as follows:



 
(i)
USEC shall Deliver to TENEX Related Natural Uranium ***** ***** not later than
the Feed Delivery Deadline *****



 
(ii)
*****



 
(iii)
*****



 
(d)
The terms applicable to Acceptance and rejection of Related Natural Uranium
Physically Delivered ***** can be found in Appendix E2 and the terms applicable
to the Cylinders ***** required to Physically Deliver such Related Natural
Uranium can be found in Appendix D2.  The remedies applicable in the case of a
Physical Delivery of non-Conforming Related Natural Uranium ***** can be found
in Paragraph E2-6 and the remedies in the case of a failure to Deliver Related
Natural Uranium ***** can be found in Paragraph E2-5.  Appendix E2 shall not
apply to Related Natural Uranium Delivered ***** with the exception of Paragraph
E2-5, which shall apply, mutatis mutandis, to a failure to Deliver *****



 
(e)
*****



 
(f)
*****



(i)  
*****



(ii)  
*****



(iii)  
*****



(iv)  
*****



(v)  
*****



 
(g)
Due to the process of filling cylinders of Natural Uranium and the fact that the
quantities Physically Delivered shall be subject to permissible variations to be
agreed pursuant to Paragraph E2-1 (the “Permissible Variations”), it will not be
possible to Physically Deliver a quantity of Related Natural Uranium exactly
equal to the Feed Component of Related EUP.  Therefore, the Parties shall
periodically reconcile the amount of Related Natural Uranium that USEC indicated
would be Physically Delivered to TENEX ***** and the quantity actually
Physically Delivered to TENEX *****.  There shall be no penalties imposed on
USEC as a result of a shortfall in Related Natural Uranium Physically Delivered
to TENEX due to Permissible Variations, provided that, subject to any
reconciliation procedures agreed pursuant to Appendix E2, USEC Delivers
additional Natural Uranium to TENEX in the next Delivery of Related Natural
Uranium after USEC is notified of the shortfall or if USEC reasonably concludes
that such Delivery of additional Natural Uranium cannot be made to eliminate the
shortfall, USEC shall either Deliver ***** the quantity of Natural Uranium
necessary to eliminate the shortfall in Related Natural Uranium or if Natural
Uranium is not available for *****, pay for such shortfall at the applicable
Feed Price in Appendix H. In case TENEX receives more Related Natural Uranium
under ***** than USEC was obligated to supply for this reasons covered by this
Section, TENEX shall give USEC a credit for the excess Natural Uranium Delivered
to TENEX to be used by USEC in connection with the next Delivery of Related
Natural Uranium after the excess is identified by TENEX or if TENEX reasonably
concludes that such excess cannot be eliminated by crediting against the next
Delivery of Related Natural Uranium, TENEX shall eliminate the excess ***** of a
quantity of Natural Uranium necessary to eliminate the excess *****, pay for
such excess at the applicable Feed Price in Appendix H. The Parties shall
regularly consult regarding the elimination of the foregoing shortfall and
excess amounts to minimize discrepancies and ensure prompt reconciliation. A
shortfall not resulting from Permissible Variations that is not excused under
Article 13 shall be subject to the remedies for failure to Deliver, and not this
Section.

 
 
 
7.03
The following shall apply to the timing of Deliveries of Related Natural Uranium
under Section 7.02:



 
(a)
The Delivery of Related Natural Uranium shall be completed by the “Feed Delivery
Deadline” or “Feed Deadline Date”, either of which for this purpose shall mean:



(i)  
*****



(ii)  
*****



 
(b)
*****



 
(c)
*****

 
 
(d)
*****

 
 
(e)
In all cases under Section 7.02(a), Section 7.02(b) or Section 7.02(c), where
Related Natural Uranium is provided to USEC by a Customer for a specific
quantity of Feed Component of the Related EUP, *****



 
7.04
Title to, and risk of loss of, Related Natural Uranium shall transfer to TENEX
upon completion of Delivery *****



 
7.05
*****



 
7.06
*****



 
(a)
*****



 
(b)
*****



 
7.07
*****  To assist the Parties in planning for Deliveries of Related Natural
Uranium during a Delivery Year, USEC shall provide TENEX with the estimates
required by Sections 4.01 and 4.02 of the ***** Related Natural Uranium that
will be Delivered to TENEX pursuant to Section 7.02 in such Delivery Year.



 
7.08
USEC may Deliver to TENEX Related Natural Uranium of any origin or Obligation
Code provided that in the case of Related Natural Uranium Delivered *****, (i)
such Related Natural Uranium may, under applicable laws and regulations, be
exported to the Russian Federation from the country in which it is Delivered by
USEC to TENEX and imported into the Russian Federation, and in the case of
Natural Uranium exported from the United States, can be further reexported as
Natural Uranium or EUP back to at least the United States from the Russian
Federation, and (ii) neither Party, nor any of its Affiliates, shall take any
affirmative action intended to limit the available authority to export such
Related Natural Uranium, or its components, from the country in which it is
Delivered to TENEX to the Russian Federation and import it into the Russian
Federation.  If requested by USEC (1) to meet a request or a requirement of (A)
a Customer to have the origin of its Natural Uranium apply to the EUP it
receives from USEC or (B) applicable government authorities or (2) to ensure
compliance with the RSA or applicable U.S. requirements, the Parties shall take
all measures necessary under applicable law and regulations to ensure that
Russian origin is ascribed to the Related Natural Uranium, (but in any case the
origin and Obligation of the Related Natural Uranium shall comply with the
requirements of the other sentences of this Section 7.08), including submitting
requests to applicable governments to approve origin swaps and taking such other
actions as reasonably may be needed to secure such approval and implement the
terms on which approval is granted.   For the avoidance of doubt, this Section
7.08 applies to any origin or Obligation Code of Related Natural Uranium,
including, but not limited, to Related Natural Uranium that bears a U.S. origin
or U.S. government Obligation Code.



 
7.09
TENEX has informed USEC that, as of the Execution Date, implementing
arrangements pursuant to the nuclear cooperation agreements between Australia
and the Russian Federation (the “Australian Agreement”) and Canada and the
Russian Federation (the “Canadian Agreement”) have yet to be finalized and
approved by the respective governments, and accordingly (i) Related Natural
Uranium of Australian origin subject to the Australian Agreement and Related
Natural Uranium of Canadian origin subject to the Canadian Agreement cannot be
licensed for importation into the Russian Federation and (ii) therefore, TENEX
will not accept Related Natural Uranium of Australian and Canadian origin *****.



 
(a)
TENEX shall accept all Related Natural Uranium of Australian origin on and after
the date the implementing arrangements under the Australian Agreement that are
required to allow TENEX to secure a license to import into the Russian
Federation Related Natural Uranium of Australian origin have been finalized and
approved and entered into force.  Until that date, USEC shall not Deliver
Related Natural Uranium of Australian origin *****, without the prior approval
of TENEX (not to be unreasonably withheld or delayed.)



 
(b)
TENEX shall accept all Related Natural Uranium of Canadian origin on and after
the date the implementing arrangements under the Canadian Agreement that are
required to allow TENEX to secure a license to import into the Russian
Federation Related Natural Uranium of Canadian origin have been finalized and
approved and entered into force.  Until that date, USEC shall not Deliver
Related Natural Uranium of Canadian origin *****, without the prior approval of
TENEX (not to be unreasonably withheld or delayed.)



 
(c)
The Parties shall regularly exchange information regarding the status of these
implementing arrangements, and each shall use its reasonable efforts, to the
extent practical, to support the finalization and approval of the implementing
arrangements described above.  In addition, the Parties shall use their
reasonable efforts to swap origins and Obligation Codes in accordance with
Section 7.08 and the terms of the RSA and the Domenici Amendment (as defined in
Article 8) to avoid Delivery of Australian or Canadian origin Natural Uranium
before TENEX can accept such Material under Section 7.09(a) or (b),
respectively.



 
(d)
If ***** the implementing arrangements under neither the Australian Agreement
nor the Canadian Agreement have been finalized and approved, the Parties shall,
upon USEC’s request, discuss adjustments to this CONTRACT to account for USEC’s
inability to deliver Related Natural Uranium of Australian and Canadian origin
under *****.  If USEC makes such request *****, the Parties have not agreed upon
such adjustments and amended this CONTRACT to include such adjustments or the
Parties are unable to identify mutually acceptable, in each Party’s sole
discretion, alternative means of providing Australian or Canadian origin Natural
Uranium without limitations under applicable laws, regulations and international
treaties without significant cost to either Party (including measures to replace
the Australian or Canadian origin and Obligation Code ascribed to the Natural
Uranium with another origin and Obligation Code so that it can meet the
requirements of Section 7.08), USEC shall have the right to reduce its
commitment to purchase SWU under Article 3 by an amount up to fifty percent
(50%) of the SWU that it is obligated to purchase in any Delivery Year after
*****, provided, however, that USEC may not exercise such right to reduce its
commitment if TENEX agrees to accept Natural Uranium of Australian or Canadian
origin  notwithstanding Section 7.08 and this Section 7.09.  USEC shall exercise
such right by giving TENEX Notice of the reduction of its commitment *****  It
is USEC’s intention to utilize as a last resort the reduction of quantities to
be purchased.



 
7.10
All Related Natural Uranium Delivered pursuant to Section 7.02 shall be
Conforming Material.  *****



 
7.11
USEC shall Deliver Related Natural Uranium that is free and clear of any and all
liens, pledges, encumbrances, security interests or other claims, with the
exception of liens and encumbrances that may apply as a matter of law or in the
ordinary course of business, in respect of the services provided by shippers and
transporters of cargo.  USEC shall ensure that it satisfies all of its
obligations that give rise to shippers and transporters’ liens, and to the
maximum extent permitted by law, USEC shall indemnify, hold harmless and, if
requested by TENEX, defend TENEX against any claim to shippers’ and
transporters’ liens brought by a shipper or transporter engaged by or for USEC.



 
7.12
In addition to the rights and remedies of USEC under this CONTRACT with respect
to a failure by TENEX to Deliver, or a late Delivery by TENEX of, Related EUP,
USEC also shall have the right to withhold Delivery of the corresponding Related
Natural Uranium, without liability to TENEX whatsoever, if for any reason
(including a reason excused under Article 13) except for reasons attributable to
USEC, TENEX fails to Deliver such Related EUP when due under this CONTRACT.  In
cases where USEC suspends Deliveries of Related Natural Uranium under this
Section 7.12, the suspension shall last no longer than is reasonably necessary
to Deliver the Related Natural Uranium after TENEX has Delivered all the delayed
Related EUP.  For all purposes under this CONTRACT, a Delivery of EUP that does
not conform to the requirements of Section 20.03 shall be deemed to be a failure
to Deliver such EUP.



 
7.13
In addition to the rights and remedies of TENEX under Appendix E2 with respect
to a failure by USEC to Deliver, or the late Delivery of, Related Natural
Uranium with respect to a Delivery of Related EUP, TENEX also shall have the
right to suspend further Deliveries of EUP under this CONTRACT, without
liability to USEC whatsoever, if for any reason (including a reason excused
under Article 13), except for reasons attributable to TENEX, its Affiliates or
persons acting on behalf of TENEX or its Affiliates, USEC fails to Deliver all
or part of the Related Natural Uranium to TENEX *****.



 
(a)
In cases where TENEX suspends Deliveries of EUP under this Section 7.13, the
suspension shall last no longer than the period necessary to resume Deliveries
of the EUP affected by the suspension after USEC has Delivered the delayed
Related Natural Uranium.



 
(b)
The Parties shall work cooperatively to minimize or prevent the imposition of
fines by Russian governmental authorities as a result of (i)  a late Payment in
Kind attributable to USEC, or (ii) a failure to make timely Payment in Kind
attributable to USEC, including a delay in Physical Delivery of Natural Uranium
***** attributable to USEC.



 
ARTICLE 8:  Use of U.S. Import and Export Quotas



 
8.01
The Parties recognize that, as of the Execution Date, the export of EUP produced
in the Russian Federation to the United States is subject to limitations under
the Russian Uranium Suspension Agreement, and the import of such EUP into the
United States is subject to limitations under the terms of provisions of U.S.
law added by Section 8118 of the Consolidated Security, Disaster Assistance and
Continuing Appropriations Act, 2009 (such provisions, the “Domenici Amendment”).



8.02  
With respect to these quotas, the Parties agree as follows:



(a)  
This CONTRACT is not intended to preclude TENEX from fully utilizing the annual
export limits under Section IV.B.1 of the Russian Uranium Suspension Agreement
(as added by the February 1, 2008 Amendment to such Agreement) or the Domenici
Amendment to make sales for end-use and final consumption by U.S. utilities with
which it has secured contracts.



(b)  
Subject to the terms of the Russian Uranium Suspension Agreement and TENEX’s
rights under Section 8.02(a) above, this CONTRACT also shall not preclude either
Party from utilizing any other authority granted under the Russian Uranium
Suspension Agreement, the Domenici Amendment or similar authority for the
import, export or sale of EUP that does not count against the annual export
limits under Section IV.B.1 of the Russian Uranium Suspension Agreement,
including, but not limited to, the authority to sell and export EUP to the
United States for the initial fueling (“initial cores”) of U.S. nuclear reactors
and, subject to the present and reasonably foreseeable availability of the
re-export limits under the Russian Uranium Suspension Agreement to be determined
by mutual consultation, the authority to import EUP into the United States for
processing and re-export (“Reexport Quota’).  *****



(c)  
***** USEC shall fully comply with all laws and regulations applicable to use of
the authority granted under the Russian Uranium Suspension Agreement and the
Domenici Amendment so as to avoid any violation thereof by either Party as a
result of its acts or omissions, but it is not the intention of the Parties that
*****, or that USEC’s acts or omissions be attributed to TENEX.



(d)  
At TENEX’s request, USEC shall provide information regarding the actual
quantities of EUP Delivered under this CONTRACT that are imported into the
United States.  In no event, however, shall a Party be obligated to disclose to
the other Party any specific information concerning the identities, quantities
or prices under sales to specific Customers of the disclosing Party, unless such
disclosure is required under applicable law and jurisdiction, and the Party
requesting such disclosure provides the respective supporting documentation
confirming the request for disclosure of the respective authority of the
applicable jurisdiction, provided, however, that in any case such disclosure
shall be provided by the disclosing Party directly to the respective requesting
authority of the applicable jurisdiction.



 
ARTICLE 9:  Compliance with Russian Uranium Suspension Agreement



 
9.01
Each Party Delivering Material under this CONTRACT warrants that the Material
Delivered by it to the other Party was not obtained under any arrangement, swap,
exchange, or other transaction designed to circumvent the export limits
established by the Russian Uranium Suspension Agreement.  Each Party receiving
Material under this CONTRACT warrants that the Material (and any Derivative
Material (as defined herein)) shall not be delivered or imported to, or exported
from, the United States, or used in the United States, in any manner that would
violate or circumvent the Russian Uranium Suspension Agreement.  For this
purpose, “Derivative Material” shall mean any nuclear material containing, or
produced from, Material Delivered to a Party under this CONTRACT or obtained by
such Party through a swap involving Material Delivered under this CONTRACT.



 
9.02
*****



 
9.03
Each Party:



 
(a)
shall indemnify, hold harmless, and upon request, defend the other Party, its
officers, directors, employees, agents, representatives, subsidiaries,
successors, and assigns, from any claim, liability, damage, expense, suit, or
demand (including, without limitation, reasonable attorneys’ fees, court costs)
arising out of or in connection with, or in any manner related to or based upon
the violation by the indemnifying Party of (i) the Russian Uranium Suspension
Agreement involving Material Delivered under this CONTRACT or (ii) its
obligations set forth in Section 9.01 above resulting from the acts or omissions
of the indemnifying Party or any of its employees, agents, or representatives,
and



 
(b)
shall reimburse the other Party for any fines, costs or similar expenses
actually imposed on, or charged to, such Party by a government authority, and
any legal expenses reasonably incurred in defending itself against such fines,
costs and expenses arising out of or in connection with, or in any manner
related to or based upon the violation by the indemnifying Party of (i) the
Russian Uranium Suspension Agreement involving Material Delivered under this
CONTRACT or (ii) its obligations set forth in Section 9.01 above resulting from
the acts or omissions of the indemnifying Party or any of its employees, agents,
or representatives.



The foregoing indemnity also shall apply to fines, costs and expenses actually
incurred by the other Party and arising out of or in connection with, or in any
manner related to or based upon, a violation by the indemnifying Party’s
Customers under the Re-sale Contracts of the Russian Uranium Suspension
Agreement with respect to Natural Uranium Delivered under this CONTRACT, or of
their obligations similar to those set out in Section 9.01 with respect to EUP
Delivered under this CONTRACT.


 
9.04
The indemnification provisions contained in Section 9.03 shall apply even if the
indemnifying Party fails to include provisions similar to those set out in
Section 9.01 in the Re-sale Contracts or such provisions are inapplicable or
unenforceable, but such provisions shall not apply to the extent the other Party
or any of its employees, agents, or representatives contributed to such
violation.



 
9.05
Without limiting or altering the rights or obligations of either Party under
Section 9.03, if a Party supplies imported Russian Uranium Products subject to
the RSA to a Customer under a provision of the RSA authorizing the export,
import, or delivery of such Russian Uranium Products, and it is subsequently
determined that such RSA provision is inapplicable (for example, EUP imported
for use in fabrication of an initial core is not ultimately used in the initial
core and must be re-exported or counted against an unused U.S. Consumption Quota
Amount) or has been violated by that Party or its Customer or a third party to
whom the EUP was delivered or transferred, that Party shall take all measures
required to ensure the full compliance with the RSA, including, as applicable,
use of other authority under the RSA available to such Party (*****) to permit
the imported Russian Uranium Products or any Derivative Material to remain in
the United States or to avoid any circumvention of the RSA.  If such other
authority is not available to such Party, it shall promptly export the imported
Russian Uranium Products (and, if required, any Derivative Material) (or cause
it to be exported) at its own expense from the territory of the United States to
the extent required to assure compliance with the RSA or avoid any circumvention
of the RSA, if the Customer to whom the Russian Uranium Products were supplied,
or who produced the Derivative Material, has not itself exported it.



 
9.06
The provisions of this Article 9 shall survive termination or expiration of this
CONTRACT.



ARTICLE 10:  Nuclear Liability


 
10.01
Each Party shall bear Nuclear Risks with respect to Material Delivered under
this CONTRACT that are imposed on such Party under the legislation and treaties
applicable to such Party, and nothing herein is intended to impose on the other
Party such Nuclear Risks.   To minimize the risk that others will seek to
allocate Nuclear Risks on a Party Delivering Material under this CONTRACT, the
Party to which Material is Delivered under this CONTRACT shall bear
responsibility for ensuring that the person or entity to which such Material is
thereafter supplied by such Party bears Nuclear Risks involving such Material in
accordance with the mandatory provisions of applicable national and
international law.

 
 
(a)
Accordingly, each Party agrees that:

 
 
(i)
in any contract with a Customer for the sale of Material Delivered to such Party
under this CONTRACT, such Party shall include terms regarding nuclear liability
at least equivalent to those set out in Appendix K; and

 
 
(ii)
if the Material is being transported to a country which is a party to the Paris
Convention or the Vienna Convention, or has a provision of law in its national
legislation that is equivalent to either Article 4 of the Paris Convention or
Article II of the Vienna Convention, the Material shall only be transported to a
Facility (as defined below) in that country if the operator of such Facility,
and/or, as applicable, the operator of the Facility from which the Material is
being transported to such Facility, are/is, as applicable, liable for nuclear
damage caused by a Nuclear Incident involving the Material while at the
respective Facility or during transport thereto in accordance with (A) Article 4
of the Paris Convention (if the Facility is located in a country that is a party
to the Paris Convention), (B) Article II of the Vienna Convention (if the
Facility is located in a country that is a party to the Vienna Convention) or
(C) an equivalent provision of law, if applicable under the national law of the
country in which the Facility is located.

 
 
(b)
A Party transporting Material to a Facility covered by item (a)(ii) above shall,
if requested by the other Party, provide to the other Party written evidence of
compliance with item (a)(ii) prior to the first time Material Delivered under
this CONTRACT arrives at such Facility. A Party shall not be required to provide
such evidence or to comply with item (a)(ii) with respect to a Facility to the
extent the other Party has transported or is already transporting the same type
of Material to such Facility. For the avoidance of doubt, there is no
requirement to comply with the aforementioned item (a)(ii) with respect to
Facilities in the United States or Canada.

 
 
(c)
In the case where USEC or its Affiliate or agent is transporting EUP Delivered
by TENEX from the Russian Federation to a Facility outside the Russian
Federation and the operator of such Facility (i) has not otherwise agreed to
accept liability for Nuclear Risks arising from a Nuclear Incident involving
such EUP occurring during transportation outside the Russian Federation and
before the EUP arrives at the Facility or (ii) does not otherwise maintain
insurance against Nuclear Risks that would cover TENEX’s liability for such
Nuclear Risks (items (i) and (ii) being referred to as the “Otherwise-Applicable
EUP Nuclear Risk Protection”), ***** USEC shall indemnify TENEX for such Nuclear
Risks with respect to a Nuclear Incident involving such EUP arising from a
Nuclear Incident during any portion of such transportation that is not subject
to Otherwise-Applicable EUP Nuclear Risk Protection.

 
 
(d)
In the case where TENEX or its Affiliate or agent is transporting Natural
Uranium Delivered by USEC from a country other than the Russian Federation to a
Facility and the operator of such Facility (i) has not otherwise agreed to
accept liability for Nuclear Risks arising from a Nuclear Incident involving
such Natural Uranium occurring during transportation outside the country from
which it is being transported and before the Natural Uranium arrives at the
Facility or (ii) does not otherwise maintain insurance against Nuclear Risks
that would cover USEC’s liability for such Nuclear Risks (items (i) and (ii)
being referred to as the “Otherwise-Applicable Natural Uranium Nuclear Risk
Protection”), ***** TENEX shall indemnify USEC for such Nuclear Risks with
respect to a Nuclear Incident involving such Natural Uranium arising from a
Nuclear Incident during any portion of such transportation that is not subject
to Otherwise-Applicable Natural Uranium Nuclear Risk Protection.

 
 
(e)
For these purposes, a “Facility” shall include any of the facilities referred to
in Section 1.08 or Section 1.45, as well as a commercial nuclear power
generation facility or station which utilizes fuel fabricated using the
Material; provided, however, in the case of the immediately preceding paragraph
only, it shall also include any facility in the Russian Federation to which
Natural Uranium may be transported.

 
 
(f)
This Article 10 does not apply to the transportation, storage or disposal in
accordance with applicable law and regulations of irradiated fuel containing
Material Delivered under this CONTRACT.

 
 
10.02
“Nuclear Risks” means (a) with respect to the application of U.S. law, the term
“public liability” as defined in the Act; (b) with respect to the application of
the law of any country which is a party to the Paris Convention, liability for
“damage” covered by the provisions of the Paris Convention; and (c) with respect
to the application of the law of any other country, the meaning of that term in
the Vienna Convention, liability for “nuclear damage” covered by the provisions
of the Vienna Convention. 

 
 
10.03
A “Nuclear Incident” means (a) with respect to the application of U.S. law, the
term “nuclear incident” as defined in the Act; (b) with respect to the
application of the law of any country which is a party to the Paris Convention,
the meaning of that term in the Paris Convention; and (c) with respect to the
application of the law of any other country, the meaning of that term in the
Vienna Convention. 

 
 
10.04
The “Paris Convention” means the Convention on Third Party Liability in the
Field of Nuclear Energy of 29th July 1960, as amended by the Additional Protocol
of 28th January 1964 and by the Protocol of 16th November 1982, and the “Vienna
Convention” means the Vienna Convention on Civil Liability for Nuclear Damage of
21 May 1963.

 
 
10.05
To the maximum extent permitted by law and without regard to the fault or
negligence of either Party, a Party failing to comply with its obligations under
this Article 10 shall indemnify the other Party, and if requested by the other
Party, defend such other Party, against any actions, claims, demands by any
third parties, including insurers, or other expenses to the extent arising from
the indemnifying Party’s failure to comply.



 
10.06
*****



 
10.07
USEC recognizes that TENEX is relying, for the purpose of compliance with
Russian legislation, upon the accuracy of the information provided by USEC in
its Orders regarding the First Destination State and the port and facility in
the First Destination State to which the EUP is transported. USEC shall promptly
notify TENEX in writing of any change in such port and facility and where such
change is made prior to Delivery of the EUP, TENEX shall be allowed to delay
Delivery of the EUP for a reasonable amount of additional time in order to
update or modify TENEX’s insurance and/or other documentation, if required under
Russian legislation, to reflect the change.



 
If the port and facility notified to TENEX by USEC under the preceding paragraph
is located in a country other than the First Destination State indicated in the
Order, USEC shall compensate TENEX for any additional cost associated with
securing the insurance for Nuclear Risks associated with changing its insurance
arrangements with respect to USEC’s shipment to that country.



 
10.08
If USEC is required by applicable law or regulations to provide insurance
documentation to national authorities of the First Destination State prior to or
upon entry of the EUP into the First Destination State, USEC shall, if requested
by TENEX, provide copies of such documentation to TENEX.



ARTICLE 11:  Liability and Limitations of Liability; Warranties


 
11.01
Neither Party shall be liable to the other Party for any incidental,
consequential, special, exemplary, penal, indirect or punitive damages of any
nature arising out of or relating to the performance or breach of this CONTRACT,
whether based upon contract, tort (regardless of degree of fault or negligence),
strict liability, warranty or otherwise, including, but not limited to,
replacement power costs, or loss of use of, or damage to, plant or other
property.  This Section 11.01 shall not limit a Party’s liability to make any
pecuniary payments due to the other Party under Article 6, Article 10, Appendix
E1 (for example, under Paragraph E1-13) or Appendix E2 (for example, under
Paragraph E2-5).



 
11.02
Either Party’s maximum aggregate liability for any and all claims arising out of
or relating to the performance or breach of this CONTRACT (including claims
under Appendix E1 or Appendix E2), whether based upon contract, tort (regardless
of degree of fault or negligence), strict liability, warranty, or otherwise,
shall in no event exceed an amount equal to the payments (including the value of
Payments in Kind with respect to EUP, as measured by the applicable pricing in
Appendix H with respect to the Feed Component of such EUP) received by or to be
received by TENEX under this CONTRACT for the EUP with respect to which, or in
connection with the Delivery of which, the claim is made (including, in the case
of a claim arising from an actual or anticipated breach by TENEX of its
obligation to Deliver EUP in the current and future Delivery Years, the amount
that would have been paid to

TENEX under Article 6 and Article 7, if TENEX had Delivered EUP containing all
the SWU that TENEX is obligated to sell to USEC under Section 3.01 for such
Delivery Years (assuming, in the case of a prospective failure to Deliver EUP in
future Delivery Years, that USEC would have exercised its option under Section
3.02 to increase by 5% the quantity of SWU to be purchased for such Delivery
Years.).  The foregoing limit shall not apply to the loss of, or damage to,
equipment or Material for which a Party bears risk of loss, which shall be
compensated at the market value of such equipment or Material at the time of the
loss.  This Section 11.02 shall not limit a Party’s liability (a) to pay any
amounts due to the other Party under Article 6, Article 10 Appendix E1 or
Appendix E2, or (b) to compensate the other Party for damages resulting from a
failure to comply with Article 17.


 
11.03
Nothing in this Article 11 shall be construed as limiting the liability of a
Party under any applicable indemnity in Sections 7.11, 9.03, 10.01, 10.05 and
14.02 of this CONTRACT, nor deprive a Party of any rights it may have under an
indemnification agreement or similar agreement entered into by either Party or
their Affiliates with a government pursuant to applicable law, including the
Act.

 
 

 
11.04
Physically Delivered EUP shall be deemed to be Conforming Material of the Assay
required by this CONTRACT upon Acceptance of such EUP by USEC in accordance with
Appendix E1.  *****shall be deemed to be Conforming Material upon Acceptance of
such *****in accordance with ***** shall be deemed to be Conforming Material
upon the *****.



 
11.05
USEC and TENEX each warrants to the other that: (a) it is duly organized and
validly existing under the law of the jurisdiction of its place of organisation
or incorporation and, as of the Execution Date, has made any reports and paid
all fees required to comply with the corporate laws and regulations of the
jurisdiction under which it is organized; (b) it has, or will have at the time
required, all corporate approvals and necessary licenses and governmental
approvals required to execute this CONTRACT as its binding obligation and to
engage in the transactions contemplated by this CONTRACT; (c) the person(s)
signing this CONTRACT on its behalf are fully authorized by such Party to sign
on its behalf; and (d) its entering into this CONTRACT and performing its
obligations hereunder will not breach the terms of any agreement or arrangement
with any third party, and will not violate, conflict nor require any consent or
waiver under the terms of its governing documents or any law, rule, regulation,
order, judgment or any other legal or regulatory requirements applicable to it,
including, for the avoidance of doubt, those governing the relationships between
competitors and those governing the import of low enriched uranium into the
United States and other markets supplied by the Parties.  Notwithstanding the
foregoing, the Parties understand and agree that (a) the requirements of Section
2.02 must be fulfilled for the CONTRACT to become effective, (b) the
requirements of Section 2.03 must be fulfilled for the CONTRACT to be
implemented and take full force and effect, and (c) approvals of the U.S.
Department of Commerce must be obtained to utilize certain authorities to import
Russian Uranium Products under the RSA and the Domenici Amendment.



 
11.06
TENEX further warrants that this transaction is not considered to be a “large
scale transaction” under applicable Russian legislation and that there is no
requirement to notify the Russian Federal Antimonopoly Service, or to secure its
approval, regarding this CONTRACT or the transaction covered by this CONTRACT.



 
11.07
EACH PARTY’S EXPRESS AGREEMENTS, REPRESENTATIONS AND WARRANTIES IN THIS CONTRACT
ARE EXCLUSIVE AND NEITHER PARTY MAKES ANY OTHER AGREEMENT, REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY (A) OF MERCHANTABILITY; (B)
OF FITNESS FOR ANY PARTICULAR PURPOSE; OR (C) THAT THE MATERIAL OR EQUIPMENT
DELIVERED BY THAT PARTY OR ANY PRODUCT DERIVED THEREFROM WILL NOT RESULT IN
INJURY OR DAMAGE WHEN USED FOR ANY PURPOSE.



 
11.08
A Party’s representatives, including its employees and agents, are not
authorized to make any agreements, warranties or representations that are not
contained in this CONTRACT, and any oral or written agreements, warranties and
representations made by such employees or agents shall not bind either Party
unless duly executed pursuant to Section 20.04.



 
11.09
The provisions of this Article 11 and of the other Articles of this CONTRACT
that provide for limitation or protection against liability of a Party shall (a)
also protect such Party’s Affiliates, and, to the extent they are acting on
behalf of such Party, the agents, contractors, subcontractors, suppliers and
vendors of every tier of such Party and of its Affiliates; (b) apply to the full
extent permitted by law and regardless of fault; and (c) survive expiration,
termination or suspension of this CONTRACT, as well as the fulfillment of the
obligations of the Parties hereunder.



 
ARTICLE 12:  Environmental and Other Risks



 
12.01
TENEX shall retain title to all Tails Material associated with the production of
the EUP Delivered pursuant to this CONTRACT.  Neither USEC nor any of its
Affiliates shall have right to, and/or legal or financial responsibility for,
such Tails Material or its disposal.



12.02  
Nothing in this CONTRACT shall be interpreted as allocating to USEC or any of
its Affiliates any legal or financial responsibility for nuclear or
environmental risks or liabilities associated with any equipment and facilities
in the Russian Federation involved in the production, processing, storage or
Delivery of EUP, including risks or liabilities for clean-up or remediation of
such equipment or facilities.  Nothing in this CONTRACT shall be interpreted as
allocating to TENEX or any of its Affiliates any legal or financial
responsibility for nuclear or environmental risks or liabilities associated with
any equipment and facilities outside the Russian Federation in which or to which
the EUP Delivered to USEC is transported following Delivery to USEC, including
risks or liabilities for clean-up or remediation of such equipment or
facilities.



 
12.03
For purposes of Section 12.02 and the second sentence of Section 12.01,
references to either Party shall be deemed to include any vendor, contractor,
subcontractor or other entity, regardless of tier, who supplies equipment,
services, material, information or financing to such Party in conjunction with
the Material.



 
ARTICLE 13:  Force Majeure

 
 
13.01
Unless otherwise agreed in this CONTRACT, where a Party invoking this Article 13
(the “Affected Party”) fails to perform one or more of its contractual duties
under this CONTRACT, the consequences set out in Sections 13.04 to 13.10 of this
Article 13 shall apply if and to the extent that the Affected Party proves:

 
 
(a)  
that its failure to perform was caused by an impediment beyond its reasonable
control; and

 
 
(b)  
that it could not reasonably have been expected to have taken the occurrence of
the impediment into account at the time of the conclusion of the CONTRACT; and

 
 
(c)  
that it could not reasonably have avoided or overcome the effects of the
impediment.

 
 
An impediment that meets all of (a) – (c) shall be referred to as a “Force
Majeure” under this CONTRACT.
 
 
The certificate of a Chamber of Commerce (Commerce and Industry) or other
independent, competent authority or organization, if such authority and
organization exists, of the country where such Force Majeure occurred, if
obtained in good faith by the Affected Party, may be presented by the Affected
Party as evidence of commencement, duration and cessation of such Force Majeure,
but the other Party may challenge such certificate as evidence that a Force
Majeure has occurred or ended or the duration of such Force Majeure.  In no
event shall an Affected Party be required to obtain such a certificate in order
to invoke this Article 13.
 
 
 
13.02
Where the Affected Party fails to perform one or more of its contractual duties
under this CONTRACT because of default by a third party whom it has engaged to
perform the whole or part of this CONTRACT, the consequences set out in Sections
13.04 to 13.10 of this Article 13 will only apply to the Affected Party:

 
 
(a)  
if and to the extent that the Affected Party establishes the requirements set
out in Section 13.01 of this Article 13; and

 
 
(b)  
if and to the extent that the Affected Party proves that the same requirements
apply to the third party.

 
 
 
13.03
In the absence of proof to the contrary and unless otherwise agreed in this
CONTRACT, an Affected Party shall be presumed to have established the conditions
described in Section 13.01(a) and Section 13.01(b) of this Article 13 in case of
the occurrence of one or more of the following impediments:

 
 
(a)  
war (whether declared or not), armed conflict or the serious threat of same
(including but not limited to hostile attack, blockade; military embargo),
hostilities, invasion, act of a foreign enemy, extensive military mobilization;

 
 
(b)  
civil war, riot rebellion and revolution, military or usurped power,
insurrection, civil commotion or disorder, mob violence, act of civil
disobedience;

 
 
(c)  
act of terrorism, sabotage or piracy;

 
 
(d)  
act of authority, whether lawful or unlawful, or compliance with any law or
governmental order, rule, regulation or direction, curfew restriction,
expropriation, compulsory acquisition, seizure of works, requisition,
nationalization, including not granting export and/or import licenses and
actions or failures to act of a competent government agency, including but not
limited to, the Russian State Atomic Energy Corporation “ROSATOM”, provided such
agency is acting as a governmental authority in accordance with applicable
legislation;

 
 
(e)  
act of God, plague, epidemic or natural disaster such as but not limited to
violent storm, cyclone, typhoon, hurricane, tornado, blizzard, earthquake,
volcanic activity, landslide, tidal wave, tsunami, flood, damage or destruction
by lightning, drought;

 
 
(f)  
explosion, fire, destruction of machines, equipment, factories and of any kind
of installation or prolonged break-down of transport, telecommunication or
electric current;

 
 
(g)  
general labor disturbance such as but not limited to boycott, strike and
lock-out, go-slow or occupation of factories and premises; or

 
 
(h)  
any other impediment agreed by the Parties in writing in a separate agreement to
qualify as an impediment under this Section 13.03.

 
 
Notwithstanding the foregoing, an impediment that was solicited or caused by the
Affected Party or that is due to an act or failure to act of an agency or
authority that has an ownership interest in the Affected Party (either directly
or indirectly), except for Russian State Atomic Energy Corporation “ROSATOM”,
when such Russian State Atomic Energy Corporation “ROSATOM” is acting as a
governmental authority in accordance with the Russian legislation in force,
shall not be presumed to meet the conditions under this Article 13 to excuse the
Affected Party’s failure to perform unless the other Party proves (including, in
the case of a Dispute in a case where the Affected Party disagrees with the
other Party’s evidence and the other Party disputes the Affected Party’s claim
of Force Majeure, to the satisfaction of the Tribunal) that the action or
failure to act of such agency or authority was principally motivated to achieve
a commercial benefit.
 
 
A Party’s inability to obtain an export and/or import license required for its
performance of this CONTRACT shall be an impediment under this Section 13.03 so
long as the failure to obtain such license is not attributable, in whole or in
part, to (x) an act or omission of such Party or its Affiliates in failing to
timely comply with applicable law or regulations or (z) an act or omission of
the issuing agency if such agency is a shareholder in the Party seeking such
license and  the other Party demonstrates that such agency’s license decision is
motivated principally by commercial, rather than governmental, objectives.
 
 
A Party may not claim Force Majeure to excuse timely performance of its
obligations to make pecuniary payments, except with respect to an inability to
secure a license or other approval to make such pecuniary payment under the
rules and regulations of the U.S. Treasury Department’s Office of Foreign Assets
Control.
 
 
 
13.04
An Affected Party is, subject to Section 13.06 below, excused from its duty to
timely perform its obligations under the CONTRACT from the time at which the
Force Majeure causes the failure to perform if Notice thereof is given without
delay or, if Notice thereof is not given without delay, from the time at which
Notice thereof reaches the other Party.  The Affected Party shall notify the
other Party in writing of the Force Majeure for which excuse is claimed under
this Article 13 and the expected duration of the resultant delay and shall keep
the other Party informed of any change in the facts set forth in the Notice.

 
 
 
13.05
An Affected Party is, subject to Section 13.06 below, relieved from any
liability in damages or any other contractual remedy for breach of contract from
the time indicated in Section 13.04.

 
 
 
13.06
Where the effect of the Force Majeure invoked is temporary, the consequences set
out under Sections 13.04 and 13.05 above shall apply only insofar, to the extent
that, and as long as, the impediment or the listed event invoked impedes
performance by the Affected Party of its contractual duties.  Where this Section
13.06 applies, the Affected Party is under an obligation to notify the other
Party as soon as the impediment or listed event ceases to impede performance of
the Affected Party’s contractual duties.

 
 
 
13.07
An Affected Party is under an obligation to take all reasonable means to limit
the effect of the impediment or event invoked upon performance of its
contractual duties.

 
 
 
(a)
In the case of a Force Majeure affecting Delivery of EUP by TENEX, TENEX shall
not discriminate against USEC and shall afford to USEC no less favorable
treatment than to TENEX’s Customers.

 
 
 
(b)
The time for performance of such duties affected by such impediment or event
shall be extended by a period of time at least equal to the time lost by reason
of such delay or prevention of performance or if such time is not enough for
such performance, by a period of time that the Parties agree is reasonably
necessary for such performance (such agreement not to be unreasonably withheld
or delayed).

 
 
 
13.08
If a Force Majeure other than an act or omission of USEC or USEC’s agent,
contractor or other person or entity acting on USEC’s behalf (irrespective of
whether such act or omission is excused) prevents TENEX from Delivering EUP
hereunder for more than ninety (90) days after the end of the Delivery Month in
which the EUP was scheduled to be Delivered, USEC shall have the option to
cancel up to the quantity that TENEX has been unable to Deliver and to purchase
the canceled quantity from another source, without cost or liability to or by
TENEX.  If USEC elects to cancel, USEC’s commitment as specified in Article 3
for the Delivery Year in which Delivery of the delayed EUP was to have been
made, shall be reduced accordingly.

 
 
If Force Majeure prevents USEC from making a pecuniary payment or a Payment in
Kind for EUP Delivered to USEC for more than ninety (90) days after such payment
is due, TENEX shall have the right to suspend performance of the Parties’
obligations hereunder, including but not limited to TENEX's obligation to
complete Deliveries of EUP without any liability whatsoever until complete
fulfillment by USEC of its payment obligations for EUP already Delivered to USEC
(including both pecuniary payments and Payments in Kind).
 
 
 
13.09
Where the duration of the Force Majeure invoked by the Affected Party under
Section 13.01 of this Article 13 has the effect of preventing the Affected
Party’s performance of its obligations for more than twelve (12) consecutive
months, then, unless the Force Majeure is attributable to the unexcused failure
of the other Party to perform its obligations under this CONTRACT, the other
Party shall have the right to terminate the CONTRACT by notification to the
Affected Party (but in no event after the Force Majeure has been eliminated if
it is eliminated before the termination notice is given), which shall state the
effective date of such termination (which shall be a day not earlier than thirty
(30) days after the date the notification is delivered to the Affected Party).

 
 
 
13.10
An Affected Party may invoke as an excuse under this Article 13, the failure of
the other Party to perform an obligation under this CONTRACT that is a necessary
prerequisite to the performance of the obligation for which the Affected Party
is claiming excuse; provided, the Affected Party’s unexcused failure to perform
another obligation is not the impediment that caused the other Party’s failure
of performance.

 
 
ARTICLE 14:  Applicable Law



 
14.01
This CONTRACT shall be governed by, and construed in accordance with, the
substantive laws of Sweden without reference to its conflict of laws rules.  The
U.N. Convention on Contracts for the International Sale of Goods shall apply to
this CONTRACT.



 
14.02
Notwithstanding any other provision of this CONTRACT and in order to provide
each Party greater certainty that this CONTRACT will be interpreted and enforced
according to its terms, the Parties agree that if, in connection with any
Dispute (as defined in Article 18) or in any proceeding related to, or arising
under, this CONTRACT (including but not limited to, before an arbitral tribunal
or court pursuant to Article 18), a Party makes a claim that is based, in whole
or in part, on the application of Sections 32, 33 or 36 of the Swedish Contracts
Act (SFS 1915:218) to this CONTRACT or to the conduct of either Party in
relation to this CONTRACT, and the Party making such claim does not immediately
withdraw or abandon that claim in full upon being requested in writing to do so
by the other Party, the Party making the claim shall be obligated to indemnify
and hold the other Party harmless from all the costs and expenses (including,
but not limited to, all legal expenses and fees) of whatever nature incurred by
the other Party in responding to, or appealing, such claim and/or securing its
dismissal or reversal.  In addition, if the claim is not withdrawn or abandoned
within two (2) Business Days after the request for withdrawal or abandonment is
delivered to the claiming Party, the Party requesting the withdrawal or
abandonment of the claim shall have the right to terminate the CONTRACT, in
whole or in part, without liability of any kind to the claiming Party, by giving
written Notice of termination to the claiming Party.  The foregoing
indemnification and termination rights shall apply without regard to the merits
of the claim under Section 32, 33 or 36 that was the subject of the request for
withdrawal or abandonment.



ARTICLE 15:  Assignment of Rights and Obligations


 
15.01
Subject to the terms of this Article 15, a Party shall not assign its rights and
obligations under this CONTRACT to a third party without the prior written
consent of the other Party.



 
15.02
A Party shall not unreasonably withhold or delay its consent to an assignment
and pledge of the CONTRACT by the other Party in connection with financing,
refinancing (or guarantees of financing or refinancing) by a joint venture or
other entity formed and owned by them directly or through their Affiliates,
where such assignment is to serve as collateral security for repayment
obligations assumed by the other Party (or its assignee) with respect to such
financing, refinancing or guarantees.



 
15.03
Either Party may assign its right to receive pecuniary payments (but not its
obligations to perform) under this CONTRACT without the prior consent of the
other Party (provided that this shall not diminish the other Party’s rights or
remedies under the CONTRACT).  In addition, either Party may assign the CONTRACT
and all of its right, title and interest therein, to (a) a company that owns all
or a majority of the common stock of the assigning Party (a “Parent”) or (b) a
subsidiary company wholly owned (directly or indirectly) by the assigning Party
or a subsidiary wholly owned by the assigning company’s Parent or (c) to a
government agency or financial institution as collateral security for financing
(or guarantees of financing) for the assigning Party or its Affiliate; provided,
however, that in the case of any collateral assignment under item (c), the
assigning Party shall continue to perform all obligations under this CONTRACT.
Neither the disposition of a Party's stock nor a transfer of the ownership of a
Party (in whole or in part) by merger shall be construed as an assignment or
otherwise require the other Party's consent.  In the event of an assignment
under this Section 15.03, the assigning Party shall not be released from its
obligations under the CONTRACT absent the written consent of the other Party,
which consent shall not be unreasonably withheld.

 
 
15.04
In connection with any assignment permitted hereunder or agreed by the Parties,
each Party shall execute and deliver any written consents, certificates,
agreements, opinions and other documents reasonably requested by the other Party
(or its assignee) or by a third party providing financing to a joint venture or
other entity owned by the Parties or to the assigning Party, in order to
implement such assignment.

 
 
15.05
Any assignment permitted under this Article 15 shall include the right for that
permitted assignee to further assign this CONTRACT, in whole or in part;
provided that such assignment otherwise conforms to the requirements of this
Article 15.  Once this CONTRACT has been assigned by a Party to a permitted or
agreed assignee, references to such Party in this Article 15 shall be deemed to
refer to such permitted or agreed assignee, except where it is clear from the
context that a continued reference to a Party was intended.

 
 
15.06
Subject to the terms of this Article 15, this CONTRACT shall be binding upon and
shall inure to the benefit of the legal representatives, successors and
permitted or agreed assigns of the Parties hereto.

 
 

ARTICLE 16:  Correspondence


 
16.01
All invoices, notices, requests, demands, claims or other communications between
the Parties related to this CONTRACT (collectively, “Notices”) shall be
delivered in writing to the following addresses:



 
(a)
To USEC:



United States Enrichment Corporation
6903 Rockledge Drive
Bethesda, Maryland 20817 USA
 
ATTENTION: Senior Vice President, American Centrifuge and Russian HEU

(Telefax-Number:  *****)
(email: *****)


 
(b)
To TENEX:



 
(i)
In the case of Notices under Section 2.03, Delivery Schedules under Section 4.02
and Orders under Section 4.03; invoices under Article 6; Notices under Sections
7.07, 7.09, 7.12 or 7.13, under Articles 13, 14, 15, 18, or 19 or under
Paragraphs E1-12, E1-13, E1-14 or E1-15; and modifications, amendments and
supplements under Section 20.04:



Joint Stock Company “Techsnabexport”
28 bld. 3 Ozerkovskaya nab.
Moscow, 115184, Russia
ATTENTION: First Deputy General Director
(Telefax Number: *****)
(email: *****)


 
(ii)
All other Notices of any kind under or pursuant to this CONTRACT:



Joint Stock Company “Techsnabexport”
28 bld. 3 Ozerkovskaya nab.
Moscow, 115184, Russia
ATTENTION: Director of Department of Intergovernmental Programs and Pan American
Operations
(Telefax Number: *****)
(email: *****)


 
16.02
Either Party may change its address or numbers for receiving Notices by giving
written notice of such change to the other Party.



 
16.03
To be effective, any Notice of termination or suspension given under any
provision of this CONTRACT, and any Notice given under Sections 7.07, 7.12 or
7.13, under Articles 13, 15, 17, 18 or 19 or under Appendix E1 or E2 and any
modification, amendment or supplement under Section 20.04, shall be delivered by
hand, international commercial courier, or transmitted by telecopier to the
applicable number listed in Section 16.01; provided, that in the case of a
Notice given by telecopy, a confirming copy is promptly dispatched by hand or
international commercial courier no later than the first Business Day after the
Notice is telecopied.  Other Notices may be delivered by the methods described
above, or transmitted electronically to the email address listed in the
applicable provision of Section 16.01, provided that any Notice given by email
is also transmitted by telecopier to the telefax number listed in the applicable
provision of Section 16.01.



 
16.04
The Notice shall be effective on the day of receipt of the Notice if received on
a Business Day during normal business hours of the recipient Party, and if not
received on a Business Day during normal business hours, then on the first
Business Day of the recipient Party thereafter.



ARTICLE 17:  Confidentiality


 
17.01
TENEX and USEC shall treat this CONTRACT, its terms and conditions, and
appendices, including all modifications, and all related communications and
information obtained by a Party from the other Party in the course of
performance of this CONTRACT as “Business Confidential Information” (also
referred to as “Business Confidential Proprietary Information”.)



 
17.02
Except as expressly provided herein, a Party shall not disclose any part of such
Business Confidential Proprietary Information to any person or entity without
the prior written consent of an authorized representative of the other Party
(which consent shall not be unreasonably withheld or delayed), except as such
disclosure may be required:



 
(a)
by mandatory laws and regulations, court order, subpoena, or other appropriate
governmental authority, including U.S. securities laws;



 
(b)
to fulfill obligations under this CONTRACT (including communications by either
Party with fabricators, transporters, production plants or others concerning
matters necessary to effect a Delivery of, or payment for, Material (including
pecuniary payments and Payments in Kind));



 
(c)
to enforce or fulfill either Party’s rights hereunder; or



 
(d)
to be disclosed to the Russian or U.S. governments or any agency thereof
(including, without limitation, the State Corporation for Atomic Energy
(ROSATOM), Joint Stock Company “Atomenergoprom”, Closed Joint Stock Company
“Greenatom” and the U.S. Departments of Commerce, Energy, State and Treasury) or
to Russian or U.S. government authorities.



In all cases under this Section 17.02 (including items (a) – (d) above), the
disclosing Party shall take reasonable precautions to protect the
confidentiality of the disclosed Business Confidential Proprietary Information,
including where feasible, executing confidentiality agreements or at least
notifying the recipient of the confidential and proprietary nature of the
information.  Further, if disclosure of Business Confidential Proprietary
Information is required under item (a) above, the disclosing Party shall
promptly notify the other Party of the requirement, and shall take such further
feasible measures as necessary to minimize or oppose the disclosure, if
requested by the other Party.


Notwithstanding the foregoing and in addition to the disclosure permitted under
the first paragraph of this Section 17.02 or under Section 17.03 or Section
17.05, a Party may disclose Business Confidential Proprietary Information to (x)
officers, directors, or employees of a Party, its parent company, or an
Affiliate, and (y) taxation experts, financial experts, accountants, bankers and
legal counsel acting on behalf of such Party, parent company or Affiliate or
acting on behalf of legal persons referred to in (d) above (all persons falling
under (x) or (y) being referred to as “Permitted Recipients”), without the prior
written consent of an authorized representative of the other Party provided the
Permitted Recipient is aware of the confidential nature of the Business
Confidential Proprietary Information and has agreed to, or is otherwise bound
by, confidentiality obligations no less stringent than those set out in this
Article 17.


 
17.03
The fact that the Parties have entered into this CONTRACT and the duration of
this CONTRACT shall not be treated as Business Confidential Proprietary
Information.  In addition, where required to secure financing (or guarantees of
financing) for transactions contemplated by this CONTRACT or for a Party’s
business generally, a Party may disclose Business Confidential Proprietary
Information without the other Party’s prior consent to a government agency, bank
or financial institution if the agency, bank or financial institution is aware
of the confidential nature of the Business Confidential Proprietary Information
and has agreed to, or is otherwise bound by, confidentiality obligations no less
stringent than those set out in this Article 17 (or in the case of a government
agency, the Business Confidential Proprietary Information in this CONTRACT is
protected from disclosure by such agency under applicable law.  A Party may also
disclose, without the other Party’s consent, this CONTRACT and other Business
Confidential Proprietary Information on a confidential basis to potential
investors in such Party for purposes of investor due diligence if the investors
are aware of the confidential nature of the Business Confidential Proprietary
Information and have agreed to, or are otherwise bound by, confidentiality
obligations no less stringent than those set out in this Article 17.



17.04           The provisions of this Article 17 shall:


 
(a)
not apply to any information which is or becomes part of the public domain
through no fault of the Party(ies) that has (have) received such information;



 
(b)
not apply to information which may be disclosed to either Party by any third
party who has a right to disclose such information without restriction; and



 
(c)
continue to bind the Parties for five (5) years after the expiration or
termination of this CONTRACT.



 
17.05
Each Party agrees that (a) violation of this Article 17 may cause irreparable
harm to the other Party which could not be adequately remedied by damages; and
(b) injunctive or other equitable relief is an appropriate remedy for violation
of this Article.  Each Party also agrees to waive any requirement for the
securing or posting of any bond by the other Party in connection with securing
such a remedy.



 
17.06
Notwithstanding anything to the contrary in this Article 17, USEC shall have the
right to disclose the CONTRACT to the U.S. Securities and Exchange Commission
(“SEC”) and information related to this CONTRACT and to make public a copy of
the CONTRACT and any amendments, modifications or supplements thereto, excluding
such information as the SEC permits USEC to withhold from public disclosure,
with USEC’s required securities filings.  In addition, either Party may disclose
this CONTRACT, *****, and other documents related to this CONTRACT, including
information concerning Deliveries, under an Administrative Protective Order in
proceedings before the U.S. Department of Commerce to persons who are subject to
such Order, if such disclosures are required (a) to fulfill the purposes of this
CONTRACT, (b) to meet obligations under this CONTRACT or the RSA, or (c) to
secure approvals, consents or decisions of the Department of Commerce.  The
foregoing sentence shall apply, mutatis mutandis, with respect to the submission
of such information to persons under protective orders in proceedings before the
U.S. International Trade Commission.



 
17.07
The provisions of this Article 17 are applicable to all officers, directors,
employees, and agents of each Party, its parent companies and its
Affiliates.  Each Party shall be responsible for ensuring the compliance with
the terms hereof by all such officers, directors, employees, and agents.



ARTICLE 18:  Dispute Resolution


 
18.01
Except for disagreements concerning weight or quality of Material arising under
Appendix E1 or Appendix E2, which shall be finally resolved to the fullest
extent possible by the procedures described in, or agreed pursuant to, that
Appendix E1 or Appendix E2, this Article 18 shall provide the exclusive means of
resolving any other dispute, controversy or claim arising out of or in
connection with this CONTRACT or the breach, termination or validity thereof (a
“Dispute”).



 
(a)
Disputes relating to a party’s failure to cooperate with the procedure described
in, or agreed pursuant to, that Appendix E1 or Appendix E2, or to comply with
the outcome of that procedure, shall be arbitrated under this Article 18.



 
(b)
Unless further delay would limit a Party’s rights under applicable law, the
Parties shall attempt to resolve all Disputes through good faith negotiations,
including one or more meetings between senior executive representatives of the
Parties, during the thirty (30) days following such Notice.  The thirty (30) day
period for negotiation may be shortened or lengthened by mutual agreement.  The
failure to conduct such negotiations for any reason shall not bar the referral
of the Dispute to arbitration pursuant to the remaining provisions of this
Article 18, nor delay any action that may be required to avoid the application
of a statute of limitations that otherwise prevent a Party from pursuing a
Dispute under this Article 18.



 
18.02
If the Parties have not resolved such Dispute within the aforesaid thirty (30)
day period or if a Party elects not to pursue negotiations under Section 18.01,
the Dispute shall be finally settled by arbitration in accordance with the
Arbitration Rules of the Arbitration Institute of the Stockholm Chamber of
Commerce (the “Rules”).  The arbitral tribunal shall be composed of three
arbitrators (the “Tribunal”) appointed in accordance with the Rules.  The seat
of arbitration shall be New York, New York, USA.  The language to be used in the
arbitral proceedings shall be English.  The arbitrators shall have the authority
to grant specific performance.



 
18.03
Judgment on any award may be entered in any court having jurisdiction
thereof.  Nothing herein shall be deemed to limit the rights of either Party
under the applicable procedural law.



 
18.04
The fact that either Party has invoked the provisions of this Article 18, the
arbitration proceedings and related communications or disclosures, and the
decision of the Tribunal all shall be considered to be Business Confidential
Proprietary Information under Article 18 and the Parties shall ensure that the
Tribunal shall make no disclosure of any Business Confidential Proprietary
Information that would not be permitted by a Party under the terms of Article
17.



 
18.05
The fact that either Party has invoked this Article 18 shall not relieve either
Party of any obligations it may otherwise have to continue performance in
accordance with the provisions of the CONTRACT, with the exception of
performance of the specific obligation(s) at issue under the Dispute.  For
example, a dispute about one Delivery of EUP shall not affect USEC’s obligations
to pay for prior Deliveries or TENEX’s obligation to make subsequent Deliveries,
unless those prior or subsequent Deliveries are at issue in the Dispute as well.



 
18.06
Each Party shall bear its own costs of arbitration, including the costs for its
legal representation and assistance and costs of any experts or other witnesses
utilized by such Party, and those costs shall not be reallocated by the
Tribunal.  However, the Tribunal is authorized to reallocate such costs between
the Parties provided that one of the Parties has raised claims and/or objections
that are wholly without merit, or without good cause has failed to comply with
any order given by the Tribunal, or materially has acted in bad faith in the
arbitration. The administrative fees of the Arbitration Institute of the
Stockholm Chamber of Commerce and fees of the arbitrators may be allocated by
the Tribunal in accordance with the Rules.



 
18.07
This agreement to arbitrate and any award made hereunder shall be binding upon
the successors and assigns and any trustee or receiver of each Party.



 
18.08
To the extent that a Party has or hereafter may acquire any immunity (including
sovereign immunity) from jurisdiction of any court or from any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its
property, that Party hereby unconditionally and irrevocably waives, and agrees
not to plead or claim such immunity in respect of its obligations and
liabilities under, or in connection with, this CONTRACT, or any Dispute.  This
waiver shall apply to the maximum extent permitted by applicable law.



 
18.09
Where a Party breaches its obligations under this CONTRACT and as a direct and
foreseeable result of such breach the other Party suffers significant and
measurable financial damages and losses in excess, based on the suffering
Party’s reasonable and verifiable calculations, of five million dollars
($5,000,000) (which shall not include any expenses, losses or damages that in
any case are not recoverable due to the limitation on liabilities in Article 11
or other provisions of the CONTRACT) but such Party would not recover any money
at all due to the application of an exclusive remedy in this CONTRACT, the Party
who did not recover any money may request the other Party to consult regarding
possible mitigating steps that can be taken to compensate the requesting Party
for its losses and/or to ensure that such a situation is not repeated. The Party
seeking such consultations shall provide to the other Party information about
the losses and the reasons why it believes such losses would have been
recoverable, including the above mentioned reasonable and verifiable
calculations, in whole or in part, in an arbitration under this CONTRACT,
notwithstanding the limitation on damages under this CONTRACT or applicable law,
if the contractual remedy was not exclusive.  The Parties shall seek to arrive
at an equitable resolution of the matter in a good faith negotiation,
recognizing the value of their long-term relationship.



 
Such resolution could include a financial settlement or an agreement to amend
the CONTRACT so that the remedy is not exclusive in future cases, but in no
event shall either Party be obligated to agree to any such settlement, amendment
or resolution and its failure to agree shall not  be subject to dispute, nor
shall either Party unreasonable avoid such negotiations, nor negotiate not in
good faith.



 
(a)
While agreeing to this Section 18.09, both Parties also agree that consent to
pursue a settlement, amendment or resolution despite the exclusive nature of a
remedy is to be treated as an extraordinary measure and limited solely to cases
where the Party benefiting from a remedy collected nothing at all due to the
exclusive nature of a remedy.  This Section 18.09 shall not apply in cases where
such Party received a financial remedy in accordance with the terms of this
CONTRACT but thought it was insufficient or inequitable under the
circumstances.  Further, in no event shall the fact that a Party agreed to
negotiate under this Section 18.09 be deemed an admission on its part that the
exclusive remedy was inequitable.



 
(b)
In no event shall a Party be entitled to recover consequential or other damages
excluded by Section 11.01 or any damages in excess of the cap on liability in
Section 11.02.



ARTICLE 19:  Suspension and Termination


19.01  
In addition to any other rights it may have and subject to applicable law, a
Party shall have the right, at no cost to such Party, to terminate or suspend
this CONTRACT in whole or in part, by written Notice (as defined in Article 16)
to the other Party, in the event the other Party enters into any voluntary or
involuntary receivership, bankruptcy or insolvency proceeding, with the
exception of reorganization under Chapter 11 of the U.S. Federal Bankruptcy Act
or under the laws of the Russian Federation; provided, however, that in the case
of an involuntary proceeding, the right to terminate or suspend shall arise only
if the proceeding has not been dismissed within sixty (60) days of the
initiation thereof.



19.02  
USEC shall be obligated to make pecuniary payments and Payments in Kind, as
applicable, for Deliveries of EUP made prior to termination, suspension or
expiration of the CONTRACT and TENEX shall be obligated to replace any EUP that
was Delivered prior to termination, suspension or expiration but determined not
to be Conforming Material.  Except as provided in Section 20.09(b), TENEX shall
not be required to Deliver, and USEC shall not be obligated to purchase, any EUP
that has not yet been Delivered on the effective date of the termination,
suspension or expiration of this CONTRACT pursuant to the terms of any
provisions of this CONTRACT.  Pursuant to Section 19.03, in the case of
expiration or termination of this CONTRACT, TENEX also shall be obligated to
return any Cylinders, Overpacks, Sample Containers, transport containers and
supplies provided by USEC prior to termination or expiration, and USEC shall be
obligated to return ***** belonging to TENEX or its Affiliates and Delivered by
TENEX to USEC prior to termination or expiration.



19.03  
No later than fifteen (15) Business Days after the effective date of any
termination or expiration of this CONTRACT, the Parties shall agree upon terms
for the return of (a) any equipment referred to in Section 19.02 that was
Delivered by or for USEC to TENEX but not used to effect a Shipment to USEC, and
(b) any equipment referred to in Section 19.02 that was Delivered by or for
TENEX to USEC prior to termination or expiration but not used for a Delivery of
Natural Uranium.  If the Parties fail to agree upon such terms, TENEX shall
Deliver the items in (a) in the preceding sentence to USEC, FOB USEC’s Vessel
St. Petersburg, not later than 180 days after the date of termination or
expiration, and USEC shall Deliver the items in (b) EXW Facility, at a Physical
Delivery Facility designated by USEC not later than 180 days after the date of
termination or expiration.  In the case of expiration of the CONTRACT or
termination of the CONTRACT for any reason other than TENEX’s unexcused failure
to perform or the exercise of TENEX’s termination rights under Articles 21 or
22, each Party shall pay its own costs to transport the items Delivered to it
from the point of such Delivery.  However, in the case where (a) USEC terminates
due to TENEX’s unexcused failure to perform or (b) TENEX elects to terminate
under Articles 21 or 22 even though USEC’s failure to comply with such Articles
is either excused under Article 13 or otherwise not attributable to USEC, TENEX
shall pay the costs of USEC to transport the items Delivered to USEC from the
point of FOB Delivery to the border of the United States. Further, in the case
where (i) TENEX terminates due to USEC’s unexcused failure to perform or (ii)
USEC elects to terminate under Article 22 even though TENEX’s failure to comply
with such Article is either excused under Article 13 or otherwise not
attributable to TENEX, USEC shall pay the costs of TENEX to transport the items
Delivered to TENEX from the point of EXW Delivery to the border of the Russian
Federation.



19.04  
The suspension of Delivery obligations also shall suspend the obligation to pay
for suspended Deliveries, but shall not result in the suspension of other
obligations under this CONTRACT (for example, confidentiality obligations or
obligations related to quotas).



19.05  
Any Deliveries of Related EUP by TENEX or of Related Natural Uranium by USEC
that, in the absence of a suspension of Deliveries, would have been made prior
to the end of the suspension period, shall be made after the end of a suspension
that does not lead to termination of the CONTRACT, subject to agreement on a
reasonable schedule for commencement of such Deliveries in connection with the
end of the suspension.



19.06  
Any suspension or termination right available to a Party under this CONTRACT
shall, absent mutual agreement, be deemed to have been waived with respect to a
particular event or situation that would permit suspension or termination, if
the right to suspend or terminate is not exercised within a reasonable time (and
in no event more than one year) after it first learned of such event or
situation giving rise to its right to terminate or suspend.



19.07  
Except where expressly stated otherwise in this CONTRACT (for example, under
Section 22.05), if a Party exercises its right to terminate the CONTRACT, either
Party may pursue any remedy that such Party may have with respect to such
termination under this CONTRACT or applicable law.



19.08  
Exercise of CONTRACT Termination Rights.



 
(a)
If a Party wishes to exercise a right that it has to terminate this CONTRACT
pursuant to its terms or applicable law, then notwithstanding any provision to
the contrary in the CONTRACT, such Party shall delay the exercise of such
termination right for a period of at least thirty (30) days to permit the
Parties to agree upon alternative arrangements for continuing future Deliveries
of Related EUP and Related Natural Uranium.  During such period of thirty (30)
or more days, the obligations of the Parties under the CONTRACT

 
with respect to the Delivery of any EUP that has yet to be Delivered shall be
suspended and the obligations of the Parties with respect to the Related Natural
Uranium corresponding to such suspended Deliveries of EUP, also shall be
suspended.



 
(b)
If by the end of the period of thirty (30) or more days provided for in Section
19.08(a), the Parties, for any reason or no reason at all, do not agree upon
alternative arrangements to permit the Parties to agree upon alternative
arrangements for continuing future Deliveries of Related EUP and Related Natural
Uranium, the Party proposing to terminate the CONTRACT may proceed with
termination.



 
(c)
This Section 19.08 shall not apply in cases where another provision of this
CONTRACT that provides for a termination already requires consultation by the
Parties prior to termination (for example, Section 22.05).



 
19.09
Neither Party shall intentionally fail to comply with any provision of this
CONTRACT in order to cause the other Party to terminate this CONTRACT.



ARTICLE 20:  General Provisions


 
20.01
Should provisions of this CONTRACT be or become ineffective, invalid and/or
unenforceable, this shall not render ineffective, invalid and/or unenforceable
the remainder of the CONTRACT.  The Parties shall replace an ineffective,
invalid and/or unenforceable provision with one that follows as closely as
possible the remaining provisions of the CONTRACT and the commercial objective
of the ineffective, invalid and/or unenforceable provision.



 
20.02
The captions and headings in this CONTRACT are inserted for convenience only and
shall not affect the interpretation or construction of this CONTRACT or any
provision hereof.



 
20.03
TENEX shall Deliver to USEC EUP of Russian origin that is not subject to any
restriction, as of the date of Delivery, on its use in the fabrication of
commercial nuclear fuel in the United States for loading into a U.S. commercial
nuclear reactor other than such restrictions as may apply under the Russian
Uranium Suspension Agreement or the Domenici Amendment (as defined in Section
8.01). The foregoing shall not preclude a claim by TENEX of Force Majeure under
Article 13 with respect to restrictions imposed after the Execution Date that
meet the definition of Force Majeure therein and that prevent TENEX from
Delivering EUP that meets the requirements of the first sentence of this Section
20.03, but in such a case the Parties shall agree upon alternative arrangements
to minimize the impact of such restrictions upon USEC and its Customers with
respect to EUP that USEC has ordered from TENEX and TENEX has yet to Deliver.



 
20.04
Amendments, modifications and supplements to this CONTRACT, including this
Article 20, can only be agreed in writing.  A claim by a Party that there has
been an oral modification of this CONTRACT shall be invalid and such Party shall
bear all costs incurred by the other Party in defending against such a claim.



 
20.05
The failure of a Party to enforce any of the provisions of this CONTRACT, or to
require at any time strict performance by the other Parties of any of the
provisions hereof, shall in no way be construed to be a waiver of such
provisions, nor in any way to affect the validity of this CONTRACT or any part
hereof, or the right of such Party thereafter to enforce each and every such
provision.



 
20.06
The terms and conditions set forth herein are intended by the Parties to
constitute the final, complete and exclusive statement of this CONTRACT except
as may otherwise be agreed in writing by the Parties, and all prior or
collateral promises, proposals, communications, negotiations, understandings,
representations, warranties or agreements and contracts, whether oral or
written, relating to the subject matter of this CONTRACT, are hereby terminated
and superseded (other than the MOU and the confidentiality agreement
incorporated therein, both of which remain in effect, and such other agreements
as the Parties may agree.)  For the avoidance of doubt, nothing herein shall be
deemed to affect in any way the contract implementing the Russian HEU Agreement
(as defined in Section 3102 of the USEC Privatization Act, 42 U.S. Code, section
2297h) or any related agreement or contract of any kind, all of which remain
fully outside the scope of this CONTRACT.



 
20.07
Where a Party must give its consent under this CONTRACT, such consent may not be
unreasonably withheld or delayed unless the CONTRACT provides that such consent
is at the sole discretion of such Party.  In addition, when used in this
CONTRACT (including in any Appendix, amendment, supplemental agreement or
correspondence between the Parties related to this CONTRACT) and unless
specifically defined in another provisions of this CONTRACT, terms such as “best
efforts”, “reasonable efforts”, and “commercially reasonable efforts” shall be
deemed to mean efforts that are considered to be commercially reasonable under
the circumstances prevailing at the time, taking into account the economic
condition of the Party making such efforts, the information actually available
to such Party at the time the efforts are made, the economic, legal and
political circumstances prevailing in the country where the efforts are to be
made, and the internal resources and employees available to such Party to make
such efforts.  In no event shall it require a Party to undertake measures, which
in its reasonable judgment, could materially jeopardize its ability to perform
its other legal or contractual obligations to others (including to the other
Party) or to comply with applicable law or regulations.

 
 
20.08
Signatures transmitted by facsimile of original signed documents, or in original
signed documents scanned into portable document (.PDF) format and transmitted by
electronic mail shall be considered original signatures pending execution of
such documents with original signatures by both Parties. In such case, each
Party shall have the right to require the other Party to provide an original
signature on documents initially signed and transmitted electronically, but the
failure to secure such original signature shall not render invalid or
unenforceable the initially signed and transmitted document.

 
 
20.09
The following shall survive the expiration or termination of this CONTRACT:

 
 
(a)
All rights and obligations of the Parties under Articles 6 and 7 with respect to
Deliveries of EUP made on or before the date of expiration or termination;

 
 
(b)
All right and obligations of the Parties under Article 3, 4, 5 and 9 with
respect to EUP ordered in accordance with this CONTRACT but not Delivered in a
timely manner prior to the date of expiration or termination, except where (i)
such failure to Deliver was excused under the terms of this CONTRACT or the
Parties were released from their obligations with respect to such Deliveries or
(ii) the termination was pursuant to Section 19.01;

 
 
(c)
All rights and obligations of the Parties under Articles 7, 8 and 9 and
Appendices C. D, E, H, I, J, K, L, M and N with respect to the EUP referred to
in (a) and (b) above, and the rights and obligations with respect to such EUP;
and

 
 
(d)
Articles 1, 10, 11, 13, 15, 16, 17, 18, 19, 20 and 22 and any Articles or
Appendices added by amendment but only to the extent that, under the
circumstances prevailing at the time such Articles or Appendices were added, it
is reasonable to conclude that the Parties intended such Articles or Appendices
should survive.

 
ARTICLE 21:  Assurances
 
 
21.01
In case (a) the first country to which the EUP Physically Delivered hereunder is
to be transported for processing is a non-nuclear-weapon state (the “First
Destination State”) and (b) in accordance with Russian legislation, permission
to transport the EUP to such First Destination State and/or export license for
such EUP is dependent on receipt by competent Russian authorities from the
competent authorities of such First Destination State of assurances of peaceful
use and non-proliferation required by Russian legislation (hereinafter referred
to as the “Assurances”), the Parties hereby expressly agree that it is USEC who
shall be responsible for arranging for the issuance of such Assurances, and
TENEX upon USEC’s request shall provide USEC with reasonable assistance in this
connection.  The foregoing requirements shall only apply to USEC to the same
extent as they apply to TENEX in the case of shipments by TENEX of EUP from the
Russian Federation to such First Destination State.



 
21.02
For the avoidance of doubt, it is expressly agreed by the Parties that in case
the Assurances are not issued, USEC shall not transport EUP to such First
Destination State and TENEX shall not be obliged to Deliver EUP to USEC for
delivery to such First Destination State until such Assurances are obtained. If
the First Destination State violates the Assurances, all deliveries and
transportation of EUP to the First Destination State shall cease until the
violations have been eliminated or the matter has been resolved between the
competent authorities of the Russian Federation and the First Destination
State.  USEC shall not be liable to TENEX for violations of the Assurances, as
that is a diplomatic matter between the Russian Federation and the First
Destination State.



 
21.03
Transportation of EUP to a First Destination State without such Assurances
(except where Assurances are not required under the terms of Section 21.01)
shall be considered a material breach of this CONTRACT, and if such breach is
not eliminated within six (6) months of the date of its discovery by either
Party, TENEX shall have the right to terminate the CONTRACT without any
liability whatsoever.  If TENEX terminates the CONTRACT pursuant to the
preceding sentence, USEC also shall not have any liability whatsoever to TENEX
with respect to the EUP not Delivered to, or the SWU not purchased by, USEC as a
result of such termination but unless the failure to include such clauses is not
attributable to USEC or is excused under Article 13, USEC shall not be relieved
of liability to TENEX for breach of this CONTRACT with respect to EUP Delivered
to USEC prior to termination.  Prior to exercising such right of termination,
however, the Parties shall discuss the matter to determine if alternative
arrangements can be made to avoid termination.  TENEX shall not unreasonably
withhold or delay consideration of any reasonable arrangements proposed by
USEC.  For this purpose, “reasonable arrangements” shall include arrangements
that prevent the recurrence of instances in which EUP is transported without
Assurances and arrangements that protect TENEX from financial or legal liability
in the event of such recurrence.



 
ARTICLE 22:  Safeguards and End Use



 
22.01
The Material to be Physically Delivered under this CONTRACT and any nuclear
material produced with such Material (“Derived Nuclear Material”) shall be used
exclusively for peaceful and non explosive purposes only and, in particular,
shall not be used for construction of a weapon of mass destruction or the means
of its delivery, and shall be subject to the safeguards provisions of the
International Atomic Energy Agency (“IAEA”).



 
22.02
Physical protection measures at levels not lower than those set forth in the
IAEA document INFCIRC/225/latest revision, shall be applied to EUP or Natural
Uranium to be Delivered hereunder and any Derived Nuclear Material.



 
22.03
The export or transfer by USEC of any EUP Physically Delivered by TENEX
hereunder, to any country shall only occur subject to the same safeguards
conditions as would apply in fact to an export or transfer of such EUP to such
country by TENEX from the Russian Federation.  TENEX hereby represents that that
the following safeguards condition would apply:



 
(a)
Any such EUP and any Derived Nuclear Material would be subject to the Nuclear
Suppliers Guidelines (IAEA document INFCIRC/254) which provide, inter alia, that
the competent authorities of the recipient State shall give assurances that the
EUP Delivered under this CONTRACT:



 
(i)
shall be used exclusively for peaceful and non-explosive purposes only;

(ii)           shall be subject to IAEA safeguards as applicable;
 
(iii)
shall be subject to physical protection measures, at levels not lower than those
set out in IAEA document INFCIRC/225/ latest revision; and

 
(iv)
shall be re-exported or retransferred only in case the recipient of the
re-export or retransfer will have provided the same assurances as those required
for the original export or transfer.



 
(b)
USEC shall comply with its obligations by ***** and if such breach is not
eliminated within ***** of the date of its discovery by either Party, TENEX
shall have the right to terminate the CONTRACT without any liability
whatsoever.  If TENEX terminates the CONTRACT pursuant to the preceding
sentence, USEC also shall not have any liability whatsoever to TENEX with
respect to the EUP not Delivered to, or the SWU not purchased by, USEC as a
result of such termination but unless the failure to include such clauses is not
attributable to USEC or is excused under Article 13, USEC shall not be relieved
of liability to TENEX for breach of this CONTRACT with respect to EUP Delivered
to USEC prior to termination.  Prior to exercising such right of termination,
however, the Parties shall discuss the matter to determine if alternative
arrangements can be made to avoid termination.  TENEX shall not unreasonably
withhold or delay consideration of any reasonable arrangements proposed by
USEC.  For this purpose, “reasonable arrangements” shall include arrangements
that prevent the recurrence of instances in which such clauses are not included
in Customer contracts and arrangements that protect TENEX from financial or
legal liability in the event of such recurrence.



22.04  
Subject to compliance with the requirements of this CONTRACT (including, but not
limited to, this Article 22), the EUP Physically Delivered hereunder shall be
transported to the facilities located in countries to which USEC is permitted to
deliver or transfer the EUP under the terms of applicable cooperation
agreements, including, where applicable, the U.S.-Russian Cooperation Agreement,
but in no event shall USEC transfer the EUP to Iran or North Korea.  Any EUP
that USEC is permitted to transfer or deliver under the preceding sentence shall
be used by such facilities for the production of nuclear fuel for nuclear power
plants.



 
22.05
The export or transfer by TENEX of any Natural Uranium Physically Delivered by
USEC hereunder, to any country shall only occur subject to the same safeguards
conditions as would apply in fact to an export or transfer of such Natural
Uranium to such country by USEC.  USEC shall notify TENEX of such conditions
promptly after this CONTRACT enters into full force and effect pursuant to
Section 2.03.  TENEX shall comply with its obligations by ***** and if such
breach is not eliminated within six (6) months of the date of its discovery by
either Party, USEC shall have the right to terminate the CONTRACT without any
liability whatsoever.  If USEC terminates the CONTRACT pursuant to the preceding
sentence, TENEX also shall not have any liability whatsoever to USEC with
respect to the EUP not Delivered to, or the SWU not purchased by, USEC as a
result of such termination but unless the failure to include such clauses is not
attributable to TENEX or is excused under Article 13, TENEX shall not be
relieved of liability to USEC for breach of this CONTRACT with respect to
Natural Uranium Delivered to TENEX with respect to Related EUP Delivered to USEC
prior to termination. Prior to exercising such right of termination, however,
the Parties shall discuss the matter to determine if alternative arrangements
can be made to avoid termination.  USEC shall not unreasonably withhold or delay
consideration of any reasonable arrangements proposed by TENEX.  For this
purpose, “reasonable arrangements” shall include arrangements that prevent the
recurrence of instances in which such clauses are not included in Customer
contracts and arrangements that protect USEC from financial or legal liability
in the even of such recurrence.



 
22.06
Subject to compliance with the requirements of this CONTRACT (including, but not
limited to, this Article 22), ***** under the terms of applicable cooperation
agreements, including, where applicable, the U.S.-Russian Cooperation Agreement,
but in no event shall ***** to Iran or North Korea. Such ***** shall be used by
such facilities for the production of nuclear fuel for nuclear power plants.



IN WITNESS WHEREOF, the Parties hereto have duly executed two (2) originals of
this CONTRACT by their authorized representatives as of the Execution Date.




/s/ Alexei A. Grigoriev
/s/ Philip G. Sewell
   

Alexei A. Grigoriev                                                 Philip G.
Sewell
General Director                                                      Senior
Vice President
Joint Stock Company “Techsnabexport”           United States Enrichment
Corporation





 
 

--------------------------------------------------------------------------------

 

APPENDIX A:  Schedule for Agreement on Enriched Product Containing Mutual Option
SWU


A-1
The first column of Table 2 below shows the minimum lead time (*****) by which
USEC and TENEX should apply reasonable efforts to agree to the quantity of
Mutual Option SWU in the second column that USEC may take under Section 3.03 as
the SWU Component of additional EUP to be purchased for a Delivery Year if TENEX
agrees.



If the Parties agree in writing on a quantity of Mutual Option SWU before
expiration of the minimum lead time applicable to that quantity:


(a)  
the Parties shall agree in writing how such Mutual Option SWU shall be
distributed among the Orders submitted by USEC for the Delivery Year; and



(b)  
USEC shall indicate in each Order for such Delivery Year how much Mutual Option
SWU is covered by the Order pursuant to the distribution agreed by the Parties.
For the avoidance of doubt, the Parties shall fully comply with Article 4 in
regards to Delivery Schedules and Orders for Mutual Option SWU.



 
Table 2: Quantities/Notice Periods for Mutual Option SWU



Period of Notice that Must be Given in Advance of Proposed Delivery Year
Depending on Quantity of Requested Mutual Option SWU
(column 1)
Maximum Quantities of Mutual Option SWU for the Proposed Delivery Year that can
be Agreed by the Parties
(column 2)
*****
*****
*****
*****
*****
*****
*****
*****
*****
*****



In case, for any reason whatsoever, the Parties do not agree in writing within
the applicable lead times in the first column of Table 2 to the purchase of all
or part of the quantities of Mutual Option SWU in the second column of Table 2,
USEC shall not be obligated to purchase, and TENEX shall not be obligated to
sell and Deliver, the quantities of Mutual Option SWU on which the Parties did
not agree.  A Party’s failure to agree for any reason or no reason at all upon
the purchase or sale of Mutual Option SWU under this Appendix A shall not be
subject to dispute, and neither Party shall be obligated to explain or justify
its failure to agree, which failure shall in no event be considered as breach of
the CONTRACT.


A-2  
Unless otherwise agreed, USEC may not purchase more than 3,000,000 Mutual Option
SWU in any one Delivery Year, except in the case of 2015, for which the Parties
may agree that USEC may purchase up to 3,200,000 Mutual Option SWU.



A-3  
If the Parties agree pursuant to Paragraph A-1 and A-2 to a quantity of Mutual
Option SWU that USEC may purchase for a Delivery Year and the amount agreed is
less than the maximum amount that the Parties could have agreed under Table 2
(such excess amount, the “Uncommitted Option SWU”), the Parties later may agree
to allow USEC also to purchase all or part of the Uncommitted Option SWU in a
certain Delivery Year, but nothing herein shall obligate the Parties to agree to
any purchase and sale of Mutual Option SWU.



The Party desiring to agree to the purchase and sale of such Uncommitted Option
SWU shall submit its proposal in sufficient time to permit the Parties to reach
agreement by the beginning of the Period of Notice in column 1 of Table 2
applicable to the quantity of Uncommitted Optional Commitment SWU
requested.  *****.


A-4  
In general, the Parties expect that *****, should be sufficient time to agree to
a specific quantity of Mutual Option SWU under Paragraphs A-1 or A-3 above.



A-5  
Not later than ***** during the term of this CONTRACT through 2021, USEC shall
provide TENEX with a non-binding good faith estimate of the quantities of Mutual
Option SWU that USEC expects to ask TENEX to agree to permit USEC to elect to
take during the shorter of ***** or (b) the calendar years remaining in the term
of the CONTRACT (excluding, in the case of (a) and (b), the calendar year in
which the estimate is provided to TENEX).



A-6  
For the avoidance of doubt, in applying the advance notice periods in Table 2:



 
(a)
***** advance notice shall mean that agreement must be reached by *****,



 
(b)
***** advance notice shall mean that agreement must be reached by *****;



 
(c)
***** advance notice shall mean that agreement must be reached by *****;



 
(d)
***** advance notice shall mean that notice must be given by *****; and



 
(e)
***** advance notice shall mean that agreement must be reached by *****.



APPENDIX B:  Information for Delivery Schedules and for Orders


B-1
Each Delivery Schedule provided by USEC under Section 4.02 shall include the
following information:



(a)  
The Delivery Months covered by the Delivery Schedule;



(b)  
USEC’s non-binding estimate of :



(i)  
the nominal amount of SWU that USEC expects to purchase in each such Delivery
Month;



(ii)  
the nominal quantity of EUP to be Delivered in each such Delivery Month;



(iii)  
the nominal Assays that USEC expects to order for Delivery in each such Delivery
Month;



(iv)  
the nominal quantities of Natural Uranium (*****) that USEC expects to Deliver
under Sections 7.02(a), Section 7.02(b) and Section 7.02(c) respectively, with
respect to the nominal quantity of EUP covered by the Delivery Schedule;



(v)  
*****; and



(vi)  
the nominal number of Cylinders, Sample Bottles and Overpacks to be provided by
USEC for such EUP.



B-2
Each Order submitted in accordance with Section 4.03 shall include the following
information1:



(a)  
The Delivery Month during the Delivery Year for the EUP covered by the Order;



(b)  
The nominal quantity of EUP (in KgU) to be Delivered by TENEX and its nominal
SWU Component pursuant to the Order;



(c)  
The nominal Assays of the EUP to be Delivered pursuant to the Order *****;



(d)  
The quantity of Cylinders filled with EUP to be Delivered to USEC;



(e)  
The quantity and type of filled Sample Containers to be Delivered to USEC;



(f)  
The ***** Specification to which the EUP must comply pursuant to Section 1.12
(if none indicated, EUP shall comply with *****);



(g)  
Any request pursuant to Appendix E1 for additional sampling or for observation
of weighing and sampling of the EUP to be Delivered pursuant to the Order;



(h)  
The nominal quantity ***** of Related Natural Uranium ***** to be Delivered by
USEC *****, as Payment in Kind for the Feed Component contained in the Related
EUP ordered;



(i)  
The First Destination State (as defined in Article 21), the port and facility in
the First Destination State to which the EUP will be transported, and if known,
the origin and the Obligation Code or other flag of the Natural Uranium to be
Delivered (if the latter information is not known, it shall be promptly supplied
by USEC when it is provided to USEC − which should be prior to Delivery of the
Related Natural Uranium to TENEX − by the third party(ies) providing such
Natural Uranium to USEC);



(j)  
*****



(k)  
*****; and



(l)  
*****



For purposes of Paragraphs B-1 and B-2, the word “nominal” means that the
quantity indicated shall be subject to the permitted variations in this
CONTRACT.






APPENDIX C:  Calculation of Quantities


C-1  
For the purposes of this CONTRACT, the SWU Component of EUP to be Delivered
hereunder shall be calculated in accordance with the following formula:



SWU = Mp . [V(Xp) - V(Xw)] - F . [V(Xf) - V(Xw)]


where,


SWU
the quantity of SWUs (kg SWU) contained in EUP
V(Xp)
defined by V(Xp) = (2Xp  - 1) ln [Xp/(1 – Xp)]
V(Xw)
defined by V(Xw) = (2Xw  - 1) ln [Xw/(1 – Xw)]
V(Xf)
defined by V(Xf) = (2Xf  - 1) ln [Xf/(1 – Xf)]



and where,


Mp
the quantity of EUP with specified Assay Xp
F
the quantity of Natural Uranium in the form of Natural UF6 (KgU/ UF6) contained
in EUP with specified Assay Xf
Xp
EUP Assay, in w/o U-235 (divide by 100)
Xf
Assay of Natural Uranium in the form of Natural UF6 equal to 0.711 w/o U-235
(divide by 100)
Xw
Tails Assay, in w/o U-235 (divide by 100)
ln
natural logarithm





C-2  
The Feed Component, in KgU of UF6, of EUP shall be calculated in accordance with
the following formula:



F = Mp . (Xp –Xw)/(Xf-Xw)


where F, Mp, Xf, Xw and Xp have the same meaning as defined in Paragraph C-1
above.  *****


C-3  
EUP quantity (KgU) in each Cylinder filled with EUP and in each Sample Container
filled with EUP shall be determined in accordance with the following formula:



M = N . A . f,


where,


M
the EUP quantity (KgU) in each Cylinder filled with EUP and Sample Container
filled with EUP
N
mass net weight of EUP in the form of UF6 in Kg in each Cylinder filled with EUP
and each Sample Container filled with EUP
A
weight content of UF6 in EUP in Cylinder filled with EUP or Sample Container
filled with EUP (in case of Sample Container, expressed as gram UF6 per 100
grams of sample)
f
scaling factor from uranium hexafluoride to uranium for EUP, which is determined
by the formula stipulated below:



f = [Mu8 . (1- Xpm) + Mu5 . Xpm]/[(Mu8 + 6.MF) . (1- Xpm) + (Mu5 + 6.MF ) . Xpm]


where,


Xpm
molar concentration of EUP
Mu5
235.0439
Mu8
238.0508
MF
18.9984



C-4           For the application of the above formulas:
 
(a)  
The factors Xpm, Xw, Xf, F, Mp, M and N are rounded to the third decimal place.

 
(b)  
The factor A is rounded to the fourth place after the decimal point.

 
(c)  
The factor f is rounded to the fifth place after the decimal point.

 
(d)  
The factors V(Xp), V(Xw), and V(Xf,) are rounded to the eighth place after
the  decimal point.

 
(e)  
The coefficients used to calculate SWU and the Feed Component per 1 kg of EUP
are rounded to the third place after the decimal point.

 
(f)  
Rounding is done by the standard rounding procedure (i.e., if the number in the
place after the place to be rounded is 5 or more, then the number in the place
to be rounded is increased by one (for example, in rounding to the fourth place,
the number 0.00045 would be rounded to 0.0005); and if the number in the place
after the place to be rounded is less than 5, then the number in the place to be
rounded remains the same (for example, in rounding to the fourth place, the
number 0.00044 would be rounded to 0.0004).

 


APPENDIX D1:  Cylinders for Enriched Product


D1-1  
Obligation To Provide Cylinders.



 
(a)
USEC shall Physically Deliver to TENEX, DES USEC’s Vessel St. Petersburg, all
30B Cylinders, Overpacks and Sample Containers necessary for TENEX to make a
Physical Delivery of EUP to USEC, *****, except that TENEX shall provide all
Overpacks, Cylinders and Sample Containers required for Deliveries of
replacement or additional EUP under Appendix E1.



 
(i)
All empty Cylinders and 1S Sample Containers, after assembling with valves and
plugs, shall be checked for leak tightness under a pressure of 7000 mbars.  All
empty Cylinders and 1S Sample Containers shall be filled with dry nitrogen under
a pressure of 1300 mbars, with an appropriate annotation being made in the
shipping documentation that such filling was done.



 
(ii)
Pursuant to terms to be agreed in connection with the Parties’ agreement on
working procedures under Paragraph E1-11, USEC also shall supply spare
Cylinders, Sample Containers, and Overpacks for EUP Delivery, as well as seals,
wires, ball-lock pins and other supplies required for Delivery of EUP other than
replacement or additional EUP Delivered pursuant to Appendix E1.  If a Russian
enrichment plant is appropriately certified, USEC also may supply valves for
Cylinders supplied to such plant.



 
(b)
If USEC’s Delivery of Cylinders, Overpacks and Sample Containers for a shipment
of Material is delayed, TENEX shall utilize any spare Cylinders, Overpacks or
Sample Containers previously provided by or for USEC pursuant to Paragraph
D1-1(f) and not already allocated to a Delivery of EUP, to avoid any delay in
Delivery of the EUP.  If the available spares are not sufficient to make timely
Delivery, TENEX shall be granted an amount of additional time equal to USEC’s
delay, in order to Deliver the quantity of the Material for which the Cylinders,
Overpacks or Sample Containers were not timely Delivered, which shall in no
event be less than the period of delay in Delivery by USEC of Cylinders,
Overpacks and Sample Containers and which may be longer by up to one month if so
reasonably required under the circumstances.



 
(c)
TENEX shall use its reasonable efforts to rely upon only one Russian enrichment
plant to supply EUP under this CONTRACT in a Delivery Year. TENEX shall inform
USEC ***** the name(s) of the consignee(s) in Russia of the Cylinders, Sample
Containers and Overpacks that will be required for Deliveries of EUP in that
Delivery Month and the quantities of Cylinders, Sample Containers and Overpacks
anticipated to be required for such Deliveries on the basis of the most recent
Delivery Schedule as of the date TENEX informs USEC. In addition, if there are
changes in the information previously provided, TENEX shall provide such changes
*****, but such changes shall result only in USEC providing new shipping
documentation (for example, a proforma invoice and other documents for importing
and transportation in Russia) for the Cylinders, Sample Containers and
Overpacks. In the working procedures to be agreed pursuant to Paragraph E1-11,
the Parties shall include additional steps to ensure that USEC has sufficient
time to ensure that the Cylinders, Sample Containers and Overpacks are Delivered
to TENEX in time for use by TENEX in filling the Order.



 
(d)
The Parties may agree for USEC to name a third party (e.g., *****) on shipping
documentation as the consignee and the destination facility (hereinafter the
"Consignee") for Cylinders, Sample Containers and Overpacks shipped to Russia,
rather than the specific enrichment plants that will receive the Cylinders,
Sample Containers and Overpacks.  This Consignee, upon TENEX guidance, then
would distribute the Cylinders and Overpacks to the Russian enrichment plants as
necessary to meet TENEX’s obligations to Deliver EUP.  In such a case, USEC’s
obligation would be to Deliver to TENEX via this Consignee sufficient Cylinders,
Sample Containers and Overpacks in accordance with the CONTRACT to cover USEC’s
Orders for the Delivery Year, plus an agreed quantity of spares in case some of
the Cylinder and Overpacks are rejected under Paragraph D1-4.



 
(e)
Upon Delivery of Cylinders, Overpacks or Sample Containers, the Parties shall
sign, or cause to be signed, a Delivery Receipt in the form indicated in
Paragraph G1-3 as documentary evidence of the date of delivery of such
Cylinders, Overpacks or Sample Containers.



 
(f)
At TENEX’s request or on USEC’s own initiative, USEC may provide spare
Cylinders, Sample Containers and Overpacks for use in the event needed to ensure
timely Delivery of EUP.  In addition, USEC shall not unreasonably withhold or
delay its consent to allow TENEX to use these Cylinders, Sample Containers and
Overpacks to ship replacement EUP to USEC in cases where EUP has been rejected
by USEC and must be replaced by TENEX.



D1-2
Specifications. The Party who Physically Delivers a Cylinder (i.e., an empty
Cylinder Physically Delivered by USEC or filled Cylinder Physically Delivered by
TENEX) shall ensure that at the time of Physical Delivery, the Cylinder meets
all applicable regulatory specifications and requirements as to safety, design
criteria, cleanliness and freedom from contamination and conforms to the
requirements described in ANSI N14.1, Uranium Hexafluoride – Packaging for
Transport.  The Party who Physically Delivers a Cylinder shall certify that the
Cylinder meets such specifications and requirements using the form in Paragraph
G1-4 or such other form as stipulated *****.



D1-3
Responsibility for Loss or Damage.  The Receiver shall bear the risk of loss or
damage to Cylinders, Sample Containers and Overpacks or other equipment or
supplies supplied by the Shipper for so long as such Cylinders, Sample
Containers and Overpacks or equipment or supplies are in the possession of the
Receiver or its agent or representative, including at any production or Delivery
facility in Russia or the United States.



D1-4
Delivery of Damaged or Non-Conforming Cylinders, Sample Containers or Overpacks.



 
(a)
If, upon Delivery by USEC to TENEX of empty Cylinders or Overpacks for EUP,
TENEX determines that a Cylinder or Overpack was damaged prior to Delivery
and/or is not in conformance at the time of Delivery with the relevant
specifications and requirements as set forth in Paragraph D1-2, TENEX shall
notify USEC in writing without delay of such damage and/or non-conformance and
the following shall apply:



 
(i)
In case of a damaged Cylinder or Overpack:



(A)  
If a damaged Cylinder or Overpack can be repaired by TENEX, TENEX shall notify
USEC in writing of such damage, its extent, conditions and cost of their repair.
The Parties hereby agree that TENEX shall effect such repair only with prior
written consent of USEC and that such consent may only be granted where TENEX is
an “authorized vendor”, which means that USEC has confirmed that TENEX has a
quality assurance plan that is consistent with 10 CFR 71, Subpart H or ANSI/ASME
NQA-1-1994 for quality-related activities associated with procurement,
maintenance, repair, and use of Cylinders and Overpacks.



 
In order for repairs by Russian technicians to be accepted, USEC must complete
an on-site audit at each facility where the repairs will be performed to verify
compliance with the quality assurance plan and complete periodic surveillances
of activities on-site at each of the Russian facilities.  If TENEX wishes to be
an authorized vendor, TENEX shall grant USEC access to the facilities to perform
such audits.  Where USEC agrees that TENEX shall effect the repair, USEC shall
reimburse TENEX for such repair.

 
 

 
(B)
In cases where USEC does not provide consent to TENEX to repair, or where TENEX
cannot make the repair or does not have the necessary authority to make the
repair (for example, where TENEX is not an authorized vendor), TENEX shall
return the defective Cylinder or Overpack to USEC and USEC shall promptly
replace the damaged Cylinder or Overpack with an undamaged Cylinder or Overpack
that conforms to this Appendix D1.



 
(ii)
In the case of a non-conforming Cylinder or Overpack:



 
(A)
TENEX shall notify USEC in writing whether the non-conforming Cylinder or
Overpack is nonetheless acceptable for a particular Delivery of EUP.



 
(B)
If the Cylinder or Overpack is not acceptable for a particular Delivery of EUP,
TENEX shall have the right to return the Cylinder or Overpack to USEC FOB USEC’s
Vessel St. Petersburg, on dates agreed by the Parties and in such a case, USEC
shall promptly replace the rejected non-conforming Cylinder or Overpack with an
undamaged Cylinder or Overpack that conforms to this Appendix D1.

 
 

 
(iii)
In all cases under (i) and (ii) above where USEC must replace a Cylinder or
Overpack, USEC shall Deliver the replacement Cylinder or Overpack as soon as
commercially practicable, DES USEC’s Vessel St. Petersburg.  TENEX shall (A)
Deliver the damaged and/or non-conforming Cylinder or Overpack to USEC, FOB,
USEC’s Vessel St. Petersburg, Russia, and (B) take Delivery of the replacement
Cylinder or Overpack, DES USEC’s Vessel St. Petersburg, Russia.  In no event
shall USEC be responsible for costs or risks of transportation within the
Russian Federation of replacement Cylinders, Sample Bottles or Overpacks to or
from St. Petersburg.  In the case of rejected Cylinders, Sample Bottles and
Overpacks, USEC shall pay the documented and verifiable costs and expenses
incurred by TENEX or TENEX’s agent or representative to transport the rejected
Cylinders, Sample Containers and Overpacks to St. Petersburg for Delivery to
USEC, FOB USEC’s Vessel St. Petersburg, Russia.



 
(iv)
Nothing herein shall be deemed to be an assumption by USEC of risk or liability
for damage to any Cylinder or Overpack occurring after Delivery to TENEX.  All
such risks and associated costs shall be borne by TENEX. TENEX shall also be
responsible for all risks and associated costs with respect to Cylinders and
Overpacks that ceased to conform to the requirements of this Appendix D1 after
Delivery of the Cylinder or Overpack to TENEX.



 
(b)
If TENEX fails to submit a written notice to USEC of non-acceptance and/or
rejection of a Cylinder or Overpack *****,  the Cylinder or Overpack shall be
deemed accepted.



 
(c)
If TENEX provides a written notice to USEC of non-acceptance and/or rejection of
a Cylinder or Overpack, it shall include documentation in English of the reasons
for the non-acceptance and/or rejection and shall provide (or request the
operator of the facility where the Cylinder will be filled, to provide) such
further information as USEC reasonably may require regarding the reasons for
non-acceptance and/or rejection.



 
(d)
USEC may maintain the spare Cylinders, Sample Containers and Overpacks under
Paragraph D1-1(f) at *****.  In case of any delay in Delivery by USEC of
Cylinders, Sample Containers or Overpacks, or in the case of Delivery of
non-confirming or damaged Cylinders or Overpacks (damaged or non-conforming
Sample Containers are covered under Paragraph D1-4(e)), TENEX shall utilize the
spares and shall not delay Delivery of the EUP.  However, if the stockpile is
not adequate to permit Delivery of the EUP, TENEX shall have the right to
postpone without any liability whatsoever the Delivery of the specific quantity
of EUP for which Cylinders and Overpacks are not available from the stockpile of
spares, pending receipt of replacement Cylinders and Overpacks from USEC. Such
postponement may not be longer than a period equal to the time required for USEC
to replace the Cylinders or Overpacks with conforming equipment, plus up to
***** if such additional time is reasonably required by TENEX under the
circumstances to effect Delivery of the EUP. In case TENEX postpones the
Delivery of such specific quantity of EUP due to the reasons set forth herein
above, TENEX shall forthwith notify USEC of such postponement. TENEX may only
postpone Delivery for that quantity of EUP for which no Cylinders and Overpacks
are available at the time of Delivery.



 
(e)
In case USEC Delivers damaged and/or non-conforming Sample Containers, TENEX
shall notify USEC of such damage and/or non-conformance in writing
*****.  Subject to mutual agreement, TENEX may use the spare Sample Containers
(if any) provided by USEC pursuant to Paragraph D1-1(f). If the available spares
are insufficient to Deliver EUP, TENEX shall not be obliged to Deliver the
quantity of EUP for which the Sample Containers are insufficient until USEC has
Delivered sufficient Sample Containers for such EUP or USEC agrees to take
Delivery of EUP without samples. Any quantity of EUP for which there are
sufficient Sample Containers shall be Delivered on time in accordance with this
CONTRACT. Only the specific quantity of EUP for which Sample Containers were not
provided may be withheld from Delivery under this Section D1-2(e).



 
(f)
Within five (5) Business Days after taking Delivery of Cylinders, Sample
Containers and/or Overpacks, TENEX shall advise USEC if any of the Cylinders,
Sample Containers or Overpacks were not accompanied by all the  documentation
required  by this CONTRACT or the implementing procedures agreed  by the
Parties.  TENEX shall not be obligated to accept a Cylinder, Sample Container or
Overpack that for reasons not attributed to TENEX or its agent or Affiliate, is
not accompanied by the documentation required by this CONTRACT or by
implementing procedures agreed by the Parties. In such a case, TENEX may delay
Delivery of the respective EUP for which the Cylinder, Sample Container or
Overpack was provided, if the documentation is not provided by or for USEC
within ***** after notification from TENEX that such documentation was not
provided.  The period of delay may not be longer than a period equal to the
period of USEC’s delay in providing such documentation to TENEX plus up to *****
if such longer period is reasonably required by TENEX under the circumstances.

 
 

D1-5
Decontamination.  Whenever a Cylinder, Sample Container or Overpack fails to
meet the requirements of Paragraph D1-2 of this Appendix D1, the Shipper of such
Cylinder, Sample Container or Overpack shall reimburse the Receiver for the cost
of cleaning and decontaminating such Cylinder, Sample Container or Overpack and
any affected vessel, railroad cars, trucks or other shipping vehicles or the
Receiver’s unloading area and machinery to the extent such cleaning and/or
decontamination are necessary to protect health and safety, minimize property
damage and/or meet applicable legal or regulatory requirements.  In all cases,
the obligation to reimburse under this Paragraph D1-5 shall apply only to the
extent such cleaning and/or decontamination is necessary to protect health and
safety, minimize property damage and/or meet applicable legal or regulatory
requirements. The provisions of this Paragraph D1-5 address liability for
cleaning and decontamination and are without prejudice to the rights of the
Receiver under other provisions of this CONTRACT and applicable law.





APPENDIX D2:  Cylinders ***** for Natural Uranium


D2-1  
Obligation To Provide Cylinders *****.



 
(a)
In the case of the Physical Delivery of Related Natural Uranium *****, TENEX
shall Physically Deliver, *****, all empty Cylinders and supplies required for
Physical Delivery of the Related Natural Uranium to TENEX, ***** by the date
indicated by USEC in its Order for the Related EUP or an earlier date stipulated
by USEC *****.  In addition, unless a third party supplier of Related Natural
Uranium ***** agrees to provide the Cylinders, TENEX shall Physically Deliver
*****, all empty Cylinders ***** and other supplies necessary for USEC or a
third party to Deliver Related Natural Uranium *****.



 
(b)
If USEC elects to Deliver Related Natural Uranium *****, TENEX shall Physically
Deliver, ***** by the date indicated by USEC in its Order for the Related EUP,
the empty Cylinders and supplies required to Physically Deliver the Related
Natural Uranium to TENEX.



 
(c)
Related Natural Uranium ***** that is rejected by TENEX under Appendix E2 shall
be returned to USEC in Cylinders provided by TENEX, subject to payment by USEC
of a reasonable documentarily confirmed lease fee for the Cylinders and
reimbursement of reasonable documentarily confirmed expenses incurred by TENEX
in connection with return to USEC of rejected Related Natural Uranium ***** in
TENEX Cylinders.  USEC shall promptly replace or return such Cylinders to TENEX
after emptying or provide equivalent Cylinders.



 
(d)
Notwithstanding anything to the contrary in Paragraphs D2-1(a) and D2-1(b), USEC
shall provide all Cylinders required for Deliveries of replacement or additional
Related Natural Uranium ***** under Appendix E2.



 
(e)
At USEC’s request, TENEX shall use its reasonable efforts to provide spare
Cylinders for use in the event needed to ensure timely Delivery of Related
Natural Uranium *****.  TENEX shall not unreasonably withhold or delay its
consent to allow USEC to use these Cylinders to ship replacement Related Natural
Uranium to TENEX in cases where Related Natural Uranium has been rejected by
TENEX and must be replaced by USEC.



D2-2  
Obligation To Provide *****.



(a)  
*****.



 
(b)
***** 



 
(c)
*****



 
(d)
Regardless of any contrary term in the Incoterms 2000 delivery term applicable,
in no event shall USEC be financially responsible for the return or disposal of
***** except as provided in Paragraph D2-3(e) and (f) below or unless otherwise
agreed in writing by the Parties.



 
(e)
Related Natural Uranium ***** that is rejected by TENEX under Appendix E2 shall
be returned to USEC to the extent practicable in the ***** in which the Related
Natural Uranium was Delivered to TENEX.  *****



 
(f)
*****.



 
(g)
At USEC’s request, TENEX shall use its reasonable efforts to provide spare *****
for use in the event needed to ensure timely Delivery of Related Natural Uranium
*****.  TENEX shall not unreasonably withhold or consent to allow USEC to use
these ***** to ship replacement Related Natural Uranium ***** to TENEX in cases
where Related Natural Uranium ***** have been rejected by TENEX and must be
replaced by USEC.



D2-3  
Specifications.  The Party who Physically Delivers a Cylinder, ***** shall
ensure that at the time of Physical Delivery, the Cylinder, ***** meets all
applicable regulatory specifications and requirements as to safety, design
criteria, cleanliness and freedom from contamination and conforms to the
requirements described in the USEC-651 (only in the case of Deliveries of
Cylinders *****) and of the Physical Delivery Facility at which the filling of
such Cylinder, ***** takes place (in all cases). The Party who Physically
Delivers a Cylinder for Natural Uranium ***** shall certify that the Cylinder
meets such specifications and requirements using the form stipulated in the
working procedures to be agreed by the Parties under Paragraph E2-1. The Party
who Physically Delivers ***** shall meet the documentation requirements (if any)
for ***** that may be included in such procedures for *****.



D2-4  
Responsibility for Loss or Damage.  A Receiver of a Cylinder ***** or other
equipment or supplies shall bear the risk of loss or damage to such Cylinder
*****, equipment or supplies for so long as such Cylinder *****, or associated
equipment or supplies are in the possession of the Receiver or its agent or
representative, including at any production or Delivery facility in Russia or
the United States.  *****.



D2-5  
Delivery of Damaged or Non-Conforming Cylinders *****.



 
(a)
If, after Delivery by TENEX to USEC of empty Cylinders ***** for Related Natural
Uranium *****, USEC (or the supplier of Related Natural Uranium ***** to whom
the Cylinders *****, as applicable, are supplied) determines that such Cylinders
***** are damaged and/or not in conformance with the relevant specifications and
requirements as set forth in Paragraph D2-3, USEC shall notify TENEX in writing
without delay of such damage and/or non-conformance and the following shall
apply:



 
(i)
In case of a damaged Cylinder *****:



 
(A)
If a damaged Cylinder ***** can be repaired by USEC or by the entity to which
the Cylinder ***** was provided, USEC shall notify TENEX in writing of such
damage, its extent, conditions and cost of their repair. The Parties hereby
agree that USEC or other entity shall effect such repair only with prior written
consent of TENEX and that such consent may only be granted where USEC or the
other entity has met applicable quality assurance standards.  Where TENEX agrees
that USEC or another entity shall effect the repair, TENEX shall reimburse USEC
for such repair or pay for such repair directly (e.g., in the case where a third
party effects the repair).

 
 

 
(B)
In cases where TENEX does not provide consent to USEC to repair, or where USEC
or a third party cannot make the repair or does not have the necessary authority
to make the repair from TENEX, USEC shall return (or cause the return of) the
defective Cylinder ***** to TENEX and TENEX shall promptly replace the damaged
Cylinder ***** with an undamaged Cylinder ***** that conforms to this Appendix
D2.



 
(ii)
In the case of a non-conforming Cylinder *****:



 
(A)
USEC shall notify TENEX in writing whether the non-conforming Cylinder ***** is
nonetheless acceptable for a particular Delivery of Related Natural Uranium.



 
(B)
If the Cylinder ***** is not acceptable for a particular Delivery of Related
Natural Uranium, USEC shall have the right to return the Cylinder ***** to TENEX
EXW the Facility where the Cylinder ***** is located on dates agreed by the
Parties and in such a case, TENEX shall promptly replace the rejected
non-conforming Cylinder ***** with an undamaged Cylinder ***** that conforms to
this Appendix D2.



(iii)  
In all cases under (i) and (ii) above where TENEX must replace a Cylinder *****,
TENEX shall Deliver the replacement Cylinder ***** as soon as commercially
practicable, ***** where the non-conforming Cylinder ***** was located.  TENEX
shall reimburse USEC for all documentarily confirmed expenses reasonably and
necessarily incurred by USEC in respect of transportation, insurance and storage
to (A) effect Delivery to TENEX of the damaged and/or non-conforming Cylinder
*****, and (B) take Delivery of the replacement Cylinder *****.



 
(b)
If USEC fails to submit a written notice to TENEX of non-acceptance and/or
rejection of a Cylinder *****, the Cylinder ***** shall be deemed accepted.

 
 
(c)
If USEC provides a written notice to TENEX of non-acceptance and/or rejection of
a Cylinder *****, it shall include documentation in English of the reasons for
the non-acceptance and/or rejection and shall provide (or request the operator
of the facility where the Cylinder will be filled, to provide) such further
information as TENEX reasonably may require regarding the reasons for
non-acceptance and/or rejection.

 
 
D2-6  
Decontamination.  Whenever a Cylinder ***** fails to meet the requirements of
Paragraph D2-3, the Shipper of such Cylinder ***** shall reimburse the Receiver
of the Cylinder ***** for the cost of cleaning and decontaminating such
Cylinder.  In addition, whenever a Cylinder, ***** fails to meet the
requirements of Paragraph D2-3 and as a result, a vessel, railroad car, truck or
other shipping vehicle or the Receiver’s unloading area and machinery are
contaminated, the Shipper of such Cylinder, ***** shall reimburse the Receiver
of the ***** for the cost of cleaning and decontaminating the affected equipment
or area.  In all cases, the obligation to reimburse under this Paragraph D2-6
shall apply only to the extent such cleaning and/or decontamination is necessary
to protect health and safety, minimize property damage and/or meet applicable
legal or regulatory requirements. The provisions of this Paragraph D2-6 address
liability for cleaning and decontamination and are without prejudice to the
rights of the Receiver under other provisions of this CONTRACT and applicable
law.

 


APPENDIX E1:  Sampling, Acceptance and Disagreements of Enriched Product


E1-1  
Certificate of Quality and Quantity; Delivery Receipt and Bill of Lading.



(a)  
With each Physical Delivery of EUP, TENEX shall furnish to USEC a certificate of
quantity and quality (“Certificate of Quality and Quantity” or “CQQ”) concerning
the EUP in the Cylinder that demonstrates that it is Conforming Material.  The
CQQ shall include the gross weight of the filled Cylinder and net weight of the
EUP it contains and shall be provided in the forms set forth in Appendix F1.



(b)  
As stated in Section 5.02, at the time of Physical Delivery of EUP, the Parties
or their representatives shall execute or cause to be executed standard shipping
documentation, including a Delivery Receipt (see Appendix G1) and a Bill of
Lading, and TENEX or its nominee shall send to USEC a Notice of Delivery
pursuant to FOB A7 in Incoterms 2000.



E1-2  
Methods.  The methods to be used by USEC and TENEX for any weighing and sampling
of EUP shall be only those agreed between the Parties and added, by amendment of
this CONTRACT, to the Addendum to Appendix E-1.



E1-3  
Official Samples.



(a)  
TENEX shall sample Material Physically Delivered in accordance with the
applicable ***** specification in Section 1.12, the USEC-651 and the procedures
agreed by the Parties pursuant to Paragraph E1-11.  Standard sampling and
testing for purpose of completing the CQQ shall be at TENEX’s expense, but USEC
shall only pay for the EUP contained in samples in Sample Containers Physically
Delivered to USEC.  TENEX shall also perform any reasonable, additional sampling
services on EUP to be Physically Delivered as may be requested by USEC in its
Order, subject to reimbursement by USEC for the direct costs incurred by TENEX
in performing such additional services.



 
(b)
Samples of Material taken by TENEX in accordance with the Addendum to Appendix
E1 shall be the official samples (the “Official Samples”).  Official Samples
shall be binding upon TENEX, USEC, and any umpire selected by the Parties if and
when tested according to this Appendix, meaning that, absent proof of misconduct
or manifest error in the taking of samples, the Official Samples shall be
considered to be true samples of the Material Delivered by TENEX and not subject
to challenge.



E1-4  
Weight.



(a)  
TENEX shall determine the gross weight of all filled Cylinders, the empty gross
weight of all empty Cylinders, and the net weight of all EUP Physically
Delivered by TENEX, using TENEX’s weighing procedures and equipment, in
accordance with the procedures in this Appendix E1 or its Addendum.  For
purposes of this Appendix E1, “net weight” shall mean the difference between the
gross weight of a Cylinder filled with Material and the empty gross weight of
such Cylinder.  The empty gross weight shall mean the weight of the empty
Cylinder determined by TENEX prior to filling.  TENEX’s empty and filled gross
weight determinations shall be final unless the gross weight determined by USEC
(or a nuclear fuel fabricator, if, after receiving the EUP from TENEX in St.
Petersburg, USEC Physically Delivers such Cylinder to a fabricator) differs from
TENEX’s gross weight determination by more than the “Applicable Dispute Limit,”
which shall mean, in the case of a 30B Cylinder, a difference of greater than +
***** Kg from the gross weight determined by TENEX; provided, that USEC notifies
TENEX of such discrepancy prior to Acceptance of the Material.



(b)  
The Parties shall follow the check-weight procedures in this Appendix in
resolving any discrepancy, and the resolution of such discrepancy in accordance
with Paragraph E1-10 shall be final and binding on the Parties.  Notwithstanding
the existence of a discrepancy in gross weight or a dispute concerning such
discrepancy, TENEX’s gross weight determination shall be final and binding on
the Parties if USEC or its agent (including a fabricator) breaks the seal on, or
evacuates any of the EUP from, the disputed Cylinder prior to (i) resolution of
the discrepancy or (ii) TENEX’s agreement to accept USEC’s (or fabricator’s)
gross weight determination.



 
E1-5  
Observation of Weighing and Sampling.

 
 
 
(a)
At its option, USEC or its representative may appoint an observer having the
right to witness any weighing of empty and filled Cylinders and Overpacks, and
any sampling and analysis of EUP in accordance with this Appendix E1 or its
Addendum. USEC shall be able to select an observer and shall not be obligated to
select as an observer a former employee of TENEX or a Russian government
enterprise. TENEX shall apply for and secure approval for USEC’s observer to be
granted access to the facilities where the weighing, sampling and analysis are
conducted.

 
 
 
(b)
*****, USEC shall be given an opportunity to have its observer witness, at
USEC’s expense, the activities listed in Paragraph E1-4(a) and Paragraph
E1-5(a), subject to compliance, at USEC’s expense, with applicable laws and
regulations governing access to the facilities where the foregoing activities
are conducted.  Access of USEC’s representatives to the facilities where such
activities are conducted (for the purpose of witnessing or other purposes as set
forth throughout the CONTRACT) shall be exercised only with permission from the
appropriate competent authorities of the Russian Federation, and TENEX shall not
be liable to USEC if such authorities deny permission for access of USEC’s
representatives to such facilities.  If USEC elects to take such opportunity,
TENEX shall notify USEC of the date(s) and place(s) for witnessing such events
approximately sixty (60) days in advance of such Delivery Date.  If required by
applicable Russian regulations, the Parties shall agree upon terms for the
witnessing by an observer.  The fact that an observer witnessed the weighing and
sampling of a Cylinder shall not preclude USEC from later objecting to the
results of such weighing and sampling after Delivery of the EUP.

 
E1-6  
Permitted Variations.  EUP Physically Delivered pursuant to Section 5.01 shall
be Conforming Material and shall also conform to the Assay and quantity
specified in USEC’s Order, subject to the following:



 
(a)
The Assay of the EUP in each Cylinder Physically Delivered to USEC may differ
from the nominal Assay specified in USEC’s Order by up to plus or minus *****.



 
(b)
The quantity of EUP Physically Delivered to USEC by TENEX pursuant to an Order
may differ from the nominal quantity ordered by USEC by up to plus or minus
*****



 
For the avoidance of doubt, USEC shall not reject EUP in a Cylinder on the
grounds that the quantity of EUP in the Cylinder does not fall within the
permitted quantity variation in Paragraph E1-6(b).  If the total quantity of EUP
Delivered to USEC pursuant to an Order exceeds the upper bound of the variation,
USEC and TENEX shall agree upon how to address the excess quantity, including
crediting it against a future Delivery of EUP of the same Assay, and if the
quantity is less than the lower bound of the variation, the provisions of
Paragraph E1-13 shall apply.  USEC may reject EUP that does not fall within the
permitted Assay variation in Paragraph E1-6(b).



E1-7  
Acceptance.



 
(a)
“Accept,” “Acceptance” or “Accepted” with respect to the quality and weight of
EUP in a Cylinder, shall mean final agreement by USEC that (1) the CQQ is
correct and (2) the EUP received is Conforming Material.  Acceptance shall be
deemed to have occurred in the event:



(i)  
USEC notifies TENEX that (A) the CQQ is correct and (B) the EUP received is
Conforming Material, ***** (y) receipt of the CQQ; or



(ii)  
USEC fails to notify TENEX of its disagreement with the CQQ, or that the EUP is
not Conforming Material, ***** or and (y) receipt of the CQQ; or



(iii)  
USEC uses, commingles or otherwise disposes of the EUP in Cylinders before
expiration of *****, except for such sampling as may be agreed by the Parties
and, as to quality, but not weight (which in this case will be accepted as per
TENEX’s weight data in the CQQ unless weighed prior to such use, commingling or
disposal), except to the extent necessary for protection against health and
safety hazards; or



(iv)  
an umpire determines (or the Parties agree) that the Parties must accept that
the CQQ are correct and that the Material is Conforming Material.



 
(b)
USEC’s right to reject Material shall terminate upon Acceptance of such
Material.



E1-8  
Rejection and Replacement.



(a)  
If USEC disagrees with the CQQ (other than the net weight, which shall be
finally determined under Paragraphs E1-4 and E1-10) or otherwise determines that
the EUP is not Conforming Material, USEC may, prior to Acceptance, notify TENEX
of its disagreement, including the measurements and analytical data supporting
USEC’s position (USEC’s notice being referred to herein as a “Rejection
Notification”), and, subject to resolution of such disagreement, require TENEX
to replace the EUP with Conforming Material, or in the case of an alleged
shortage in quantity, to Deliver additional EUP to make up the shortfall.  TENEX
shall make such replacement or additional EUP available for Physical Delivery,
F.O.B. USEC’s Vessel St. Petersburg as soon as practicable, but in no event
later than ***** or if TENEX does not dispute the Rejection Notification,
*****.  If TENEX has EUP available in the country where the rejected EUP is
located and such EUP is Conforming Material, TENEX may replace the rejected EUP
with such Conforming Material of the same Assay as the rejected EUP or other
Assay if agreed by the Parties.  TENEX shall bear all costs of replacement,
including the costs of providing Cylinders, Overpacks, Sample Containers and
other equipment or supplies required for the Delivery and transporting of the
replacement or additional Material from St. Petersburg (or other location, as
the case may be) to the facility where the rejected non-conforming Material is
located.  In the event of a mistake in the CQQ that can be corrected through
rejection and replacement of the CQQ instead of the EUP, USEC shall request, and
TENEX shall provide, such replacement CQQ in lieu of the procedures set forth
herein.



(b)  
No later than ten (10) Business Days after receipt of the Rejection
Notification, TENEX shall elect to either (i) remove the rejected EUP (in which
case it will do so ***** or provide USEC with instructions for its disposition;
or (ii) notify USEC that it chooses to dispute the Rejection Notification.  If
TENEX disputes the Rejection Notification, and such dispute is resolved in favor
of USEC, TENEX shall elect between removal and disposal no later than
*****.  USEC shall use its reasonable efforts to assist TENEX in effecting such
removal or other disposition, including Physically Delivering the Material to
TENEX, EXW Facility ***** designated by USEC, at TENEX’s expense. Any
USEC-supplied Cylinder containing rejected EUP Delivered to TENEX either (i)
shall be replaced at TENEX’s cost or (ii) emptied and cleaned by TENEX at its
cost, and made available for reuse under this CONTRACT.



(c)  
Title to EUP that is rejected by USEC pursuant to this Appendix shall pass back
to TENEX upon the later of *****.  Risk of loss of such EUP shall pass to TENEX
upon its Delivery to TENEX.



(d)  
Title to and risk of loss of replacement or additional EUP Delivered pursuant to
this Appendix E1 shall pass to USEC upon completion of Delivery of such EUP to
USEC.



(e)  
If necessary to meet the requirements of Paragraph E1-8(a), TENEX shall be
permitted to use substitute Cylinders which comply with ANSI 14.1, Uranium
Hexafluoride – Packaging for Transport.  If the defect in conformance of EUP can
be corrected through a means other than replacement of the defective Material,
USEC shall not unreasonably withhold or delay its consent to allow TENEX to
utilize such means.



(f)  
The procedures set forth in this Paragraph E1-8 apply only to a dispute
regarding a Rejection Notification submitted prior to Acceptance.  The
procedures in Paragraph E1-10 of this Appendix shall apply to weight disputes.
All other disputes shall be subject to Article 18.



E1-9  
Resolution of Disputed Rejection Notification.



 
(a)
If a dispute of a Rejection Notification is not resolved by mutual agreement
*****, the applicable Official Sample(s) shall be submitted to a mutually
agreed-upon umpire for analysis pursuant to the procedures in this Appendix E1.



 
(b)
TENEX shall pay, or reimburse USEC, if applicable, for the amount of the umpire
cost if the umpire’s result upholds the Rejection Notification; otherwise, USEC
shall pay, or reimburse TENEX, if applicable, for the amount of the umpire cost.
As used in this Paragraph, the phrase “umpire cost” means the umpire’s charges,
plus the additional direct cost, if any, of the umpire procedure, including
packaging, handling, and transporting of the Official Sample to and from the
umpire.



E1-10  
Resolution of Weight Disputes.  If, in accordance with Paragraph E1-4, USEC
notifies TENEX that the gross weight of a filled Cylinder Physically Delivered
by TENEX differs by more than the Applicable Dispute Limit (as defined in
Paragraph E1-4) from the gross weight determined by TENEX, then, if the
discrepancy cannot be resolved by mutual agreement *****, USEC shall arrange for
a separate check weighing to determine the gross weight of the filled
Cylinder.  TENEX or its representative shall have the right to appoint an
observer to witness the check weighing. TENEX shall be able to select an
observer and shall not be obligated to select as an observer a former employee
of USEC or a U.S. government enterprise. USEC shall apply for and secure
approval for TENEX’s observer to be granted access to the facilities where the
weighing, sampling and analysis are conducted.



USEC shall give TENEX at least one week’s notice of the time and place for the
check weighing.  The check weighing shall be conducted on calibrated scales and
weighing machines properly certified for such purpose.  The check weighing
procedure shall be as follows:


 
(a)
All Cylinders and/or weights shall be first removed from the scales, and the
scales shall be zero-checked.



 
(b)
A mutually agreed standard weight shall then be placed on the scales in order to
verify their accuracy. If the indicated weight of the standard weight differs
from its known weight by more than + ***** Kg, the scales shall be recalibrated.



 
(c)
The Cylinder to be check-weighed shall be examined to ensure that the valve
protector and other removable items have been removed and then it shall be
reweighed. The results of the reweighing shall be defined as the “Check Weight.”



 
(d)
If the Check Weight and TENEX’s gross weight determination differ by an amount
equal to or less than the Applicable Dispute Limit, TENEX’s gross weight
determination shall be binding.



 
(e)
If the Check Weight and TENEX’s original gross weight differ by more than the
Applicable Dispute Limit, the Check Weight shall be binding.



 
(f)
The direct costs incurred to perform this check weighing procedure shall be
borne by (i) USEC if TENEX’s gross weight determination is binding; and (ii)
TENEX if the Check Weight is binding.



 
(g)
If, as a result of the check weighing, it is determined that there is a
shortfall in quantity Delivered by TENEX, USEC may elect to:



(i)  
have TENEX supply additional EUP at TENEX’s expense to make up the shortfall; or



(ii)  
pay TENEX only for the quantity that was actually Delivered; or



(iii)  
pursue such alternative measures as the Parties may agree.



Neither USEC nor any third party acting on its behalf shall evacuate or break
the seal of a Cylinder which is the subject of a dispute concerning gross weight
until all discrepancies concerning weight are resolved. In case USEC or any
third party acting on its behalf breaks the seals of a Cylinder, TENEX shall not
be obliged to accept any claims with respect to quality and quantity of EUP
except in cases where breaking the seals was necessary for protection against
health and safety hazards.


E1-11  
Working Procedures.  Not later than *****, the Parties shall agree in writing
upon working procedures to implement the terms of this Appendix E1 and other
related matters.  The procedures shall be based upon an updated version of the
Addendum to Appendix E1 to be agreed by the Parties and shall take into account
the Parties’ experience under the procedures used under the contract
implementing the Russian HEU Agreement (as defined in Section 3102 of the USEC
Privatization Act, 42 U.S. Code, section 2297h.)  In the event the Parties have
not reached agreement on working procedures by *****, the procedures in this
Appendix E1 and the Addendum to Appendix E1 shall be used as the working
procedures until the Parties agree on an updated working procedure for this
CONTRACT.



E1-12  
Notification Regarding Delays in Delivery.  The Parties shall promptly inform
each other of any anticipated delay in (a) the supply of transportation
Cylinders and Overpacks and other items required for transportation of the EUP;
or (b) the Delivery of EUP and, in the case of delays with respect to (a) and
(b), the anticipated duration of the delay.  The failure of one Party to inform
the other Party pursuant to the preceding sentence shall not limit the rights,
obligations and remedies of either Party under this CONTRACT.



E1-13  
Remedies in Case of Failure to Deliver EUP.



 
(a)
Recognizing that time is of the essence with respect to Delivery of EUP to USEC,
if, for any reason not attributable to USEC and not excused under Article 13,
TENEX failed to load  the EUP onto the vessel at the Port of St. Petersburg (or
other mutually agreed port or Delivery location) per the schedule established by
the agreed vessel (as such schedule is reflected in written evidence such as an
exchange of electronic mail or other method  in accordance with the Parties’
custom and practice that results in such written evidence), TENEX shall pay to
USEC *****.



 
(b)
In case all or part of the EUP to be Delivered by TENEX is not Delivered to USEC
by the date that is *****, USEC shall be released, at its option, from its
obligation to (i) take Delivery of the EUP that TENEX failed to Deliver or (ii)
purchase such EUP from TENEX.



 
(c)
If, pursuant to Paragraph E1-13(b), USEC elects to be released from its
obligation to purchase, and take Delivery of, EUP from TENEX, USEC shall have
the right to purchase a quantity of SWU on the market to replace the SWU
Component of the quantity of EUP that TENEX did not Deliver on time, *****.



 
(d)
If pursuant to Paragraph E1-13(c), USEC signs a contract on the market to
purchase an equivalent quantity of SWU, then, in addition to paying to USEC
***** under Paragraph E1-13(a), *****  TENEX shall pay the invoice for these
reimbursement obligations in accordance with the terms of this CONTRACT.



 
(e)
USEC shall sign any contract for replacement EUP not later than *****.



 
(f)
USEC shall inform TENEX of the steps initiated by USEC as far as these steps
concern TENEX and shall seek to minimize any costs or damages chargeable to
TENEX under this Paragraph E1-13. However, in no event shall USEC be obligated
to delay purchase of replacement EUP after TENEX has failed to Deliver the
Related EUP by the EUP Delivery Date in order to give TENEX a further
possibility to Deliver the Related EUP.



 
(g)
To the extent permitted by applicable law and subject to Section 18.09,
Paragraphs E1-13(a)-(d) shall be USEC’s exclusive remedy for TENEX’s failure to
Deliver EUP ordered by USEC, but is without prejudice to any rights or remedies
that USEC may have under this CONTRACT or applicable law with respect to an
anticipated breach of TENEX’s obligations to Deliver EUP which USEC has not yet
ordered and that is not excused under Article 13. For the avoidance of doubt,
USEC may pursue its rights and remedies under applicable law and this CONTRACT
with respect to an anticipated breach under the Dispute resolution procedure in
Article 18 and any resulting damage awards shall be subject to the limitations
in Article 11.



 
(h)
USEC shall not be obligated to Deliver Natural Uranium for EUP that TENEX failed
to Deliver, but if USEC nonetheless made a Delivery of Natural Uranium for such
EUP, TENEX shall return the same amount of Natural Uranium promptly, at TENEX’s
risk and cost, to USEC or its designee at the place where the Natural Uranium
was Delivered to TENEX (or other Delivery point agreed by the
Parties).  Regardless of the manner in which USEC Delivered the Natural Uranium
to TENEX, TENEX may, with USEC’s consent (not to be unreasonably withheld or
delayed), return the Natural Uranium by another manner of Delivery, ***** if
that will expedite return of the Natural Uranium to USEC.  If requested by USEC,
TENEX shall apply the Natural Uranium to other pending Orders for EUP in lieu of
returning the Natural Uranium to USEC.



E1-14  
Remedies in Case of Deviations from the Specification/ Rejection by USEC.



(a)  
As provided in this Appendix E1, USEC shall have the right, not later than
*****, to reject such Delivered EUP if it is not Conforming Material.  USEC's
rejection shall be subject to TENEX's right to an independent analysis of
Official Samples pursuant to this Appendix E1.



 
(b)
If, pursuant to Paragraph E1-9, it is determined that the EUP Delivered by TENEX
is not Conforming Material, or if TENEX does not dispute USEC’s Rejection
Notification, and the Parties are unable ***** to agree on terms and
consideration for USEC to accept the rejected quantity of EUP, TENEX shall
replace the rejected quantity in accordance with this Appendix E1.  Replacement
can be made, at TENEX’s option, by *****  The terms and conditions referred to
in the first sentence of this Paragraph E1-14(b) could include asking a
fabricator who is in possession of the EUP to blend or otherwise adjust the EUP,
at TENEX’s expense and risk, so that it is Conforming Material.



 
(c)
If TENEX does not meet its obligation to replace the rejected quantity of EUP
with Conforming Material within the time period in Paragraph E1-8(a), USEC's
obligation to take Delivery of, and purchase, such quantity of EUP from TENEX
shall be canceled and USEC may purchase replacement SWU (*****) on the
market.  TENEX’s failure to replace the rejected EUP shall be considered a
failure to Deliver under Paragraph E1-13 and the provisions of Paragraph E1-13
shall apply to compensate USEC for the failure to Deliver, including giving USEC
the right to purchase replacement SWU ***** and TENEX’s reimbursement of USEC’s
costs, which shall be measured in the same manner as in the case of a failure to
Deliver under Article 5 and Paragraph E1-13, except that the provisions of
Paragraph E1-13, including, but not limited to, the financial compensation under
subparagraphs (a) and (d) of Paragraph E1-13, only shall apply from the date by
which TENEX was required to replace the rejected quantity of Related EUP with
Conforming Material under Paragraph E1-8(a). In addition, if USEC Delivered
Related Natural Uranium for the rejected EUP, TENEX also shall reimburse USEC
for all direct costs incurred by USEC in order to purchase and deliver Natural
Uranium to the supplier of the SWU Component of the replacement EUP unless TENEX
agrees to deliver the Related Natural Uranium at its cost to the SWU supplier in
sufficient time to avoid any penalty imposed on USEC by such supplier or USEC’s
Customer.



 
(d)
Return or other disposition of rejected EUP shall be subject to this Appendix E1
and the working procedures agreed pursuant to Paragraph E1-11.



 
(e)
So long as the Related Natural Uranium that USEC Delivered was Conforming
Material, USEC shall not be obligated to provide additional Related Natural
Uranium for the Feed Component of replacement EUP if such EUP will be supplied
by TENEX pursuant to Paragraph E1-14(b), meaning that TENEX shall supply such
Natural Uranium.



 
(f)
Except as provided in Paragraph E1-15 and subject to Section 18.09, replacement
of defective EUP in accordance with the terms of this Paragraph E1-14 and
payment as provided in this Paragraph E1-14 (and where applicable, as provided
in Paragraph E1-13) with respect to such replacement and defective EUP shall be
USEC’s exclusive remedy to the extent permitted by applicable law for (a) any
breach of warranty by TENEX regarding the quality of such EUP; or (b) TENEX’s
unexcused failure to replace defective EUP in accordance with the terms of this
CONTRACT; provided, that replacement shall not be required in the event USEC
purchases replacement SWU (*****) from another source pursuant to this Paragraph
E1-14.



E1-15
Effect of Rejection of Non-Conforming Material.



 
(a)
Notwithstanding anything to the contrary in this CONTRACT, a Party shall not
have the right to withhold Deliveries of Material because the other Party
Delivered Material that is not Conforming Material but a Party receiving
non-Conforming Material shall have the right, if it receives Material that is
not Conforming Material *****, to suspend Deliveries if the Party that Delivered
the Non-Conforming Material fails to replace such non-Conforming Material when
such replacement is required under this CONTRACT.  Under Appendix E1 and
Appendix E2, the obligation to replace applies either (i) upon agreement by the
delivering Party that the Material is non-Conforming Material or (ii) after it
has been determined by testing of an official sample, that Material rejected by
the receiving Party is in fact non-Conforming Material, and the date or period
by which replacement must be made is stipulated in this CONTRACT.



 
(b)
Prior to suspending Deliveries under Paragraph E1-15(a), the Party who received
non-Conforming Material and intends to suspend shall notify the other Party in
writing of its intention to suspend and shall afford the other Party an
opportunity of ***** to provide assurances, reasonably acceptable to the
notifying Party, that the replacement Material shall be promptly Delivered, and
that future Deliveries shall be Conforming Material.  If, after *****, the
notifying Party is not satisfied with such assurances, it may, by means of a
Notice to the other Party, suspend Deliveries until it is reasonably satisfied
that the other Party shall Deliver Conforming Material. Suspension shall be
limited to the time needed for the other Party to provide such acceptable
assurances, or until the suspending Party is reasonably satisfied that Delivery
of the Conforming Material will occur, as applicable.




--------------------------------------------------------------------------------

 
1 Orders are expected to cover only one Delivery Month, but if more than one
Delivery Month is covered by the Order, the information in Paragraph B-2 shall
be provided separately for each Delivery Month covered by the Order.

A-


 
 

--------------------------------------------------------------------------------

 

ADDENDUM TO APPENDIX E1
 
RECEIPT, WEIGHING AND SAMPLE ANALYSIS OF ENRICHED PRODUCT
 
 
1.0  
Weighing

 
 
1.1  
The weight of EUP contained in a Cylinder shall be determined by weighing the
relevant Cylinder, without the valve cover or any other external attachment,
before and after filling with EUP.  The weight of EUP as determined by TENEX
shall be final and binding for USEC and TENEX unless the weight is outside the
limits established in Paragraph E1-4 of Appendix E1 and Paragraph 1.5 of this
Addendum.  Notwithstanding the above, the Cylinders filled with EUP may also be
weighed by USEC, or its authorized agent, following the corresponding Delivery
of EUP and the results shall be subject to Paragraph 1.5 below.

 
 
1.2  
The weight of empty Cylinders for EUP shall be determined by either Party to an
accuracy of ***** of the weight of such Cylinders at an internal pressure of not
more than ***** mbars.

 
 
1.3  
The weight of Cylinders filled with EUP shall be determined by either Party to
an accuracy of ***** of the gross weight of such Cylinders.

 
 
1.4  
Weighing of empty Cylinders and Cylinders filled with EUP must be carried out on
scales providing the accuracy of weighing not lower than the figures mentioned
in Paragraph 1.2 and 1.3 above.

 
 
1.5  
If the weight as determined by Receiver (which shall be TENEX in the case of
empty Cylinders for EUP and USEC in the case of filled Cylinders of EUP) differs
from the weight as determined by the Shipper (which shall be USEC in the case of
empty Cylinders and TENEX in the case of filled Cylinder), by more than:

 
 
1.5.1  
***** kg in the case of any empty Cylinder; or

 
 
1.5.2  
***** kg per any Cylinder filled with EUP;

 
 
1.5.3  
*****% in the case of any empty or filled Sample Container,

 
 
then, if the seals applied in accordance with Paragraph 2.5 below have not been
broken, the Receiver shall invite the Shipper to participate in a joint weighing
of the said Cylinders under Paragraph E1-10, the result of which shall be final
and binding upon both Parties.  The Shipper also may elect to accept the results
of the Receiver’s weighing without requiring such joint weighing.
 
 
1.6  
In the case of empty Cylinders, TENEX’s weighing of the empty Cylinder shall be
performed *****.  In the case of filled Cylinders, USEC’s weighing of the filled
Cylinder (or weighing by a fabricator or other third party receiving the filled
Cylinder) shall be performed *****. The failure of a Party to conduct weighing
according to the preceding sentence by the applicable deadline shall mean that
such Party must accept the weight of the empty or filled Cylinder, as
applicable, included with the documentation accompanying the Cylinder when
Delivered to such Party.

 
 
2.0  
Sampling and Analysis

 
 
2.1  
TENEX shall use the seals directed by USEC to be used by TENEX for the purpose
of Paragraph 2.5 hereof, unless it is otherwise agreed by the Parties.

 
 
2.2  
TENEX shall take three (3) samples from each Cylinder filled with EUP. The first
sample shall be analyzed by TENEX to confirm that the EUP is Conforming Material
and conforms to the requirements of this CONTRACT and the results shall be the
basis for filling in the CQQ; the second sample shall be Delivered to USEC
together with the respective Cylinder filled with EUP. No more than 10 grams of
EUP shall be placed in P-10 Sample Containers and no more than 450 grams of EUP
shall be placed in 1S Sample Containers.

 
 
2.3  
The third sample, taken from each Cylinder filled with EUP, shall be retained at
the enrichment plant where the sample was drawn, unless such sample is required
for use in expert (umpire) analysis in accordance with this Appendix E1.

 
 
2.4  
Provided that the third sample, referred to in Paragraph 2.3 hereof is not
required for use in expert (umpire) analysis in accordance with this Appendix E1
within ***** after the Delivery to USEC of the Cylinder filled with EUP from
which it was taken, the third sample may be disposed of by TENEX or its
representatives and subcontractors in accordance with applicable law and
regulations.

 
 
2.5  
Each Cylinder filled with EUP, including each Sample Container filled with EUP
shall be sealed (with the type of seals referred to in Paragraph 2.1) when the
sampling operation has been completed.

 
 
2.6  
If the second sample referred to in Paragraph 2.2 hereof is lost or damaged
during transportation, the third sample referred to in Paragraph 2.2 hereof
shall be divided into two equal parts by TENEX and filled in Sample Containers
provided by USEC.  If the loss or damage occurred upon or after risk of loss for
the lost or damaged Sample Container had transferred to USEC and USEC requests a
replacement sample, USEC shall compensate TENEX for the cost of filling an
additional Sample Container with a portion of the third sample and shipping it
to USEC. If the loss or damage occurred before risk of loss for the lost or
damaged Sample Container had transferred to USEC, TENEX shall bear these
costs.  The remaining portion of the third sample shall be retained at the
enrichment plant where the EUP was sampled.

 
 
2.7  
If USEC or a representative or subcontractor (which may include a fabricator or
other processor) of USEC analyzes the sample provided by TENEX and the results
show that EUP Delivered hereunder is not Conforming Material, the EUP may be
rejected pursuant to this Appendix E1.  The EUP may also be rejected if it does
not conform to requirements of Section 5.05 or if the CQQ is not properly
completed or does not show that the EUP is Conforming Material or the Material
or CQQ otherwise does not meet the requirements of this CONTRACT.

 
2.8  
With respect to the Assay of EUP Delivered hereunder, if the difference between
TENEX’s results and USEC’s results is less than ± *****% absolute, TENEX’s
results shall be final and binding upon both Parties. If the difference between
the results of TENEX and USEC is equal to or greater than ± *****% absolute, the
EUP may be rejected pursuant to Paragraph E1-8 of this Appendix E1.



2.9  
With respect to the Uranium Hexafluoride content in EUP Delivered hereunder, if
the difference between TENEX’s results, as reported on the CQQ, and USEC’s
results is less than *****% absolute, TENEX’s result shall be final and binding
upon both Parties. If the difference between TENEX’s results and USEC’s results
is equal to or greater than *****% absolute, the EUP may be rejected pursuant to
Paragraph E1-8 of this Appendix E1.



 
2.10
USEC shall have the right, depending on the scope of sample analysis, to deliver
P-10 Sample Containers for sampling of EUP. In this case, sampling and the
transportation of P-10 Sample Containers shall be arranged in accordance with
the ***** (or such later revision as may apply at the time the Order is
submitted).



 
2.11
Any set of P-10 Sample Containers Delivered by a Party shall be accompanied by a
document, specifying the following: (a) name of the consignor; (b) the number of
this CONTRACT; (c) the serial number of the P-10 Sample Containers; (d) the
serial number of the transport container; and (e) the Shipper’s certification
that the P10 Sample Containers are in accordance with requirements agreed by the
Parties pursuant to Paragraph E1-11.



 
2.12
Each P-10 Sample Container shall have an identification marking on a plug,
screw, thrust collar and on the bottom of the Sample Container.  The Shipper
shall ensure that the P-10 Sample Container does not have detectable damages or
traces of contamination, including traces of mineral oils.



 
2.13
Each P-10 Sample Container shall be tested for vacuum tightness at a pressure of
***** mbar.  Increase of pressure in ***** minutes shall not exceed *****



 
2.14
Each P-10 Sample Container shall be tested for tensile strength under a constant
pressure of ***** bar for a minimum of ***** minutes.



 
2.15
The Shipper shall ensure that the outside radioactive contamination of the empty
P-10 Sample Container and the empty transport containers shall be limited to the
following values:



(a)           Outside of Empty P-10 Sample Containers:


 
(i)
alpha-radiation *****

 
(ii)
beta-radiation *****

 
(iii)
gamma-radiation *****



(b)           Outside of transport containers for P-10 Sample Containers:


 
(i)
alpha-radiation *****

 
(ii)
beta-radiation *****

 
(iii)
gamma-radiation *****



 
2.16
The working pressure of each P-10 Sample Container shall be between ***** bar to
*****bar. The working temperature of each P-10 Sample Container shall be between
- *****°C to + *****°C. The filling limits of each P-10 Sample Container shall
be between ***** g to ***** g of EUP.



 
2.17
Before Delivery, each P-10 Sample Container shall be placed into a poly-ethylene
bag with seal put on it, unless otherwise agreed between the Parties.



 
2.18
Each set of P-10 Sample Containers shall be Delivered in 17C type or 17H type
drums provided by USEC.



 
2.19
The foregoing applies to P-10 Sample Containers. The Parties shall include in
the working procedures agreed pursuant to Paragraph E1-11, the requirements that
must be met for the use of 1S Sample Containers, as well as the format for the
CQQ for EUP in 1S Sample Containers.

 
3.0  
Expert (umpire) analysis

 
 
3.1  
If USEC rejects the EUP pursuant to this Appendix E1, USEC shall notify TENEX of
the reasons for such rejection and shall provide evidence of the non-conformity
of the EUP.

 
 
3.2  
The Parties shall seek to reach settlement of this quality issue through
discussions, but if the Parties fail to reach such settlement within ten (10)
Business Days after the date of USEC’s Rejection Notification under Paragraph
E1-8 of Appendix E1, the third sample of EUP referred to in Paragraph 2.3 hereof
shall be sent by USEC to *****.

 
 
3.3  
USEC shall request that the result of expert (umpire) analysis be notified to
both Parties within *****.  USEC shall not be liable to TENEX for any delay or
error on the part of the expert (umpire), including in conducting the analysis
and notifying the Parties of the results.

 
 
3.4  
The results of expert (umpire) analysis shall be final and binding upon both
Parties pursuant to Paragraph E1-9(b).

 
 
3.5  
If the results of the expert (umpire) analysis show that EUP rejected by USEC is
Conforming Material and is within the tolerance in Paragraph 2.8 and Paragraph
2.9 above, the EUP shall be considered to be Accepted for purposes of Paragraph
E1-9(b) of this Appendix E1, and USEC shall bear the umpire cost (as defined in
Paragraph E1-9).

 
 
3.6  
If the results of the expert (umpire) analysis show that EUP rejected by USEC is
not Conforming Material or is not within the tolerances in Paragraph 2.8 and
Paragraph 2.9 above, the EUP shall be rejected and TENEX shall bear the umpire
cost (as defined in Paragraph E1-9).

 
 
3.7  
Unless otherwise agreed, TENEX shall replace rejected EUP with Conforming
Material within the time period specified in Paragraph E1-8.

 


APPENDIX E2:  Acceptance and Disagreements of Natural Uranium


E2-1
Procedures to be Identified.  *****, the Parties shall agree to procedures that
shall apply to demonstrate that Natural Uranium Delivered to TENEX under those
Sections conforms to the requirements of this CONTRACT, including (a) the form
of a CQQ to accompany the Natural Uranium and the identify of the entity that
will supply such CQQ; (b) the Acceptance of Natural Uranium, as well as to the
rejection of Natural Uranium that is not Conforming Material; and (c) the
procedure to follow in resolving disputes regarding the quality of Natural
Uranium Delivered to TENEX and its weight.  In the event of a mistake in the CQQ
that can be corrected through rejection and replacement of the CQQ instead of
the Natural Uranium, TENEX shall request, and USEC shall provide, such
replacement CQQ in lieu of the procedures set forth herein.



*****


The procedures agreed under this Paragraph E2-1 also shall include such
procedures as are required to implement Appendix D2.


E2-2           Acceptance.


 
(a)
“Accept,” “Acceptance” or “Accepted” shall mean agreement by TENEX that (i) the
CQQ is correct and (ii) the Natural Uranium Physically Delivered to TENEX under
*****, as applicable, is Conforming Material.  Acceptance shall be deemed to
have occurred in the event:



 
(i)
TENEX notifies USEC that (A) the CQQ is correct and (B) the Natural Uranium
received is Conforming Material *****; or



 
(ii)
TENEX fails to notify USEC of its disagree­ment with the CQQ, or that the
Natural Uranium is (are) not Conforming Material, within *****; or



 
(iii)
TENEX uses, commingles or otherwise disposes of such Natural Uranium in the
Cylinders before *****, except for such sampling as may be agreed by the Parties
and, as to quality, but not weight (which in this case will be accepted as per
USEC’s weight data in the CQQ unless weighed prior to such use, commingling or
disposal), except to the extent necessary for protection against health and
safety hazards; or



 
(iv)
an umpire determines (or the Parties agree) that the Parties must accept that
the CQQ is correct and that the Material is Conforming Material.



 
(b)
TENEX’s right to reject Material shall terminate upon Acceptance of such
Material.



E2-3           Rejection and Replacement.


(a)  
If TENEX disagrees with the CQQ (other than the net weight, which shall be
finally determined under procedures agreed pursuant to Paragraph E2-1) or
otherwise determines that the Natural Uranium Physically Delivered to TENEX
***** is not Conforming Material, TENEX may, prior to Acceptance, notify USEC of
its disagreement, including the measurements and analytical data supporting
TENEX’s position (TENEX’s notice being referred to herein as a “Rejection
Notification”), and, subject to resolution of such disagreement under the
procedures agreed pursuant to Paragraph E2-1, require USEC to replace the
Natural Uranium with Conforming Material, or in the case of an alleged shortage
in quantity, to make up the shortfall.  The manner in which replacement shall be
made, and the deadline by which replacement shall be made, shall be included in
the procedures agreed pursuant to Paragraph E2-1. USEC shall bear all costs of
replacement to the point of Delivery.



(b)  
No later than *****, USEC shall elect to either (i) remove (or cause the removal
of) the rejected Natural Uranium (*****) or provide TENEX with instructions for
its disposition; or (ii) notify TENEX that it chooses to dispute the Rejection
Notification.  If USEC disputes the Rejection Notification, and such dispute is
resolved in favor of TENEX, USEC shall, no later than *****, elect between such
removal and disposal.  TENEX shall use its reasonable efforts to assist USEC in
effecting such removal or other disposition, including Physically Delivering to
USEC, ***** any non-Conforming Natural Uranium ***** or Physically Delivering to
USEC, ***** any non-Conforming Natural Uranium Physically Delivered *****, or
per such other delivery term and at such other delivery point as may be agreed
by the Parties.



(c)  
Title to, and risk of loss of, Natural Uranium that is rejected by TENEX
pursuant to this Appendix E2 shall pass back to USEC upon Delivery to USEC.



(d)  
Title to and risk of loss of replacement or additional Natural Uranium Delivered
pursuant to this Appendix E2 shall pass to TENEX upon completion of Delivery of
such Natural Uranium to TENEX.



(e)  
If necessary to meet the requirements of the Paragraph E2-3 for replacement of
defective Natural Uranium, USEC shall be permitted to Deliver the replacement
Natural Uranium in substitute Cylinders.  However, if TENEX wishes USEC to use
the same Cylinder in which the defective Natural Uranium was Delivered, TENEX
shall notify USEC of its wishes at the time the defective Natural Uranium is
returned to USEC and shall grant USEC a reasonable amount of additional time to
empty, clean and refill such Cylinders.  If the defect in Natural Uranium can be
corrected through a means other than replacement of the defective Material,
TENEX shall not unreasonably withhold or delay its consent to allow USEC to
utilize such means.



(f)  
The foregoing principles in this Paragraph E2-3 are for general guidance
regarding the more detailed procedures to be agreed by the Parties pursuant to
Paragraph E2-1.  These principles shall apply only to a dispute regarding a
Rejection Notification submitted prior to Acceptance.  In connection with the
procedures to be agreed pursuant to Paragraph E2-1, the Parties shall agree upon
procedures that shall apply to weight disputes.  All other disputes shall be
subject to Article 13.



E2-4
Notification Regarding Delays in Delivery.  The Parties shall promptly inform
each other of any anticipated delay in (a) the supply of Cylinders or (b) the
Delivery of Natural Uranium and, in the case of delays with respect to (a) and
(b), the anticipated duration of the delay.  The failure of one Party to inform
the other Party pursuant to the preceding sentence shall not limit the rights,
obligations and remedies of either Party under this CONTRACT.



E2-5
Remedies in Case of Failure to Deliver by Feed Delivery Deadline.



(a)  
If USEC does not Deliver the Related Natural Uranium by the applicable Feed
Delivery Deadline in Section 7.03 the following shall apply from (and including)
the day after the Feed Delivery Deadline unless USEC’s failure to Deliver is
excused under Article 13:



*****.


(b)  
In case all or part of the Related Natural Uranium to be Delivered by USEC is
not Delivered to TENEX by the day that is *****, TENEX at its option shall be
released from its obligation to take Delivery of the Related Natural Uranium
that USEC failed to Deliver and TENEX shall have the right to purchase on the
market a quantity of Natural Uranium, equal to the quantity of Related Natural
Uranium that USEC has not Delivered. *****.



 
(c)
In addition, if TENEX elects to purchase replacement Natural Uranium under
Paragraph E2-5(b), the following additional financial remedy shall apply with
respect to such Related Natural Uranium unless USEC’s failure to Deliver the
Related Natural Uranium is excused under Article 13:



 
(i)
In addition to paying to TENEX ***** under this Paragraph E2-5(b), if TENEX
signs a contract to purchase replacement Natural Uranium, USEC shall reimburse
TENEX for the price of the Natural Uranium that TENEX contracts to purchase
under Paragraph E2-5(a).  *****.



 
(ii)
*****



 
(iii)
TENEX shall sign the contract for purchase of replacement Natural Uranium or
invoice USEC for the Feed Price of the Related Natural Uranium that USEC did not
Deliver, not later than *****.



 
(d)
TENEX shall inform USEC of the steps initiated by TENEX as far as these steps
concern USEC and, if applicable, shall seek to minimize any costs or damages
chargeable to USEC under subparagraph (b) of this Paragraph E2-5.   However, in
no event shall TENEX be obligated to delay purchase of replacement Related
Natural Uranium after USEC has failed to Deliver the Related Natural Uranium by
the applicable Feed Delivery Deadline in Section 7.03 in order to give USEC a
further possibility to Deliver the Related Natural Uranium.



 
(e)
To the extent permitted by applicable law and subject to Section 18.09,
subparagraphs (a) and (b) of this Paragraph E2-5 and Section 7.13, shall be
TENEX’s exclusive remedy for USEC’s failure to Deliver Related Natural Uranium
in accordance with this CONTRACT, but are without prejudice to any rights or
remedies that TENEX may have under this CONTRACT or applicable law with respect
to an anticipated breach of USEC’s obligations to order EUP which USEC has not
yet ordered and that is not excused under Article 13. For the avoidance of
doubt, TENEX may pursue its rights and remedies under applicable law and this
CONTRACT with respect to an anticipated breach under the Dispute resolution
procedure in Article 18 and any resulting damage awards shall be subject to the
limitations in Article 11.



 
(f)
*****



E2-6           Remedies in Case of Deviations from the Specification/ Rejection
by TENEX.


(a)  
As provided in this Appendix E2, TENEX shall have the right, not later than
***** the Physical Delivery of such Natural Uranium (or such period as may be
agreed by the Parties), to reject the Natural Uranium if it is not Conforming
Material.  TENEX's rejection shall be subject to USEC's right to dispute such
rejection as may be provided in the detailed procedures agreed pursuant to
Paragraph E2-1.



 
(b)
The detailed procedures agreed pursuant to Paragraph E2-1 shall include terms
for replacement of Natural Uranium in the case where Natural Uranium Physically
Delivered to TENEX is determined not to be Conforming Material and the Parties
are unable to agree on terms and consideration for TENEX to accept the rejected
quantity of Natural Uranium.  *****



 
(c)
If USEC cannot meet its obligation to replace the rejected quantity of Natural
Uranium with Conforming Material within the time frame in the detailed
procedures agreed pursuant to Paragraph E2-1, TENEX's obligation to take
Delivery of such quantity of Natural Uranium from USEC shall be canceled and
TENEX may purchase replacement Natural Uranium on the market.  The provisions of
Paragraph E2-5 shall apply to compensate TENEX for USEC’s failure to replace
non-conforming Natural Uranium, including the purchase by TENEX of replacement
Natural Uranium and USEC’s reimbursement of TENEX’s costs, which shall be
measured on the same basis as in the case of a failure to Deliver under
Paragraph E2-5, except that the provisions of Paragraph E2-5, including, but not
limited to, the financial compensation under subparagraphs (a) and (c) of
Paragraph E2-5, only shall apply from the date by which USEC was required to
replace the rejected quantity of Related Natural Uranium with Conforming
Material under the detailed procedures agreed pursuant to Paragraph E2 but
failed to do so, and not from the Feed Deadline Date in Section 7.03. Similarly,
Section 7.13 only shall apply if the Related Feed Material has not been replaced
within ***** the date by which USEC was required to replace the rejected
quantity of Related Natural Uranium with Conforming Material under such detailed
procedures.



 
(d)
Return or other disposition of rejected Natural Uranium Physically Delivered
***** shall be subject to this Appendix E2 and the detailed procedures agreed
pursuant to Paragraph E2-1.  Natural Uranium ***** shall not be subject to such
procedures.



 
(e)
Except as provided in Paragraph E2-7 and subject to Section 18.09, replacement
by USEC of defective Natural Uranium in accordance with the terms of this
Paragraph E2-6 and the detailed procedures agreed pursuant to Paragraph E2-1 of
this CONTRACT, and, where applicable, the remedies in  Paragraph E2-5 with
respect to USEC’s failure to replace the defective Natural Uranium  in
accordance with the agreed detailed procedures, and Section 7.13, shall be
TENEX’s exclusive remedies to the extent permitted by applicable law, for (i)
any breach of warranty by USEC regarding the quality of the Related Natural
Uranium Delivered by USEC; or (b) USEC’s unexcused failure to replace defective
Material in accordance with the agreed detailed procedures.  Without relieving
USEC of any associated responsibility for financial compensation of TENEX under
Paragraph E2-5, USEC shall not be required to replace Natural Uranium if TENEX
purchases replacement Natural Uranium from another source pursuant to Paragraph
E2-5.



E2-7
Effect of Rejection of Non-Conforming Material.  The provisions of Section E1-15
shall apply to a failure by USEC to Deliver Natural Uranium that is Conforming
Material.







APPENDIX F1:  Certificates of Quality and Quantity


F1-1
Certificate of Quality and Quantity for Enriched Product in Product Cylinders

 


 
From
 
 
 
Certificate of
Quality and Quantity
for Enriched Uranium Hexafluoride (Enriched Product)
in Product Cylinder
Document 1.1.
 
CUSTOMER:
CONTRACT No.
 
Product Cylinder No.
Valve/Plug seal Nos.
Sample Container No.                     No.
(for reference only)
PSP No.
Seal Nos.
Shipment No.
Lot No.
 
Product Cylinder
Feed Natural Uranium (UF6) utilized in Enriched Product,
SWU contained in Enriched Product, kg SWU
Gross weight (full)       kg
 
kg U
 
Gross weight (empty)    kg
     
Net weight                  kg
     
Weight contained U      kg
     
Isotopic composition
*****
specification value and USEC’s requirements’ value
Analyzed value
*****
*****
 
*****
*****
 
*****
*****
 
*****
*****
 
Uranium Hexafluoride
Content
*****
 
Vapour pressure in the
filled Product Cylinder
*****
 
Impurity elements
           
Boron
*****
 
Silicon
*****
 
Technetium-99
*****
 
Content of hydrocarbons,
chlorocarbons and partially
substituted halohydro-
carbons
*****
 





Signature  __________________

A-


 
 

--------------------------------------------------------------------------------

 

F1-2
Certificate of Quality and Quantity for Enriched Product in P-10 Sample
Containers



From
 
 
 
Certificate of
Quality and Quantity
for Enriched Uranium Hexafluoride (Enriched Product)
in P-10 Sample Containers (Tubes)
Document 1.2.
 
 
CUSTOMER:
 
CONTRACT No.
 
Product Cylinder No.
(for reference only)
P-10 tube No.                           No.
Seal No.
Shipment No.
Lot No.
Transport drum No.
Seal No.
 
P-10 tube
No.
P-10 tube
No.
Feed Natural
Uranium (UF6)
utilized in Enriched Product, kg U
SWU contained
in Enriched Product, kg SWU
Gross weight (full)      kg
       
Gross weight (empty)  kg
       
Net weight                   kg
       
Weight contained U    kg
       
Isotopic composition
*****
specification value and USEC’s requirements’ value
Analysed
value
              U-235
*****
 
              U-232
*****
 
              U-234
*****
 
              U-236
*****
 
Uranium Hexafluoride
content
*****
 
Impurity elements
             
Boron
*****
 
Silicon
*****
 
Technetium-99
*****
 
Content of hydrocarbons,
chlorocarbons and partially
substituted halohydro-
carbons
*****
 





Signature: ___________________




APPENDIX F2:  Certificate of Quality and Quantity


In connection with their agreement pursuant to Paragraph E2-1 on working
procedures for the Physical Delivery of Natural Uranium, the Parties shall, if
needed, agree on forms for separate Certificates of Quality and Quantity for
Natural Uranium *****.




 
APPENDIX G1:  Delivery Receipts
 
G1-1
Delivery Receipt Format for Delivery of Enriched Product in Product Cylinders



Joint Stock Company
TECHSNABEXPORT
SUPPLIER
 
ТЕХСНАБЭКСПОРТ
ПОСТАВЩИК
Document 2.1.
Документ 2.1.
Delivery Receipt
Квитанция получения
30В Cylinders
Filled with Enriched Uranium Hexafluoride (Enriched Product)
Контейнеры типа 30В
Заполненные Обогащенным гексафторидом урана (ОУП)
CONTRACT No.
Контракт No.
 
Shipment No
Отправка No
 
Enriched Product Lot No
Партия ОУП No
 
Consignor:
Отправитель: ________________________________
Consignee:
Получатель:    ________________________________
Point of Destination:
Пункт назначения: ___________________________
 
 
No.
PSP's Number
Номер защитного чехла
30В Cylinder Number
 Номер контейнера 30В
Sample Container Number
Номер пробоотборника
(for reference only)
Remarks
Примечания
                                                 

The above listed PSPs and filled Product Cylinders have been received in good
condition, judged by the appearance, with the exception of remarks, noted above.
The above information is accurate and is verified by the signature of the
authorized person below.
Перечисленные выше защитные чехлы и заполненные контейнеры получены в хорошем,
судя по внешним признакам, состоянии, за исключением замечаний, сформулированных
выше. Вышеуказанная информация является точной и подтверждается ниже подписью
уполномоченного лица.
 
Point of Delivery
Пункт Поставки  _____________________
 
Date of Delivery
Дата Поставки     ____________________
 
Signed on behalf of USEC:
Подписано за Заказчика:
Signed on behalf of TENEX
Подписано за Поставщика:

 
After signing the Delivery Receipt one copy shall be sent to Joint Stock Company
Techsnabexport.

 
После подписания Квитанции получения одна копия должна быть направлена в
Техснабэкспорт.


A-


 
 

--------------------------------------------------------------------------------

 

G1-2
Delivery Receipt Format for Delivery of Enriched Uranium in Sample Containers



Joint Stock Company
TECHSNABEXPORT
SUPPLIER
 
ТЕХСНАБЭКСПОРТПОСТАВЩИК
Document 2.2.
Документ 2.2.
Delivery Receipt
Квитанция получения
Sample Containers
Filled with Enriched Uranium Hexafluoride (Enriched Product)
Пробоотборники
Заполненные Обогащенным гексафторидом урана (ОУП)
 
CONTRACT No.
Контракт No.
 
Shipment No
Отправка No
 
Enriched Product Lot No
Партия ОУП No
 
 
Consignor:
Отправитель: ________________________________
Consignee:
Получатель:    ________________________________
Point of Destination:
Пункт назначения: ___________________________
 
No.
PSP's Number
Номер защитного чехла
(for reference only)
30В Cylinder Number
 Номер контейнера 30В
(for reference only)
Sample Container Type
Тип пробоотборника
 
Sample Container Number
Номер пробоотборника
 
Remarks
Примечания
 
                                                         

The above listed Sample Containers have been received in good condition, judged
by the appearance, with the exception of remarks, noted above. The above
information is accurate and is verified by the signature of the authorized
person below.
Перечисленные выше пробоотборники получены в хорошем, судя по внешним признакам,
состоянии, за исключением замечаний, сформулированных выше. Вышеуказанная
информация является точной и подтверждается ниже подписью уполномоченного лица.
Point of Delivery
Пункт Поставки  _____________________
 
Date of Delivery
Дата Поставки     ____________________
 
Signed on behalf of USEC:
Подписано за Заказчика:
Signed on behalf of TENEX
Подписано за Поставщика:

After signing the Delivery Receipt one copy shall be sent to Joint Stock Company
Techsnabexport.
После подписания Квитанции получения одна копия должна быть направлена в
Техснабэкспорт.

A-


 
 

--------------------------------------------------------------------------------

 

G1-3
Delivery Receipt Format for Delivery of Empty Cylinders



CUSTOMER ЗАКАЗЧИК
Document 2.3.
Документ 2.3.
Delivery ReceiptКвитанция
получения                                                 
Empty  Product Cylinders
Пустые Контейнеры типа 30B
CONTRACT No
Контракт  No 08843672/
 
Shipment No.
Отправка  No.
 
 
Consignor:
Отправитель: ________________________________
Consignee:
Получатель:    ________________________________
Point of Destination:
Пункт назначения: ___________________________
 
   
o.
Protective Package Number
Номер Защитного Чехла
Cylinder 30B No.   Номер  Контейнера 30B
Next Test Date
Дата следующих испытаний
Gross Tare Weight (kg)
Вес брутто тары (кг)
Remarks                Примечания
                                                                       

The above listed Empty Product Cylinders have been received in good condition,
judged by the appearance, with the exception of remarks noted above. The
inspection has been performed in accordance with the requirements of the
Shipping Standards. The consignor hereby warrants that all Empty Product
Cylinders are in good condition and fit for filling, having been cleaned,
washed, dried out and vacuumed or overpressurized with dry nitrogen (ca 1,300
mbars)
Перечисленные выше пустые контейнеры 30В получены в хорошем, судя по внешним
признакам, состоянии, за исключением замечаний, отмеченных выше. Инспекция
произведена в соответствии с требованиями Стандартов Отгрузки. Отправитель
настоящим гарантирует, что все Чистые Контейнеры 30В находятся в хорошем
состоянии, очищены, промыты, просушены, находятся под вакуумом или избыточным
давлением азота (около 1300 мбар) и пригодны для заполнения.
Point of Delivery
Пункт Поставки  _____________________
Date of Delivery
Дата Поставки     ____________________
Name of Vessel
Название судна  _____________________
Signed on behalf of USEC:
Подписано за Заказчика:
Signed on behalf of TENEX
Подписано за Поставщика:

After taking responsibility, one copy is returned to USEC.
После принятия ответственности одна копия возвращается Заказчику.

A-


 
 

--------------------------------------------------------------------------------

 

G1-4
Cylinder Inspection Data Sheet



[Missing Graphic Reference]

A-


 
 

--------------------------------------------------------------------------------

 



 
APPENDIX G2:  Delivery Receipts
 


In connection with their agreement pursuant to Paragraph E2-1 on working
procedures for the Physical Delivery of Natural Uranium *****, the Parties
shall, if needed, agree on separate forms for Delivery Receipts *****.


APPENDIX H:  Pricing


H-1  
Subject to Paragraphs H-4 and H-20 below and Appendix N ***** the following
***** shall be used to calculate the SWU Price (in U.S. dollars per SWU)
applicable to the SWU Component of all EUP Delivered under this CONTRACT,
including both Firm Commitment SWU and Mutual Option SWU:



*****


H-2  
*****



H-3  
*****



H-4  
The SWU Price determined for Delivery Years 2013-2016 under Paragraph H-1 shall
not be less than the following floor pricing:



 
(a)
*****



 
(b)
*****



H-5  
Except as provided in Paragraphs H-8 and H-21, the following ***** shall be used
to calculate the price (in U.S. dollars per KgU as natural UF6) applicable to
the Feed Component of the EUP Delivered under this CONTRACT (the “Feed Price”).



*****


H-6  
*****



H-7  
*****



H-8  
In cases where USEC Delivers *****



(a)  
*****



 
(b)
*****



(i)  
*****



(ii)  
*****



 
(c)
*****



(i)  
*****



(ii)  
*****



In cases where USEC Delivers ***** as Payment in Kind for the *****


H-9  
With respect to Related Natural Uranium to be Delivered pursuant to Section
7.02, the following shall apply *****:



 
*****



H-10
*****



H-11
*****



H-12
*****



H-13
If ***** and either (a) ***** or (b) the methodology used by ***** is not
acceptable to a Party, the Parties shall, upon request of either Party,
negotiate to agree upon *****.  Pending agreement on such *****, the Parties
shall use, for purposes of *****, the following: the *****



 
If *****, the Parties shall consider, upon request of either Party, the use of
the other *****



H-14
If, by the end of the month that is twenty-four (24) months after the month
*****, the Parties shall use, instead of the methodology in Paragraph H-13, the
following methodology for purposes of calculating *****



(a)  
*****



(b)  
*****



(c)  
*****



(d)  
*****



(e)  
*****



The failure of either Party, for any reason or no reason at all, to agree upon
***** pursuant to the first sentence of this Paragraph H-14 shall not be subject
to dispute.  If, over time, the use of the foregoing methodology produces
results that are not equitable in light of the *****, either Party may request
that the Parties renegotiate or adjust this methodology. Absent agreement on
such a new or adjusted methodology, however, this methodology shall continue to
apply.


H-15  
With respect to any calculation that employs the *****, if the *****, another
***** which has substantially the same purpose as the ***** may be proposed by
either Party to the other Party and such proposal shall become the new *****
unless, ***** after receiving the first Party’s proposal or if the first Party
fails to make a proposal ***** after the *****, the other Party proposes a
different ***** to the first Party that the other Party believes is more likely
to produce the same result as the *****, in which case the Parties shall
mutually agree upon *****.  If the Parties are unable to agree, the disagreement
shall be resolved under Article 18 but pending resolution of the Dispute, the
Parties shall use, as a preliminary SWU Price, the SWU Price produced by
*****.  After resolution of the Dispute and unless a different settlement is
directed by the Tribunal, the Parties shall reconcile the difference between the
SWU Price produced by the approach prevailing in the Dispute and the preliminary
SWU Price used pending the outcome of the Dispute, and the Party (the “Net
Creditor”) who, after aggregating all underpayments and overpayments, is
determined to have been paid more than he would have paid if the prevailing
approach had been used to determine the SWU Price from the date on which the
*****.  The Net Creditor shall be compensated for this aggregate net overpayment
in one lump sum (the “Net Settlement”) consisting of (i) the net aggregate
overpayment actually made; plus (ii) interest (based on the rate of interest in
Section 6.09) on each overpayment included in calculating the net aggregate
overpayment from the date the payment was made until the date of payment of the
Net Settlement less (iii) interest (based on the rate of interest in Section
6.09) on each underpayment that was included in calculating the Net Settlement,
from the date the underpayment was owed under the terms of the CONTRACT until
the date of payment of the Net Settlement.  Unless otherwise agreed or the
Tribunal grants an extension of time the Net Settlement shall be paid within
sixty (60) days after the final resolution of the Dispute.



H-16  
A change in ***** in itself shall not be construed as a substantial modification
for purposes of Paragraph H-15 and, after such a change is adopted, the *****
produced as a result of such change shall be used by the Parties in calculating
***** that employs the *****



*****


H-17  
If a ***** is replaced ***** with another *****, such successor ***** shall be
used as the replacement.  If ***** listed in this Appendix H is *****, any *****
employing ***** shall be calculated using *****  If all ***** are discontinued
and not replaced by mutual agreement of the Parties, another ***** for *****
shall be proposed by USEC and such proposal shall become ***** unless, within
***** after receiving USEC’s  proposal, TENEX proposes a different ***** that
TENEX believes is more likely to produce a very similar result as the *****
previously used to calculate the *****, in which case the Parties shall mutually
agree upon a new *****.  If the Parties are unable to agree, the disagreement
shall be resolved under Article 18 and in the event of such a resolution, the
procedure for calculation and payment of a Net Settlement under Paragraph H-15
shall be applied, mutatis mutandis, to the calculation and payment of a Net
Settlement resulting from application of the formula selected by the Tribunal in
resolving the Dispute. Absent any substantial changes in the methodology of its
determination and/or its nature or scope, the fact that ***** has merely been
***** shall not be deemed to be the ***** of such ***** unless the *****
indicates that such ***** is not intended to be a *****.



H-18  
In applying ***** Paragraphs H-1, H-4, H-5, H-9, H-20 or H-21, *****, the
Parties shall *****.  Where applicable to ***** in this Appendix H, the ***** of
***** shall be used as ***** and ***** shall be calculated to ***** only. For
example, if *****



H-19  
The symbol “$” refers to United States dollars.



H-20  
The following shall apply with respect to the pricing of SWU under this
CONTRACT:



 
(a)
*****



 
(b)
*****



(c)           *****


H-21  
*****, USEC shall pay the following price per KgU as UF6 for ***** in the Feed
Component:



*****


H-22  
*****



H-23  
*****



H-24  
For the avoidance of doubt, the Parties agree that:



(a)  
the value of each KgU of Related Natural Uranium ***** Delivered for the Feed
Component of Related EUP shall be considered to be equal to the price per KgU of
such Feed Component, and



(b)  
the value of ***** Related Natural Uranium ***** shall be considered to be equal
to the price *****;



so that (i) a Delivery of an amount of Related Natural Uranium ***** in the Feed
Component of the Related EUP shall satisfy in full USEC’s obligation to make a
Payment in Kind for such Feed Component and (ii) a Delivery of an amount of
Related Natural Uranium ***** in the Feed Component of the Related EUP shall
satisfy in full USEC’s obligation to make a Payment in Kind *****.


H-25  
At any time, either Party may request that the Parties negotiate to agree to
***** with respect to a single transaction, multiple transactions or the
CONTRACT as whole. Such pricing changes will apply prospectively only to the
Feed Component of EUP that has yet to be Delivered.  A failure by either Party
to agree to such new pricing ***** requested by the other Party shall not be
subject to dispute.



H-26  
*****



APPENDIX I:  *****


I-1
*****



I-2           *****


(a)  
*****



 
(b)
*****



 
(c)
The Parties acknowledge and agree that, under the Domenici Amendment, the
availability of U.S. Consumption Quota Amounts for years after 2013 is subject
to the “completion of the Russian HEU Agreement” (as defined in the Domenici
Amendment and Section 3102(11) of the USEC Privatization Act).  *****



(d)  
For the avoidance of doubt, all references to “import” in this Appendix I and
Article 8 in reference to any authority under the  RSA or the Domenici Amendment
are intended to refer to all associated transactions to import EUP into the
United States, including the sale of the EUP or its SWU Component, the export of
the EUP from the Russian Federation, the import of the EUP into the United
States, and the delivery to a Customer in the United States, either for
consumption or for processing and reexport.  *****



(e)  
*****



I-3  
*****



I-4  
*****



I-5  
*****



I-6  
*****



I-7  
*****



I-8  
Mutual Cooperation and Good Faith.



 
(a)
TENEX at all times shall act in good faith in determining *****



 
(b)
TENEX at all times shall act in good faith in determining ***** and shall not
unfairly discriminate against USEC, as compared to other Customers of TENEX and
companies or persons that are not TENEX Affiliates *****



 
(c)
*****



I-9  
***** other Documentation.



(a)  
*****



(b)  
Not later than *****, the Parties shall agree upon working procedures for USEC
to provide the information required by TENEX or the Russian or U.S. governments
to implement this Appendix I ***** These procedures shall not require USEC to
disclose to TENEX or to the Russian government proprietary information
concerning the Customers to which it is delivering EUP or the terms under which
it is selling such EUP, or its Feed or SWU Components, to such Customers.



(c)  
*****



I-10  
Information.  Upon request and subject to Section 8.02, TENEX shall provide to
USEC (a) all information then known to TENEX regarding the procedures required
to be followed in order to secure the use of the authorities granted under the
Russian Uranium Suspension Agreement and the Domenici Amendment in order to
export, import, deliver and/or sell Russian EUP under those authorities; and (b)
all information then known to TENEX regarding the amounts of unused (i.e.,  not
committed or proposed to a Customer) U.S. Consumption Quota Amounts and unused
U.S. Reexport Quota Amounts *****





APPENDIX J:                                *****


*****


APPENDIX K:
Nuclear Liability Clauses



In any contract for the sale by a Party of Material Delivered to such Party
under this CONTRACT, the Party making such sale shall use its reasonable efforts
to include, in the case of USEC, the terms of Paragraphs K-1 through K-4, and in
the case of TENEX, the terms of Paragraphs K-5 through K-7, or their
equivalent.  Each Party may seek terms that are more protective than these
clauses.  If a Party is unable to obtain a Customer’s agreement to provisions at
least as protective as the following, the Parties shall consult to determine
what steps can be taken to provide equivalent protection to the Parties.
 
 
Clauses to be used by USEC:


*****


Clauses to be used by TENEX:


*****
 
Additional Protections Regarding Related EUP:


*****


APPENDIX L:
Book Transfer Facilities



*****


To the extent required to facilitate Deliveries ***** the Parties shall also
amend this Appendix to include other facilities, *****.


APPENDIX M:
North American Facilities



*****


To the extent required to facilitate Deliveries *****, the Parties shall also
amend this Appendix to include other facilities, *****.

G2-


 
 

--------------------------------------------------------------------------------

 
BUSINESS CONFIDENTIAL PROPRIETARY INFORMATION



APPENDIX N:
*****



The following Appendix N, along with Appendix H and Article 6, provide for the
pricing of the SWU Component of EUP to be Delivered by TENEX to USEC under this
CONTRACT:


N-1           *****


N-2
*****



N-3
*****



N-4
*****



N-5           *****


N-6
*****



N-7
Price Letter: ***** the Parties shall revise the letter in Section 6.04 from
time to time to reflect changes in the SWU Price based on the application of
Paragraph N-5 and N-6.  Any revised letter shall be subject to the terms and
provisos of Section 6.04.


N-
 
 

--------------------------------------------------------------------------------

 
